

Exhibit 10.16
RFP Property Address: 12751 South Cleveland Avenue, Fort Myers, FL
RFR Property No. 3339





PURCHASE AND SALE AGREEMENT
(RFR PROPERTIES)
This Purchase and Sale Agreement (this “Agreement”) is entered into this 6th day
of November, 2012 (“Effective Date”), by and among First States Investors 3300
B, L.P. (“Seller”), and Purchaser (hereinafter defined). In consideration of the
mutual agreements herein set forth, the parties hereto, intending to be legally
bound, agree as follows.
1.Defined Terms/Exhibits/Riders:
Building
The building improvements located on the Land.


Business Day
Each day of the week except Saturdays, Sundays and federal holidays.


Contracts
The service contracts, other agreements, and brokerage commission agreements
affecting the Property are listed on Exhibit U attached hereto. Notwithstanding
anything in this Agreement to the contrary, Seller makes no representation or
warranty as to the Contracts or that Exhibit U is true, correct or complete, nor
shall any such representation be deemed to exist or be inferred.


Delinquent Rent
Means any of rent, additional rent or other amounts that, under the terms of the
Leases, are to be paid by the tenant for periods ending on or prior to the
Closing Date, but which have not been received in good funds by Seller on or
prior to the Closing Date.


Deposit
$3,640 for the Initial Deposit (“Initial Deposit”) and $10,919 for the Second
Deposit (“Second Deposit”) for a total of $14,559.


Escrowee
First American Title Insurance Company
777 S. Figueroa Street, Suite 400
Los Angeles, California 90017
Maurice Neri
Tel: (213) 271-1737
mneri@firstam.com


Exhibits
Exhibit A – Land
Exhibit B - Escrow Agreement
Exhibit C – Lease(s)
Exhibit D – Deed
Exhibit E - Bill of Sale
Exhibit F – Assignment of Intangible Property




--------------------------------------------------------------------------------



 
Exhibit G - Assignment of Leases
Exhibit H - Assignment of Contracts
Exhibit I – Title Affidavit
Exhibit J – Permitted Exceptions
Exhibit K – Wells Tenant Estoppel Certificate
Exhibit L - Security Deposits
Exhibit M – Notice to Tenant(s)
Exhibit N – Notice Regarding Approved Contracts
Exhibit O – Initial Due Diligence Materials
Exhibit P – Update Certificate
Exhibit Q – Seller Inducements
Exhibit R – Landlord’s Preliminary Notice
Exhibit S – Landlord’s RFR Notice
Exhibit T – Landlord’s Transfer Notice
Exhibit U – Contracts
Exhibit V - Inducement and Guaranty Agreement
Exhibit W – Restated Partnership Agreement
Exhibit X – Restated FS LLC Agreement




2
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


Fixtures
All equipment, fixtures and appliances of whatever nature which are (i) affixed
to the Land or Improvements and (ii) owned by Seller.


First States GP


FIRST STATES GROUP, L.P., a Delaware limited partnership


Improvements
The buildings, building pads, structures, improvements, and personal property
erected or located on the Land, including without limitation, the Building all
parking lots, walkways and other paved areas on the Land, any and all exterior
shrubs, trees, plants and landscaping on the Land.


KBS Guarantors
KBS REIT Properties, LLC, a Delaware limited liability company (“KBS1”) and KBS
Debt Holdings LLC, a Delaware limited liability company (“KBS2”).
Land
The land more particularly described on Exhibit A, having an address of 12751
South Cleveland Avenue, Fort Myers, FL 33907.


Lease(s)
The lease(s) described on Exhibit C. The Wells Lease is described in Part I of
Exhibit C and is also defined below.


Master Agreement
Collectively, as amended, that certain Master Agreement Regarding Leases dated
September 22, 2004 by and between Wachovia Bank, National Association and First
States Investors 3300, LLC, as amended by (i) that certain First Amendment to
Master Agreement dated June __, 2005 by and between Wachovia Bank, National
Association and First States Investors 3300, LLC, and (ii) that certain Second
Amendment to Master Agreement dated April 1, 2008 by and between Wachovia Bank,
National Association, First States Investors 3300, LLC, and First States
Investors 3300 B, L.P.


NFR Special Partner


NFR – 3300 B Special GP, LLC, a Delaware limited liability company
Outside Closing Date
On or before 5:00 P.M. prevailing Pacific Time on January 24, 2013, as may be
extended pursuant to the


3
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


 
terms of this Agreement.
Permitted Exceptions
The title exceptions listed on Exhibit J.


Person
Any individual, corporation, partnership, limited liability company, trust,
unincorporated association, government, governmental authority, or other entity.
Personal Property
The aggregate of the following: (i) Seller’s right, title and interest, if any,
in any intangible property (including without limitation all licenses, plans,
specifications, permits and warranties, guaranties, indemnities, and bonds),
which (a) relate to any Property and (b) are assignable by Seller to Purchaser;
(ii) Seller’s oil, gas, water, mineral rights and water rights, if any, which
relate to any Property; (iii) all right, title and interest of Seller, if any,
to any land lying in the bed of any street, alley or road (open or proposed)
abutting any Property; and (iv) Seller’s damages, awards, claims and causes of
action now or hereafter payable or assertable with respect to any Property by
reason of any exercise of the power of eminent domain, any change in the grade
of any street, road, highway, avenue or alley, or any damage, destruction, loss
or removal of any of the foregoing, which (a) relate to any Property and (b) are
assignable by Seller to Purchaser.
Property
Collectively, (i) the Land, (ii) the Improvements, (iii) the Fixtures, (iv) the
Personal Property, (v) the tenements, hereditaments, appurtenances, rights of
way, strips, gores, easements, rights and privileges in any way pertaining or
beneficial to the Land or Improvements, including without limitation all
easements, rights-of-way and other similar interests appertaining to the Land or
the Improvements.


Purchase Price
$909,933
Purchaser
National Financial Realty - WFB East Coast, LLC, a Delaware limited liability
company
Purchaser’s EIN
46-1179102
Purchaser’s Notice Address
National Financial Realty - WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd.,
Suite 700


4
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


 
Torrance, CA 90503
Attention: Vincent E. Pellerito
email: vpellerito@nationalfr.com
 
With a required copy to:


Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attention: Patrick A. Ramsey, Esq.
email: patrickramsey@paulhastings.com


Rent
Shall mean fixed and minimum rents and all additional rents, escalation charges,
common area maintenance charges, imposition charges (which include all general
real estate taxes and assessments), heating and cooling charges, insurance
charges, charges for utilities, percentage rent, and all other amounts, charges
and commissions payable by any tenant under the Leases.
Security Deposits
All refundable deposits actually held by Seller under Leases as of the date
hereof as listed on Exhibit L as same may be drawn down, applied and/or retained
after the date hereof in accordance with the applicable Lease and the terms of
this Agreement.
Seller’s EIN
26-2125412


Seller’s Notice Addresses
c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
allan.rothschild@gkk.com


With a required copy to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
jchiboucas@kbsrealty.com


And to:


5
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


 


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
dsnyder@kbs-ca.com


And with a required copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
E-mail: rabinowitzs@gtlaw.com


Transfer Tax
Any tax, levy, fee, charge or documentary stamp required to be paid or purchased
in connection with the sales transaction contemplated hereunder or recordation
of the Deed.

All Exhibits and Riders and other attachments hereto are incorporated herein by
reference, and taken together with this Agreement, shall constitute a single
agreement. All documents to be executed and delivered by Purchaser (and/or any
of its Affiliates (defined below)) and/or Seller (and/or) any of its Affiliates
(including, without limitation, the KBS Guarantors) at or prior to the Closing
as contemplated by this Agreement are collectively referred to herein as the
“Transaction Documents.”
2.Sale-Purchase. For the Purchase Price and subject to the terms and conditions
hereof, Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase and take from Seller, all of Seller’s right, title and interest in and
to the Property.
3.Purchase Price. The Purchase Price for the Property shall be payable by
Purchaser as follows:
(a)    The Initial Deposit is payable by Purchaser to Escrowee within three (3)
Business Days of the full execution and delivery of this Agreement, to be held
in escrow and disbursed by Escrowee pursuant to the provisions of that certain
Escrow Agreement (the “Escrow Agreement”) of even date herewith among Seller,
Purchaser and Escrowee, a copy of which is attached hereto as Exhibit B.
Purchaser’s failure to timely pay the Initial Deposit shall give Seller the
immediate right to terminate this Agreement, without any notice or grace period.
As a condition of continuing with its purchase of the Property on the
Contingency Approval Date (defined below), on or before 5:00 P.M. (California
time) on the Contingency Approval Date, Purchaser shall deposit with Escrowee by
wire transfer of immediately available funds the Second Deposit. The Initial
Deposit and the Second Deposit are collectively referred to herein as

6
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


the “Deposit.” At Closing (defined below), the Deposit shall be credited to
Purchaser on account of the Purchase Price. The Deposit shall be deposited by
Escrowee in an interest bearing account reasonably approved by Purchaser and
Seller and all interest thereon shall be paid to the party who receives the
Deposit.
(b)    The balance of the Purchase Price, subject to the prorations and
adjustments herein provided for (the “Cash Balance”), shall be payable by
Purchaser at Closing (as hereinafter defined) by wire transfer in accordance
with the provisions of this Agreement.
(c)    Notwithstanding the foregoing, the sum of Fifty Dollars ($50.00) out of
the Deposit shall be deemed to be independent consideration (the “Independent
Consideration”) for the execution of this Agreement by Seller. Such Independent
Consideration shall be disbursed by Escrowee to, and shall be retained by,
Seller as separate and additional consideration for this Agreement and Seller’s
arrangements and obligations hereunder and not as part of the Deposit or of the
Purchase Price. Such Independent Consideration is deemed earned by Seller as of
the Effective Date of this Agreement and is non-refundable in all events.
4.Closing.
4.1    Closing Date. “Closing” shall mean the consummation of each of the
actions set forth below in this Section 4 and the satisfaction of each of the
conditions specified in Section 12, or the waiver in writing of such action or
condition by the party in whose favor such action or condition is intended. The
Closing of the transaction contemplated by this Agreement (that is, the payment
of the Purchase Price, the transfer of title to the Property, and the
satisfaction of all other terms and conditions of this Agreement, unless waived
in writing by the party to whose benefit any condition runs) shall occur on the
Outside Closing Date or on such earlier date as Purchaser and Seller shall
mutually elect in writing (the “Closing Date”), at the office of the Escrowee in
Santa Ana, California; provided that Purchaser shall have the right to extend
the Outside Closing Date by two (2) Business Days, TIME IS OF THE ESSENCE (and
if so extended, such date shall thereafter be known as the “Outside Closing
Date”).
4.2    Closing Documents.
4.2.1    Seller. At least one (1) Business Day prior to the Closing Date, Seller
shall execute and deliver (or cause the KBS Guarantors to execute and deliver,
as applicable):
4.2.1.1    to Escrowee, each of the following:
4.2.1.1.1    a deed in the form of Exhibit D;
4.2.1.1.2    three (3) duly executed counterparts of a bill of sale in the form
of Exhibit E attached hereto;
4.2.1.1.3    a letter to each of the tenants (each, a “Tenant”) under the
Leases, in the form of Exhibit M attached hereto;

7
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


4.2.1.1.4    a letter to each of the other parties to the Approved Contracts
(defined below) in the form of Exhibit N attached hereto;
4.2.1.1.5    a title affidavit in the form attached hereto as Exhibit I;
4.2.1.1.6    two (2) duly executed counterparts of an Assignment and Assumption
of the Leases in the form of Exhibit G attached hereto (the “Assignment of
Leases”);
4.2.1.1.7     two (2) duly executed counterparts of an Assignment and Assumption
of Intangible Property in the form of Exhibit F attached hereto (the “Assignment
of Intangible Property”);
4.2.1.1.8    two (2) duly executed counterparts of an Assignment and Assumption
of the Approved Contracts in the form of Exhibit H attached hereto (the
“Assignment of Contracts”);
4.2.1.1.9    all of the original Leases and Contracts (or if unavailable, copies
thereof certified by Seller as true and complete);
4.2.1.1.10    Seller’s duly executed affidavit stating, under penalty of
perjury, Seller’s U.S. taxpayer identification number and that Seller is not a
foreign person within the meaning of Section 1445 of the Internal Revenue Code
(and any similar affidavit that may be required under state law);
4.2.1.1.11    assignments of all non-cash security deposits under the Leases;
4.2.1.1.12    documentation to establish to the Title Company’s reasonable
satisfaction the due authorization of Seller’s sale of the Property and Seller’s
delivery of the documents required to be delivered by Seller pursuant to this
Agreement;
4.2.1.1.13    all other documents reasonably and customarily required in order
to complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement, provided that such documents are
consistent with the terms of this Agreement, and do not increase Seller’s
obligations hereunder or subject Seller to additional liability not otherwise
specified in this Agreement; and
4.2.1.1.14    three (3) duly executed original counterparts of that certain
Inducement and Guaranty Agreement by and among Purchaser, Seller and each of the
KBS Guarantors in the form of Exhibit V attached hereto (the “Inducement and
Guaranty Agreement”);
4.2.1.1.15    four (4) duly executed original counterparts of that certain
Amended and Restated Agreement of Limited Partnership of Seller in the form of
Exhibit

8
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


W attached hereto executed by each of First States Investors 3300 B GP, LLC, KBS
Acquisition Sub-Owner 3, LLC, and First States Group, L.P. (each of the current
constituent partners of Seller) (the “Restated Partnership Agreement”). Seller
shall also take all such actions as shall be reasonably requested by Purchaser
to make the Restated Partnership Agreement fully effective (or evidence such
effectiveness) as of the Closing;
4.2.1.1.16    four (4) duly executed original counterparts of that certain
Amended and Restated Agreement of Limited Liability Company Operating Agreement
of First States GP in the form of Exhibit X attached hereto executed by each of
First States Group, L.P., a Delaware limited partnership and the then
“Independent Member” of First States GP (the “Restated FS LLC Agreement”).
Seller shall also take all such actions as shall be reasonably requested by
Purchaser to make the Restated FS LLC Agreement fully effective (or evidence
such effectiveness) as of the Closing; and
4.2.1.2    to Purchaser, each of the following:
4.2.1.2.1    any and all books, records, documentation or items constituting
Intangible Personal Property in the possession or control of Seller or Seller’s
Property Manager (as hereinafter defined) (it being understood that same may not
be delivered, but may be left at the Property or made available for pick-up by
Purchaser at Seller’s offices) to the extent, and in the form, previously
maintained by Seller or Seller’s Property Manager’s ordinary course of business;
and
4.2.1.2.2    to the extent in the possession or control of Seller, any Affiliate
or the Seller’s Property Manager (defined below) (or its agents), all keys and
passcards for the Property, with identification of the lock to which each such
item relates.
4.2.2    Purchaser. On the Closing Date, Purchaser shall deliver or cause to be
delivered to Seller at Closing each of the following (duly executed by
Purchaser, if applicable):
4.2.2.1    the Cash Balance;
4.2.2.2    two (2) duly executed counterparts of the Assignment of Leases;
4.2.2.3    two (2) duly executed counterparts of the Assignment of Contracts;
4.2.2.4    three (3) duly executed counterparts of the Inducement and Guaranty
Agreement
4.2.2.5    any and all documents reasonably customarily required from a
purchaser by the Title Company in order to cause it to issue the Title Policy;

9
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


4.2.2.6     four (4) duly executed counterparts of the Restated Partnership
Agreement executed by NFR – 3300 B Special GP, LLC, a Delaware limited liability
company (the “NFR Special Partner”); and
4.2.2.7    all other documents reasonably and customarily required in order to
complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement, provided that such documents are
consistent with the terms of this Agreement, and do not increase Purchaser’s
obligations hereunder or subject Purchaser to additional liability not otherwise
contemplated by this Agreement.
4.2.3    Joint. On the Closing Date, Purchaser and Seller shall deliver to the
other duly executed counterparts of (i) a closing statement (to be prepared by
the Title Company or Seller and approved by Purchaser) and (ii) any transfer tax
declarations, change of ownership forms or other similar instruments as may be
required by law.
5.Due Diligence Contingency.
5.1    Procedure.
(a)    Purchaser shall have a period commencing on the Effective Date and ending
at 5:00 p.m. (California time) on the date (the “Contingency Approval Date”)
which is forty (40) days from the RFR Notice Delivery Date (hereinafter defined)
(such period, the “Due Diligence Period”) within which to conduct, at its sole
cost, risk and expense, any and all engineering, environmental, soils (excluding
invasive testing and borings), economic, feasibility and other investigations,
reviews, studies and tests of the Property, its conditions, Tenants, Leases,
financial conditions and prospects which Purchaser may, in Purchaser’s good
faith discretion, deem necessary or helpful to determine whether or not the
Property is suitable for Purchaser’s intended use. Purchaser’s obligations under
this Agreement shall be expressly conditional on Purchaser’s approval (in its
sole but good faith discretion) of all such investigations, reviews, studies and
tests relating to the Property (collectively, “Due Diligence Investigations”).
(b)    Purchaser shall notify Seller in writing (which written notice is
referred to herein as “Purchaser’s Due Diligence Contingency Approval Notice”),
on or before 5:00 p.m. (California time) on the Contingency Approval Date, TIME
OF THE ESSENCE, if Purchaser has approved or disapproved its Due Diligence
Investigations. In the event that Purchaser’s Due Diligence Contingency Approval
Notice informs Seller that the Due Diligence Investigations are not approved by
Purchaser, this Agreement shall terminate, Purchaser and Seller shall instruct
the Escrowee to return the Deposit to Purchaser, and the parties hereto shall
have no further obligations to the other hereunder, except as expressly provided
in this Agreement. Purchaser’s failure to timely provide the Purchaser’s Due
Diligence Contingency Approval Notice on or before the Contingency Approval Date
shall without further notice from Seller to Purchaser be deemed to be the
immediate and irrevocable disapproval of the Due Diligence Investigations and
termination of this Agreement.

10
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


(c)    During the Due Diligence Period and prior to the Closing, Purchaser and
its agents, engineers, surveyors, appraisers, auditors and other representatives
(any of the foregoing, “Purchaser’s Agents”) shall have the right to enter upon
the Property to inspect, examine, survey, obtain engineering inspections, test,
appraise, and otherwise do that which, in the good faith opinion of Purchaser,
is necessary or appropriate in connection with Purchaser’s purchase of the
Property (and, on or before the Effective Date, Seller shall deliver to
Purchaser a copy of the existing survey for the Property to the extent Seller is
in possession or control of such survey). If requested in the written notice
given by Purchaser to Seller pursuant to clause (d)(iii) below, Seller shall
make reasonable efforts to cause a representative of Seller’s Property Manager
to be available, at such times as requested in the notice, prior to the Closing
to discuss with Purchaser matters relating to the Property.
(d)    Purchaser’s rights of entry and inspection pursuant to this Section 5
shall be subject to the following: (i) such rights of entry and inspection shall
be subject to the rights of Tenants under the Leases (including, without
limitation, not unreasonably impeding the normal day-to-day business operations
of the Property); (ii) all inspections shall be during business hours on
Business Days; (iii) no inspection shall be undertaken without at least five (5)
Business Days advance notice; (iv) no entry, inspection or investigation of the
Property shall involve the taking of samples or other physically invasive
procedures without the prior written consent of Seller, which consent shall be
in Seller’s sole discretion; (v) a representative of Seller shall be entitled to
accompany Purchaser and its agents during any inspections; (vi) prior to any
such entry or inspection, Purchaser shall deliver to Seller certificates
reasonably satisfactory to Seller evidencing that Purchaser or Purchaser’s
Agents carry and maintain (A) workmen’s compensation insurance, with statutory
limits of coverage and (B) commercial general liability insurance (“CGL
Insurance”), including a contractual liability endorsement, and personal injury
liability coverage, which insurance shall be from an insurer reasonably
acceptable to Seller, and in the case of the CGL Insurance (w) be primary and
not contributing coverage, (x) have limits for bodily injury and death or damage
to property of not less than $3,000,000 for any one occurrence, and (y) name
Seller as an additional insured; and (vii) all rights of entry and inspection
shall be at Purchaser’s sole cost, risk and expense and Purchaser shall, at its
sole cost, fully repair any damage to the Property caused by its inspections,
tests or studies at the Property; provided, however, that, notwithstanding any
provision of this Agreement to the contrary, in no case shall Purchaser’s
obligation to repair damage caused by Purchaser’s inspections, tests or studies
apply to the extent any such damage to the Property (or change in the condition
of the Property) is the result of the negligence or willful misconduct of
Seller, Seller’s Property Manager or any of Seller’s employees, agents or
contractors or any latent pre-existing, dangerous or hazardous condition, notice
of which Seller has not provided to Purchaser prior to Purchaser’s entry
(collectively, the “Liability Exceptions”). Purchaser hereby indemnifies and
agrees to defend and hold Seller and Seller Parties (as defined below) harmless
from and against any claim for losses, liabilities, expenses, costs (including,
without limitation, reasonable attorneys’ fees), damage or injuries suffered or
incurred by any of Seller or Seller Parties arising out of, resulting from,
relating to or in connection with or from (i) damage to property or injury to
persons arising from any such inspection by Purchaser or Purchaser’s Agents and
(ii) any breach of the provisions of this Section 5, or any liens filed against
Seller or the Property in connection

11
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


therewith, except to the extent the same result from the Liability Exceptions.
The provisions of this Section 5(d) shall survive the Closing or the termination
of this Agreement.
Purchaser shall, on the Contingency Approval Date, designate those Contracts
then affecting the Property, if any, that Purchaser desires to remain in place
and in force following the Closing (the “Approved Contracts”). Prior to or at
the Closing, Seller shall, at Seller’s sole cost and expense, take all such
action as shall be required or necessary to terminate in full all Contracts
which are not Approved Contracts, which termination shall be as of the
expiration of the notice period for termination of the applicable Contracts,
which dates may be after the Closing.
5.2    Due Diligence Materials; Seller’s Books and Records.
5.2.1    Delivery and Availability of Due Diligence Materials. Purchaser hereby
acknowledges receipt of copies of those certain reports and other written
materials (“Initial Due Diligence Materials”) provided by Seller’s Broker
relating to the Property described on Exhibit O attached hereto. Seller may
elect, at its option, to provide additional records of Seller through posting of
the same from time to time during the Escrow Period (defined below) on the
following website:
https://gkk.securevdr.com/?cmd=f&id=fo16a9d3-4725-48c3-816e-6b77ead
a1190 (the “DataSite”).
5.2.2    Examination of Records. Seller shall also make available for review and
photocopying (at Purchaser’s expense) by Purchaser or its representatives at all
times prior to the Closing at the offices of GKK Realty Advisors, LLC (“GKK” or
“Seller’s Property Manager”) or on the DataSite, such other materials related to
the Property, which are in the actual possession of Seller or GKK, as Purchaser
may reasonably request (such materials, the “Additional Diligence Materials”);
provided, that the foregoing obligation is not a Surviving Seller Representation
(as hereinafter defined) and failure by Seller to provide any Additional
Diligence Materials shall not entitle Purchaser to seek specific performance or
extend the Contingency Approval Date or the Outside Closing Date as a result
thereof. Notwithstanding any provision of this Agreement to the contrary, the
following books and records (the “Excluded Records”) shall not be subject to
review by Purchaser (including under this Section 5.2.2): all proprietary,
privileged or confidential documents of Seller (or any Affiliate (defined below)
thereof relating to (i) any financing of the Property, (iii) any Seller or
Affiliate income or franchise tax returns, (iv) any appraisal or valuation of
the Property, (v) any internal financial analysis or projections, (vi) any
marketing studies or reports, (vii) any credit analysis, (viii) any prior offers
to purchase the Property, (ix) any other materials related to Seller’s
investment structure for purchasing and holding the Property which do not relate
to matters reasonably relevant to ownership of the Property or (x) any matters
subject to attorney-client privilege.
6.Title.
6.1    Deliveries.
6.1.1    Prior to the Effective Date, Escrowee has issued and delivered to
Purchaser, and Purchaser acknowledges receipt of, a commitment to insure title
for the Property,

12
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


together with copies of all written covenants, restrictions, easements and
agreements which are listed as exceptions thereon (collectively, the
“Preliminary Title Commitment”).
6.1.2    Within three (3) Business Days of the Effective Date, Seller shall
cause to be delivered to Purchaser a copy of the most current ALTA survey
affecting the Property in the possession of Seller.
6.2    Approval.
6.2.1    Purchaser shall have until 5:00 p.m. Pacific Time on the date which is
thirty-two (32) days from the RFR Notice Delivery Date to review and approve or
disapprove (by delivery of a written notice to Seller) (the “Original Title
Objection Notice”) (a) the Preliminary Title Commitment and all supplements
thereto obtained by Purchaser after the Effective Date but prior to the
Contingency Approval Date, and all exceptions to title referred to therein, and
(b) all matters which would be disclosed by an ALTA survey of the Land
(collectively, the “Initial Title and Survey Matters”). If Purchaser specifies
any objectionable matters (“Objected Title Matters”) in the Original Title
Objection Notice, Seller agrees to notify Purchaser in writing (“Seller’s
Initial Notice”) no later than three (3) Business Days prior to the Contingency
Approval Date as to whether Seller will attempt to cure such defect(s) prior to
the Closing. If Seller’s Initial Notice states that Seller refuses to cure such
defect(s) (“Seller Refused Objected Title Matters”) prior to the Closing,
Purchaser shall either (i) take title to the Property “as is” with respect to
the matters set forth in the Original Title Objection Notice, which shall be
evidenced by the Purchaser’s approval of the Due Diligence Investigations in the
Purchaser’s Due Diligence Contingency Approval Notice, or (ii) in the event that
Purchaser’s Due Diligence Contingency Approval Notice informs Seller that the
Due Diligence Investigations are not approved by Purchaser, this Agreement shall
terminate as set forth in Section 5.1(b). Purchaser unconditionally waives any
right to object to the Initial Title and Survey Matters known to exist at the
expiration of the Due Diligence Period not objected to in the Original Title
Objection Notice (other than Objected Title Matters) and any Seller Refused
Objected Title Matters (which matters, collectively with the Permitted
Exceptions noted in this Agreement, shall thereafter be the “Permitted
Exceptions”).
6.2.2    If exceptions to title appear on any update or continuation of the
Preliminary Title Commitment (each a “Continuation”) first issued after the
Contingency Approval Date which are not Permitted Exceptions, Purchaser shall
notify Seller in writing (a “Subsequent Title Objection Notice”) thereof within
the earlier of ten (10) Business Days after Purchaser receives such Continuation
and the last Business Day prior to the Closing Date, TIME BEING OF THE ESSENCE.
If Purchaser specifies any objectionable matters in the Subsequent Title
Objection Notice, Seller agrees to notify Purchaser in writing (“Seller’s
Subsequent Notice”) within ten (10) Business Days after its receipt of the
Subsequent Title Objection Notice as to whether Seller will attempt to cure such
defect(s) prior to the Closing. If Seller’s Notice states that Seller refuses to
cure such defect(s) prior to the Closing, Purchaser shall have five (5) days
after receipt of Seller’s Notice to notify Seller in writing of its election
(the “Election Notice”) (i) to take title to the Property “as is” and consummate
the Closing of the Property, (ii) terminate this Agreement, or (iii) if the
defect is a lien caused by Seller that can be cured by a monetary payment not in
excess of Fifty Thousand Dollars ($50,000.00), making such payment

13
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


of Fifty Thousand Dollars ($50,000.00) or less at the Closing and reducing by a
like amount the cash due to Seller at the Closing. If Purchaser shall fail to
deliver its Election Notice in the time prescribed above, Purchaser shall be
deemed to have elected clause (ii) above. If Seller’s Initial Notice or Seller’s
Subsequent Notice provides that Seller shall attempt to cure any defects
described therein prior to the Closing, but Seller fails to do so prior to the
Closing (as the same may be adjourned by Seller pursuant to Section 6.2.3),
Purchaser may at the Closing elect clauses (i), (ii) or (iii) as set forth
above. Seller’s failure to cure any of Purchaser’s objections raised in the
Original Title Objection Notice or the Subsequent Title Objection Notice shall
not be a default on Seller’s part, but shall give Purchaser the rights set forth
in clauses (i) through (iii) of this Section 6.2.2. In the event Purchaser
elects to terminate this Agreement, the obligations of Seller to sell, and
Purchaser to buy, the Property as provided herein, and each of the parties’
obligations under this Agreement, except for those obligations hereunder which
specifically survive such a termination, shall terminate. Upon termination of
this Agreement by Purchaser pursuant to this Section 6.2.2, the Deposit and any
interest thereon then held by Escrowee, if any, shall be returned to Purchaser.
6.2.3    Notwithstanding anything to the contrary contained in Sections 6.2.1 or
6.2.2, if Purchaser gives the Original Title Objection Notice and the Subsequent
Title Objection Notice within the time allowed, then Seller shall have the
right, at its option, to defer the Outside Closing Date one or more times for a
period not to exceed ten (10) days in the aggregate, during which time Seller
shall have the right, but not the obligation, to remove or otherwise resolve
Purchaser’s objections contained in the Original Title Objection Notice or the
Subsequent Title Objection Notice in accordance with Sections 6.2.1 and 6.2.2.
Other than as required in Section 6.2 and in Section 12.1.2, nothing contained
herein shall obligate Seller to expend any sums of money whatsoever in order to
remove or otherwise resolve Purchaser’s objections contained in the Original
Title Objection Notice or the Subsequent Title Objection Notice.
6.3    Conveyance of Title. At the Closing, the Title Company shall issue to
Purchaser an owner’s extended coverage policy of title insurance (in the form
customary in the jurisdiction in which the Property is located) covering the
Property, dated as of the Closing in the full amount of the Purchase Price (the
“Title Policy”). The Property shall be conveyed subject to the Permitted
Exceptions described on Exhibit J (and such other matters as Purchaser shall be
deemed to have approved in accordance with Section 6.2).
7.Seller’s Representations, Warranties and Covenants.
7.1    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows:
(a)    Seller is duly organized and validly existing under the laws of its state
of formation. Seller owns the Property and has the right, power and authority to
enter into this Agreement and to convey the Property in accordance with the
terms and conditions of this Agreement, to engage in the transactions
contemplated in this Agreement and to perform and observe the terms and
provisions hereof.

14
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


(b)    Seller has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each Transaction Document to
which Seller is or shall be a party, and upon the execution and delivery of any
Transaction Document to be delivered by Seller on or prior to the Closing, this
Agreement and such other Transaction Documents shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors. The individual(s)
executing this Agreement and the documents contemplated hereby on behalf of
Seller have full power and authority to legally bind Seller.
(c)    Each KBS Guarantor is duly organized and validly existing under the laws
of its state of formation and has the right, power and authority to enter into
the Transaction Documents to which it is a party and to perform and observe the
terms and provisions thereof.
(d)    Each KBS Guarantor has taken all necessary action to authorize the
execution, delivery and performance of each Transaction Document to which it is
or shall be a party, and upon the execution and delivery of any Transaction
Document to be delivered by a KBS Guarantor on or prior to the Closing, such
Transaction Document shall constitute the valid and binding obligation and
agreement of such KBS Guarantor, enforceable against such KBS Guarantor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors. The individual(s)
executing the Transaction Documents on behalf of each KBS Guarantor have full
power and authority to legally bind such KBS Guarantor.
(e)    Neither the execution, delivery or performance of this Agreement by
Seller, nor compliance with the terms and provisions hereof, will result in any
breach of the terms, conditions or provisions of, or conflict with or constitute
a default under, or result in the creation of any lien, charge or encumbrance
upon the Property or any portion thereof pursuant to the terms of any indenture,
deed to secure debt, mortgage, deed of trust, note, evidence of indebtedness or
any other agreement or instrument by which Seller and/or the Property is bound.
(f)    To Seller’s actual knowledge, Seller has not received any written notice
of (i) any pending or threatened suit, action or proceeding, which (A) if
determined adversely to Seller, materially and adversely affects the use or
value of the Property or any portion thereof, or (B) questions the validity of
this Agreement, any Transaction Document or any action taken or to be taken
pursuant hereto, or (C) involves condemnation or eminent domain proceedings
involving the Property or any portion thereof, or (ii) any Violations (as
hereinafter defined) against or affecting the Property.
(g)    Seller delivered the Landlord’s Preliminary Notice (defined below) to
Wells on November 9, 2011. Seller has not amended or revoked such Landlord’s
Preliminary Notice. Seller has not received a Wells Exercise Period Extension
Notice (defined

15
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


below) or a Wells RFR Exercise Notice (defined below) with respect to the
Property or any notice of a Wells Refutation (defined below).
(h)    Neither Seller nor to Seller’s actual knowledge any of Seller’s
respective constituents or affiliates (which shall include for purposes of this
Section 7.1(h) and Section 7.1(i) each of the KBS Guarantors) nor any of their
respective agents acting or benefiting in any capacity in connection with the
purchase of the Property is in violation of any laws relating to terrorism or
money laundering, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), as
amended from time to time, and the U.S. Bank Secrecy Act of 1970, as amended by
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, and as otherwise amended from time
to time (collectively, with the Executive Order, the “Anti-Terrorism Law”).
(i)    Neither Seller nor any of Seller’s respective constituents or affiliates
nor any of their respective agents acting or benefiting in any capacity in
connection with the purchase of the Property is a “Prohibited Person” under the
Anti-Terrorism Law.
(j)    Seller has not (and each of the KBS Guarantors has not) (A) made a
general assignment for the benefit of creditors, (B) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by its
creditors, (C) suffered the appointment of a receiver to take possession of all,
or substantially all, of its assets, (D) suffered the attachment or other
judicial seizure of all, or substantially all, of its assets, (E) admitted in
writing its inability to pay its debts as they come due, or (F) made an offer of
settlement, extension or composition to its creditors generally.
(k)    Seller has not entered into any other agreement of sale for any of the
Property with any party other than Purchaser.
7.2    Changes. At the Closing, Seller shall deliver to Purchaser the update
certificate in the form of Exhibit P, remaking as of the Closing the
representations and warranties set forth in Section 7.1, which may be updated to
conform to changes arising after the date of this Agreement in relevant facts
not caused by a breach by Seller of any obligation under this Agreement (the
“Update Certificate”). Seller shall have the right to cure any misrepresentation
or breach noted in (or created by) the Update Certificate and shall be entitled
to a reasonable adjournment of the Closing (not to exceed ten (10) days) for the
purpose of such cure. Seller reserves the right, at its sole discretion, at any
time during such period to notify Purchaser that it no longer elects to endeavor
to effect any such cure (the “Representation Notice”) in which event Purchaser
shall have two (2) Business Days from Purchaser’s receipt of the Representation
Notice in which to notify Seller of its election as provided in the next
succeeding sentence. If Seller is unable or elects not to so cure any such
change, misrepresentation or breach, then Purchaser, as its sole remedy for any
and all such materially untrue, inaccurate or incorrect original representations
or warranties, shall elect either (i) to waive such misrepresentations or
breaches or representations or warranties and consummate the transaction without
any reduction of or credit against the Purchase Price, or (ii) to terminate this
Agreement by notice given to Seller within such two (2) Business Day period, in
which event this Agreement shall terminate,

16
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


the Deposit and all interest thereon, if any, shall be returned to Purchaser and
neither party shall have any further liability to the other hereunder, except as
may otherwise be expressly provided herein. The untruth, inaccuracy or
incorrectness of a Seller's representation or warranty shall be deemed material
only if Purchaser's aggregate damages (including a diminution in the value of
the Property) resulting from any such untruths, inaccuracies or incorrectness
are reasonably estimated to exceed three percent (3%) of the Purchase Price.
7.3    Seller’s Covenants and Agreements.
(a)    Leasing Arrangements. During the pendency of this Agreement, Seller will
not enter into any new lease affecting the Property or amend or modify any Lease
or approve any assignment or sublease (to the extent Seller’s approval is
required under the Lease in question) without Purchaser’s prior written consent,
in its sole discretion, in each instance, unless an assignment or sublease is
pursuant to a lease that provides (or is subject to prevailing law that
requires) Seller’s consent not to be unreasonably withheld or delayed or
conditioned, in which case Purchaser may grant such consent if it has no
reasonable ground to withhold such consent.
(b)    New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing Contract
that will be an obligation affecting the Property or any part thereof subsequent
to the Closing without Purchaser’s prior written consent, in its sole
discretion, in each instance, other than any agreements, modifications or
amendments required by existing agreements or reasonably necessary for health or
safety purposes, and which are cancelable by Seller on thirty (30) days’ or less
notice without penalty or premium..
(c)    Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and businesslike fashion
consistent with Seller’s past practices.
(d)    Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policies covering the Improvements
which are currently in force and effect; provided that Seller may make such
reasonable modifications to such policies as it deems necessary.
(e)    Information. As and when Seller receives or discovers any action,
information or documentation required to be delivered to Purchaser under this
Agreement, it will promptly deliver same to Purchaser.
(f)    Encumbrances. Seller shall not further encumber any Property or any part
thereof, or convey, lease or transfer any interest therein (or permit the
encumbrance, conveyance, lease or transfer thereof) without Purchaser’s prior
written consent, in its sole discretion, in each instance.
(g)    Non-Transferable Letters of Credit. If one or more Security Deposit is
wholly or partially comprised of a letter of credit (collectively, the “Letters
of

17
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


Credit”), Seller shall use commercially reasonable efforts to transfer the
Letters of Credit to Purchaser as of the Closing Date, the cost and expense of
which Purchaser shall pay. As to those Letters of Credits which are not
transferred to Purchaser at the Closing (collectively, the “Non-Transferable
Letters of Credit”), Seller and Purchaser shall reasonably cooperate with each
other following the Closing so as to transfer the same to Purchaser and cause
Purchaser to be the beneficiary thereunder or to obtain a replacement letter of
credit showing Purchaser as the beneficiary thereunder. Until the
Non-Transferable Letters of Credit shall be transferred to Purchaser or
replaced, as aforesaid, Purchaser shall hold the same, but upon request may
deliver the same to Seller (if necessary), who shall then draw upon the same and
deliver the proceeds to Purchaser or return the same to the applicable Tenant,
in each case, upon Purchaser’s written instruction. Seller shall also deliver to
Purchaser at the Closing such documentation, including, without limitation,
sight drafts executed in blank, as Purchaser shall reasonably require in
connection with drawing under the Non-Transferable Letters of Credit in Seller’s
name. Purchaser shall indemnify and hold Seller harmless from any and all
losses, costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, but not limited to, reasonable attorneys’ fees, court costs and
disbursements) incurred by Seller as the result of Seller taking any steps
pursuant to a request of Purchaser, including drawing, or seeking to draw, on
any Tenant’s Letter of Credit Security Deposit. The provisions of this Section
7.3(g) shall survive the Closing.
(h)    Wells Tenant Estoppel Certificate. Seller shall exercise its reasonable
efforts to obtain from Wells a Tenant estoppel certificate in the form of
Exhibit K attached hereto (the “Wells Tenant Estoppel Certificate”), completed
in full, dated as of a date not earlier than forty five (45) days prior to the
Closing Date and executed by an authorized signatory of Wells. In connection
with such Seller efforts, as required by Section 7.4 of the Wells Lease, Seller
shall provide to Wells (concurrently with its request for the Wells Tenant
Estoppel Certificate) a landlord estoppel certificate in the form of Exhibit E-2
to the Wells Lease executed by Seller. Seller shall reasonably coordinate with
Purchaser as to the timing of such request and shall provide copies to Purchaser
of Seller’s request for the Wells Tenant Estoppel Certificate (including a copy
of the landlord estoppel certificate) promptly following delivery to Wells of
such request. In addition, Seller shall cooperate with any Purchaser request of
Seller to request an estoppel certificate from Wells specified by Purchaser
relating to the Master Agreement contemplated by Section 17 of the Master
Agreement.
(i)    Purchaser Lender SNDA. Seller shall request from Wells a subordination
nondisturbance and attornment agreement (the “Purchaser Lender SNDA”) in favor
of Purchaser’s first priority mortgage lender with respect to the Property on
such lender’s standard form therefor; provided, however, that delivery of the
Purchaser Lender SNDA shall not be a Condition Precedent to the Closing except
as set forth in this Section 7.3(i) with respect to Seller’s reasonable efforts
to obtain the same, subject, in all respects, to the provisions of the Wells
Lease.
8.Purchaser’s Representations and Warranties and Covenants.

18
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


8.1    Purchaser Representations and Warranties. Purchaser represents and
warrants to Seller as follows, which representations and warranties shall be
effective as of the Effective Date and subject to Section 8.2, on the Closing
Date.
(a)    Purchaser is duly organized and validly existing under the laws of
Purchaser’s state of formation. Purchaser has the right, power and authority to
enter into this Agreement and to purchase the Property in accordance with the
terms and conditions of this Agreement, to engage in the transactions
contemplated in this Agreement and to perform and observe the terms and
provisions hereof. This representation shall survive the Closing or the
termination of this Agreement.
(b)    Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement, and upon the execution and delivery
of any document to be delivered by Purchaser on or prior to the Closing, this
Agreement and such document shall constitute the valid and binding obligation
and agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors. This representation shall survive the Closing
or the termination of this Agreement.
(c)    Neither the execution, delivery or performance of this Agreement by
Purchaser, nor compliance with the terms and provisions hereof, will result in
any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under the terms of any indenture, deed to secure debt,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which Purchaser is bound.
(d)    Purchaser has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Purchaser’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Purchaser’s assets, (iv) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.
(e)    Neither Purchaser nor any of Purchaser’s respective constituents or
affiliates nor any of their respective agents acting or benefiting in any
capacity in connection with the purchase of the Property is in violation of any
laws relating to terrorism or money laundering, including but not limited to,
the Anti-Terrorism Law.
(f)    Neither Purchaser nor any of Purchaser’s respective constituents or
affiliates nor any of their respective agents acting or benefiting in any
capacity in connection with the purchase of the Property is a “Prohibited
Person” under the Anti-Terrorism Law.
8.2    Purchaser shall promptly notify Seller of any event or circumstance which
makes any representation or warranty by Purchaser under this Agreement
incomplete, inaccurate or incorrect in any material respect.

19
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


9.Condition of Property. Except as otherwise specifically provided in this
Agreement, Seller makes no representation, promise or guaranty with respect to
the accuracy or completeness of any due diligence materials and/or Property
information provided to Purchaser under this Agreement, the condition or
character of any Property (including without limitation the subsoil condition
thereof) or the use or uses to which any Property may be put. Purchaser
acknowledges that Purchaser has the right to make the examinations and
investigations described in this Agreement, and except for reliance upon
Seller’s express representations, warranties and covenants set forth in this
Agreement, that Purchaser is relying on this right in order to satisfy itself as
to the character, condition and operation of the Property. Purchaser further
acknowledges that (i) except as otherwise specifically provided in this
Agreement, Purchaser will be purchasing the Property on the basis of its
examination and investigation and not in reliance on any representation or
warranty of Seller or any agent, employee or representative of Seller (not
expressly contained in this Agreement) and (ii) the Property is being sold in
“AS IS, WHERE IS” condition “WITH ALL FAULTS.”
10.Compliance with Laws. Subject to the provisions of this Agreement, the
Property is sold and in the event of a Closing hereunder, Purchaser shall accept
same, subject to any and all violations of law, rules, regulations, ordinances,
orders, or requirements noted in writing issued by any Federal, state, county,
municipal, or other department or government agency having jurisdiction against
or affecting the Property whenever noted or issued (collectively, “Violations”)
and any conditions which could give rise to any Violations. Seller shall have no
obligation to cure or remove any Violations. If any such notice or communication
is received by Seller after the date of this Agreement, Seller shall promptly
notify Purchaser in writing.
Whenever a representation in this Agreement is qualified by the phrase “to
Seller’s knowledge”, or by words of similar import, the accuracy of such
representation shall be based solely on the actual (as opposed to constructive
or imputed) knowledge of Brian Ragsdale, who is an individual (the “Designated
Representative”) employed by a direct or indirect owner of Seller with the most
knowledge regarding the applicable representations, without independent
investigation or inquiry of any kind and without any duty to make any such
investigation or inquiry. Purchaser acknowledges that the Designated
Representative is named solely for the purpose of defining the scope of Seller’s
knowledge and not for the purpose of imposing any liability on or creating any
duties running from the Designated Individual to Purchaser and Purchaser agrees
that the Designated Individual shall not have any liability under this Agreement
or in connection with the transactions contemplated hereby.
11.Apportionments at Closing; Transfer Taxes; Closing Costs.
11.1    Apportionments. The following charges, pro-rations and apportionments
shall be made on a per diem basis between Purchaser and Seller at Closing as of
12:01 A.M. Pacific Time on the Closing Date on the basis of a 365-day year, with
Purchaser deemed the owner of the Property on the entire Closing Date:
11.1.1    Real Estate Taxes.

20
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


(a)    All non-delinquent real estate taxes, personal property taxes,
assessments, rent taxes and business improvement district assessments (if any)
against the Property shall be apportioned on a per diem basis between Purchaser
and Seller as of the date of the Closing, and all tax adjustments shall be based
on the fiscal year of January through December. Subject to Section 11.1.6, if
Closing occurs at a date when the current year’s millage is not fixed and the
current year’s assessment is available, then taxes will be prorated based on
such assessment and the prior year’s millage. Subject to Section 11.1.6, if the
current year’s assessment is not available, then taxes will be prorated based on
the prior year’s taxes. Subject to Section 11.1.6, if there are completed
improvements on the Land by January 1st of the year of the Closing, which
improvements were not completed on January 1st of the prior year, then real
estate taxes shall be prorated based upon the prior year’s millage and at an
equitable assessment to be agreed upon by Seller and Purchaser.
(b)    If any tax reduction proceedings in respect of the Property relating to
any fiscal years ending prior to the fiscal year in which the Closing occurs,
are pending at the time of the Closing, Seller reserves and shall have the right
to continue to prosecute and/or settle the same; provided, however, that Seller
shall not settle any such proceeding without Purchaser’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
Purchaser shall reasonably cooperate with Seller in connection with the
prosecution of any such tax reduction proceedings.
(c)    Subject to the rights of the Tenants under the Leases, any refunds or
savings in the payment of taxes resulting from such tax reduction proceedings
applicable to the period prior to the date of the Closing shall belong to and be
the property of Seller, and any refunds or savings in the payment of taxes
applicable to the period from and after the date of the Closing shall belong to
and be the property of Purchaser. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Seller and Purchaser in proportion to the gross amount of such refunds or
savings payable to Seller and Purchaser, respectively, except that Purchaser’s
liability for such fees and other expenses shall not exceed the refund or
savings so obtained.
11.1.2    Rent, Income.
(a)    All Rent collected under the Leases (including all prepaid Rent
previously collected by Seller) shall be prorated as of the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and approved by Purchaser prior to the Closing. Purchaser
shall receive at the Closing a credit for Purchaser’s pro rata share of the Rent
and all other payments payable for the month of the Closing and for all other
Rent and other amounts that apply to periods from and after the Closing, but
which were actually received by Seller prior to the Closing.
(b)    Delinquent Rent shall not be accrued or prorated at the Closing. Any
Delinquent Rent that is paid after the Closing Date shall, subject to the terms
below, be paid to Seller and, if Delinquent Rent is received by Purchaser,
Purchaser shall pay the Delinquent Rent to Seller promptly after collection by
Purchaser; provided, however, that all Rent collected after the Closing Date
shall be applied (i) first, to the month in which the

21
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


Closing occurs, prorated between Seller and Purchaser as provided above in
subsection (a); (ii) next, to Purchaser, for application to all Rents due and
owing after the date of the Closing; (iii) next, to Seller, for application to
all Rents due and owing for the period prior to the month in which the Closing
occurs; and (iv) last, the balance thereof to Purchaser. Seller shall deliver to
Purchaser any Rents Seller receives after the Closing for allocation by
Purchaser pursuant to this subsection (b). At the Closing, Seller shall deliver
to Purchaser a schedule of all Delinquent Rent and other sums owed by Tenants,
and Purchaser shall include the amount of such Rent and other sums in the bills
thereafter submitted to the Tenants in question after the Closing, and shall
continue to do so for six (6) months thereafter. Following the Closing, Seller
shall not separately pursue Tenants (by litigation or otherwise) for payment of
Delinquent Rent unless the Tenant in question is no longer a tenant of the
Property.
(c)    If the Property is affected by any assessment imposed by any governmental
authority which is or may become payable in annual installments, then Seller
shall pay the unpaid installments of any such assessment which are due and
payable on or before the Closing Date, and Purchaser shall assume full
responsibility for the payment of all installments which become due and payable
after the Closing Date.
(d)    Seller, as landlord under the Leases, is currently collecting from
Tenants additional Rent to cover taxes, insurance, utilities, maintenance, and
other operating costs and expenses incurred by Seller in connection with the
ownership, operation, maintenance and management of the Property (such expenses,
collectively, “Expenses” and such collections, collectively, “Collections”).
Collections for the month in which the Closing occurs shall be prorated in the
same manner as other Rents. Prior to the Closing, Seller shall reconcile all
Collections and Expenses for the calendar year preceding the year in which the
Closing occurs with the Tenants. Subsequent to the Closing, Purchaser shall
calculate adjustments for Expenses incurred and Collections received for the
year of the Closing and shall prepare and present to Seller a calculation of
Collections received and Expenses incurred by each of Seller and Purchaser
attributable to each party’s period of ownership, together with reasonable
verification of same. The parties shall make the appropriate adjusting payment
between them within thirty (30) days after delivery to Seller of Purchaser’s
calculation, it being understood that, in connection with the determination of
said adjusting payment, Purchaser shall not be responsible to pay to or credit
Seller any underpayment by the Tenants unless such amounts are actually
collected by Purchaser. Seller shall indemnify, defend and hold Purchaser
harmless from and against any and all loss, cost, damage or expense incurred by
Purchaser (including, but not limited to, reasonable attorneys’ fees) resulting
from any amounts Seller is required to refund or credit to Tenants because
Collections actually received by Seller for the calendar year preceding the year
in which the Closing occurs, all prior years and that portion of the calendar
year in which the Closing occurs prior to the Closing exceeded Expenses for such
period (including such amounts arising from tax refunds received by Seller), and
at Purchaser’s request, Seller shall pay directly to such Tenants such amounts
which are payable to the Tenants under the Leases and deliver to Purchaser
evidence of such payment.
11.1.3    Security Deposits. At the Closing, (a) Seller shall credit to the
account of Purchaser the amount of all Security Deposits which are in the
possession of Seller

22
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


and not previously applied in accordance with the terms of the Leases and (b)
Purchaser shall credit to the account of Seller all refundable cash or other
deposits posted with utility companies serving the Property which are duly
assigned to Purchaser at the Closing and Seller shall be entitled to recover
from the utility companies any such deposits that are not so credited. After
Seller’s credit of the Security Deposits to Purchaser under clause (a) hereof,
Purchaser shall assume the obligations for the return of such Security Deposits
and shall indemnify and hold Seller harmless from and against any claims for the
return of such Security Deposits credited to the account of Purchaser.
11.1.4    Tenant Inducement Costs. Subject to the provisions of this Section
11.1.4, Purchaser shall be responsible for the payment of all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which are set forth in a
Lease or amendment to Lease entered into after the Effective Date with
Purchaser’s consent in accordance with the provisions of this Agreement. Seller
shall be responsible for the payment of all Tenant Inducement Costs and all
leasing commissions set forth on Exhibit Q attached hereto (such Tenant
Inducement Costs and leasing commission, collectively, the “Seller
Inducements”). If, as of the Closing, Seller has paid any Seller Inducements for
which Purchaser is responsible pursuant to the forgoing provisions, Purchaser
shall reimburse Seller therefor at the Closing. If, as of the Closing, Seller
shall not have paid any Seller Inducements for which Seller is responsible
pursuant to this Section 11.1.4, Purchaser shall receive a credit against the
Purchase Price at the Closing in such amounts. After Seller’s credit against the
Purchase Price pursuant in respect of the Seller Inducements for which Seller is
responsible, Purchaser shall assume the obligations for the payment of such
Seller Inducements to the applicable parties and shall indemnify, defend and
hold Seller harmless from and against any claims made by any person in respect
of such Seller Inducements (for which Purchaser has received a credit). For
purposes hereof, the term “Tenant Inducement Costs” shall mean any payments
required under a Lease to be paid by the landlord thereunder to (or for the
direct benefit of) the Tenant thereunder which is in the nature of a tenant
inducement, including specifically, tenant improvement costs, and design and
refurbishment allowances. The term “Tenant Inducement Costs” shall not include
legal fees or loss of income resulting from any free rental period; it being
agreed that Seller shall bear the loss resulting from any free rental period
until the date of the Closing and that Purchaser shall bear such loss from and
after the Closing Date.
11.1.5    Direct and Other Charges. Seller shall pay all utility charges and
other operating expenses attributable to the Property for all periods prior to
the Closing (except for those utility charges and operating expenses payable
directly to the utility company or service provider by the Tenants in accordance
with the Leases (“Direct Charges”)) and Purchaser shall pay all utility charges
and other operating expenses (other than Direct Charges) attributable to the
Property for the periods on or after the Closing Date. To the extent that the
amount of actual consumption of any utility services is not determined prior to
the Closing Date, a proration shall be made at the Closing based on the last
available reading, and post-closing adjustments between Purchaser and Seller
shall be made within twenty (20) days after the date that actual consumption for
such pre-closing period is determined. Purchaser shall arrange with such
services and companies to have accounts opened in Purchaser’s name beginning on
the Closing Date. Seller shall take no action to cause any interruption in any
utility service to the Property

23
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


and shall reasonably cooperate (at no expense to Seller) with Purchaser’s
requests designed to avoid interruptions in service.
11.1.6    Adjustment. If at any time following the Closing Date, the amount of
an item listed or prorated in Section 11 shall prove to be incorrect (whether as
a result of an error in calculation or lack of complete and accurate information
as of the Closing), the party in whose favor the error was made shall promptly
pay to the other party the sum necessary to correct such error upon receipt of
reasonable proof of such error, provided that notice of such error. The
provisions of this Section 11.1.6 shall survive the Closing indefinitely and not
be merged therein. All prorations shall be made based on the number of calendar
days in such year or month, as the case may be. Either party owing the other
party a sum of money based on proration(s) calculated after the Closing Date
shall promptly pay said sum to the other party, together with interest thereon
at six percent (6%) per annum from the date the invoice is delivered to the date
of payment, if payment is not made within thirty (30) days after delivery of a
bill therefor.
11.2    Transfer Tax/Documentary Stamps. Seller shall pay all of the Transfer
Taxes imposed in connection with the Closing and recording of the Deed
(“Seller’s Transfer Tax Share”).
11.3    Closing Costs.
(a)    Seller shall pay at Closing:
(i)
all recording fees due on recording of corrective instruments, if any;

(ii)
Seller’s Transfer Tax Share;

(iii)
Seller’s attorney’s fees and costs;

(iv)
one-half of all escrow fees charged by Escrowee; and

(v)
all recording fees due on recording of certificates of satisfaction or UCC
termination of existing liens, if any.

All costs and expenses to be paid by Seller at the Closing shall be disbursed
from the balance of the Purchase Price payable by Purchaser at the Closing and
shall reduce the net cash payable to Seller.
(b)    Purchaser shall pay at or prior to the Closing:
(i)
all recording fees due on the Deed;

(ii)
the cost of any survey obtained by Purchaser;

(iii)
all costs and expenses of any financing of Purchaser’s acquisition of the
Property (including, without limitation, all intangible taxes,


24
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


documentary stamp taxes and recording and filing fees due on any financing
document, and lender’s attorneys’ fees and expenses);
(iv)
Purchaser’s attorney’s fees and costs;

(v)
one-half of all escrow fees charged by Escrowee; and

(vi)
all title insurance premiums on the Title Policy and all premiums for
endorsements.

12.Conditions Precedent.
12.1    Purchaser’s Conditions Precedent. The obligations of Purchaser under
this Agreement are contingent upon the satisfaction (or written waiver by
Purchaser) of each and all of the following conditions precedent (“Conditions
Precedent”) on or before the Outside Closing Date:
12.1.1    Representations. Each and every representation and warranty of Seller
set forth in Section 7.1 above shall be true, complete and correct in all
material respects as of the Closing Date, subject to the provisions of Section
7.2.
12.1.2    Title Policy. The Title Company shall be irrevocably committed to
issue the Title Policy (subject only to the Permitted Exceptions) at and as of
the Closing in accordance with Section 6.2 hereof. Seller covenants and agrees
to satisfy in full and eliminate as an encumbrance to title on the Property on
or before the Closing all mortgages, deeds of trust and financing statements
affecting the Property.
12.1.3    No Default. Seller and the KBS Guarantors shall have performed in full
all, of its and their obligations to be performed hereunder (including, without
limitation, execution and delivery by the KBS Guarantors of the Inducement and
Guaranty Agreement) at or prior to the Closing, unless cured by the Closing.
12.1.4    No Litigation. There shall be no litigation, suit, action or other
proceeding pending or threatened which, if successful, would have a material
adverse effect on Seller’s (or the KBS Guarantors’) ability or authority to
perform its (or their) obligations under this Agreement or the Transaction
Documents or would materially and adversely affect the value of Purchaser’s
rights in the Property following the Closing.
12.1.5    Seller Authority. Seller shall have provided evidence satisfactory to
(i) the Title Company that all necessary corporate, partnership, trust and
limited liability company authority and approvals have been issued and obtained
from Seller and (ii) Purchaser that all necessary corporate, partnership, trust
and limited liability company authority and approvals have been issued and
obtained for or from each of the KBS Guarantors.

25
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


12.1.6    Wells Tenant Estoppel. Seller shall have delivered to Purchaser the
Wells Tenant Estoppel Certificate executed by Wells with no material changes
contained therein.
12.1.7    Expiration of the Wells Purchase Right. The Landlord’s RFR Notice
Delivery Package (defined below) shall have been delivered to Wells and Wells
shall not have delivered a Wells RFR Exercise Notice (defined below) during the
RFR Exercise Period (as that term is defined in the Wells Lease). Following
delivery to Wells of the Landlord Transfer Notice Package (defined below), no
notice of a Wells Refutation (defined below) shall have been received by either
Purchaser or Seller and ten (10) Business Days shall have elapsed following
delivery to Wells of the Landlord Transfer Notice Package.
13.Time of the Essence. Time wherever specified herein for satisfaction of
conditions or performance of obligations of Purchaser is of the essence of this
Agreement.
14.Possession and Condition.    Subject to the express provisions of this
Agreement, it is understood and agreed that the Property is being purchased by
Purchaser in its present physical “as is” condition. At the Closing, Seller
shall transfer to Purchaser possession of the Property in substantially the same
condition the Property is in on the date hereof, reasonable wear and tear
excepted and subject to the terms and conditions of Sections 16 and 17 hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







26
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


15.PURCHASER’S DEFAULT. IF (A) PRIOR TO THE DATE THAT IS THREE (3) DAYS BEFORE
THE CLOSING DATE, PURCHASER FAILS TO PERFORM ANY OF ITS MATERIAL OBLIGATIONS
UNDER THIS AGREEMENT WITHIN THREE (3) DAYS AFTER WRITTEN NOTICE THEREOF FROM
SELLER, OR (B) THE CLOSING SHALL NOT OCCUR AS THE RESULT OF PURCHASER’S DEFAULT
UNDER THIS AGREEMENT, IN EACH CASE, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE
TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO ESCROWEE AND PURCHASER, AND
UPON SUCH TERMINATION, ESCROWEE SHALL IMMEDIATELY DELIVER THE DEPOSIT AND ALL
INTEREST THEREON TO SELLER AS FULL COMPENSATION AND LIQUIDATED DAMAGES;
PROVIDED, HOWEVER, THAT SUCH TERMINATION SHALL NOT LIMIT SELLER’S RIGHTS TO
RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES UNDER THIS AGREEMENT, NOR WAIVE OR
AFFECT PURCHASER’S AND SELLER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT WHICH
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT. IN CONNECTION WITH THE
FOREGOING, THE PARTIES RECOGNIZE THAT IN THE EVENT THE CLOSING SHALL NOT OCCUR
ON ACCOUNT OF THE DEFAULT OF PURCHASER, SELLER SHALL INCUR EXPENSES AND LOSSES
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT IT IS
EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE EXTENT OF DETRIMENT TO
SELLER CAUSED BY SUCH BREACH BY PURCHASER AND THE FAILURE OF THE CONSUMMATION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION
SELLER SHOULD RECEIVE AS OF RESULT OF SUCH PURCHASER DEFAULT. THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT
TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.
/s/ DES
 
/s/ VP
SELLER’S INITIALS
 
PURCHASER’S INITIALS



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







 
RFR Property Address: 12751 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


16.Seller’s Default.
In the event of Seller’s Default (as hereinafter defined)), Purchaser, at its
sole option and as its sole and exclusive remedy, may either (a) terminate this
Agreement, in which event (i) Escrowee shall refund to Purchaser the Deposit,
together with all interest thereon, if any, and (ii) Seller shall reimburse
Purchaser for its actually incurred out-of-pocket expenses not to exceed an
amount of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (the
“Capped Expenses Amount”), and neither party shall thereafter have any further
right or obligation hereunder, other than the surviving obligations expressly
provided for herein, or (b) within forty-five (45) days after any rights of
Purchaser arise due to a Seller’s Default, bring an action in equity against
Seller for specific performance. “Seller’s Default” shall mean Seller’s failure
to perform its obligation to convey the Property to Purchaser in accordance with
the terms of this Agreement (as opposed to the failure of a condition listed in
Section 12.1 over which Seller had no reasonable control), provided: (1) the
reasons for such refusal do not include conditions beyond Seller’s reasonable
control or the non-conformance of title with the conditions described in Section
6.2; and (2) Purchaser has satisfied all conditions required to be satisfied by
it under this Agreement, is not otherwise in default under this Agreement, and
is ready, willing and able to perform all of its obligations under this
Agreement and to deliver the Purchase Price due Seller under this Agreement
(without tender thereof being required). In no event may Purchaser bring an
action against Seller for damages or seek any remedy (whether or not in an
action at law or in equity) against Seller on account of a Seller’s default
prior to the Closing that could require Seller to pay any monies to Purchaser
(other than the Capped Expenses Amount) whether characterized as damages or
otherwise (except for an action (i) to compel Escrowee to return the Deposit to
Purchaser if Purchaser is, in fact, entitled to the return thereof in accordance
with this Agreement or (ii) with respect to any failure of Seller to pay the
Break-Up Fee (defined below) (if applicable) under Section 35.2.3). The untruth
or inaccuracy of any representation or warranty of Seller shall not entitle
Purchaser to pursue damages or specific performance under this Section 16, but
shall be governed by Section 33 of this Agreement.
17.Casualty Loss and Condemnation.
If, prior to the Closing, all or any portion of the Property is (i) taken or
rendered unusable for its current purpose or reasonably inaccessible by eminent
domain, (ii) subject of a pending or threatened taking which has not been
consummated (clauses (i) and (ii) referred to herein as “Condemnation”, or (iii)
destroyed by fire or other casualty (“Casualty Event”) (any of Condemnation or
Casualty Event, an “Interruption Event”), then Seller shall so notify Purchaser
of such fact or facts in writing, and:
17.1    Material Event. If an Interruption Event (a) would result (in
Purchaser’s reasonable opinion) in Restoration Costs (defined below) in excess
of four percent (4%) of the Purchase Price or (b) in the event of a
Condemnation, would prevent public access to the Property or result in any
material and adverse loss of parking at the Property (which is defined as the
loss of use of five percent (5%) or more of the Property’s parking stalls, or
(c) would entitle Wells to terminate its Lease (any such event is referred to
herein as a “Material Event”), then Purchaser shall have the option to terminate
this Agreement (by written notice given to Seller

28
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


within fifteen (15) days of receipt of notice of the applicable Material Event;
provided, however, if Purchaser shall elect to terminate this Agreement as a
result of a Casualty Event, Seller may, at its option, by written notice to
Purchaser (the “Casualty Vitiation Notice”) within five (5) days after Seller’s
receipt of written notice from Purchaser exercising such termination right,
notify Purchaser that it intends to repair the damage caused by such Casualty
Event at its sole cost and expense, and Seller may, upon such notice, postpone
the Closing for a period of time reasonably necessary, but not to exceed twenty
(20) days in the aggregate, to make such repairs. “Restoration Costs” means the
sum of (i) all costs required or necessary to fully restore all damage to the
Property, including all parking facilities and amenities (in the case of a
Casualty Event), to its condition prior to such Casualty Event or provide for a
fully restored and functioning Property (including all parking facilities and
amenities) (in the case of a Condemnation) (with the area of loss limited only
to the area so condemned)) and (ii) all rental loss and rental abatement to be
suffered in connection with the Material Event in question. If Purchaser elects
to terminate this Agreement pursuant to this Section 17.1 and Seller elects not
to send the Casualty Vitiation Notice to Purchaser as set forth in this Section
17.1, the Deposit shall be returned to Purchaser by the Escrowee, in which event
this Agreement shall, without further action of the parties, become null and
void and neither party shall have any further rights or obligations under this
Agreement, except those rights and obligations under this Agreement which
expressly survive such a termination; and
17.2    Non-Material Event.
17.2.1    If either (x) an Interruption Event is not a Material Event or (y)
Purchaser elects not to terminate this Agreement as set forth in Section 17.1,
Purchaser shall accept the Property in its then “as is” condition with no
abatement of the Purchase Price, and at the Closing, Seller shall assign and
turn over to Purchaser, and Purchaser shall be entitled to receive and keep, (i)
if the Interruption Event is a Condemnation, all of Seller’s interest in and to
all awards for such Condemnation, and (ii) if the Interruption Event is a
Casualty Event, all of Seller’s interest in and to all casualty insurance
proceeds (including business interruption and/or rental value insurance
proceeds) payable in connection with such Casualty Event (except that the
proceeds of any business interruption or rental value insurance payable to
Seller shall be apportioned as of the Closing Date), together with a credit
against the Purchase Price in the amount of any deductible payable by Seller in
connection with such casualty coverage, less, in each instance of Condemnation
awards or casualty insurance proceeds, as the case may be, the amount thereof
expended in good faith by Seller in the collection thereof or in the restoration
or protection of the Property.
17.2.2    Seller shall promptly and expeditiously take all action and execute
all such documents (all at Seller’s sole cost and expense) as Purchaser shall in
good faith request of Seller following the Closing in order for Purchaser to
fully obtain all Condemnation awards and casualty insurance proceeds assigned to
Purchaser by Seller pursuant to Section 17.2.1. The rights and obligations of
Purchaser and Seller under Sections 17.1 and 17.2 shall survive the Closing and
the delivery of the deed, without restriction as to time.
18.Notices. All notices (including, without limitation, approvals, consents and
exercises of rights or options) required by or relating to this Agreement shall
be in writing and

29
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


shall either be (i) hand delivered, (ii) delivered by nationally recognized
overnight courier service or (iii) electronic mail (provided that any delivery
by electronic mail is also simultaneously deposited for delivery by one of the
delivery methods set forth in subsections (i) or (ii)). All notices shall be
addressed to the other respective party at its address above set forth, or at
such other address as such other party shall designate by notice, and shall be
effective when delivered to such address.
19.Brokers. Seller hereby indemnifies and holds Purchaser harmless from and
against any and all claims for any commission, fee or other compensation by any
person or entity, including Eastdil Secured, L.L.C. (“Eastdil”), but excluding
Purchaser’s Broker, who shall claim to have dealt with Seller in connection with
this transaction, and for any costs and expenses incurred by Purchaser in
connection with any such claims, including, without limitation, reasonable
attorneys’ fees and disbursements. Purchaser hereby indemnifies and holds Seller
harmless from and against any and all claims for any commission, fee or other
compensation by any person or entity, including Wilson Commercial, Stan Johnson
and Company (“Purchaser’s Broker”), but excluding Eastdil, who shall claim to
have been engaged by Purchaser in connection with this transaction, and for any
costs and expenses incurred by Seller in connection with any such claims,
including, without limitation, reasonable attorneys’ fees and disbursements. The
provisions of this Section 19 shall survive the Closing or any earlier
termination of this Agreement.
20.Whole Agreement; Amendments. This Agreement and the Transaction Documents
sets forth all of the agreements, representations, warranties and conditions of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements, representations, warranties and conditions. The exhibits,
schedules and riders referred to above constitute parts of this Agreement. No
alteration, amendment, modification or waiver of any of the terms or provisions
hereof, and no future representation or warranty by either party with respect to
this transaction, shall be valid unless the same be in writing and signed by the
party against whom enforcement of same is sought.
21.Captions; Pronouns. The captions of the sections of this Agreement are for
convenience only and have no meaning with respect to this Agreement or the
rights or obligations of the parties hereto. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein:
“hereof”, “herein” and “hereunder” and other words of similar import refer to
this Agreement as a whole; “Agreement” includes these presents as supplemented
or amended from time to time by written instrument(s) entered into by Seller and
Purchaser; “Purchaser” includes Purchaser’s heirs, successors and assigns;
“Seller” includes Seller’s successors and assigns; and “parties” means Purchaser
and Seller. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of pronouns or nouns shall include the plural and vice versa.
22.Governing Law.
(A)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF CALIFORNIA, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN

30
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT. THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, IT BEING UNDERSTOOD THAT, TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
CALIFORNIA SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL
OBLIGATIONS ARISING HEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, AND THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION
22, EACH DEED SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE IN WHICH THE PROPERTY APPLICABLE TO SUCH DEED IS SITUATED.
(B)    ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, AND THE PARTIES WAIVE ANY OBJECTIONS BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. PURCHASER DOES HEREBY DESIGNATE AND APPOINT
CORPORATION SERVICE COMPANY AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON
ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN LOS ANGELES, CALIFORNIA,
AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO PURCHASER IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON PURCHASER IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. PURCHASER (1)
SHALL GIVE PROMPT NOTICE TO SELLER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (2) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN LOS ANGELES, CALIFORNIA (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (3) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN LOS ANGELES, CALIFORNIA, OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.
23.Assignment. Purchaser may not assign directly or indirectly this Agreement or
any rights or remedies of Purchaser hereunder without Seller’s prior written
consent, which

31
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


consent shall be in Seller’s sole and absolute discretion. No assignment of this
Agreement shall release Purchaser of its obligations hereunder. Notwithstanding
any provision of this Agreement, Purchaser shall have the right at any time
(without the need for prior notice to or the consent or approval of Seller) to
assign its rights under this Agreement (and under all Transaction Documents) to
any entity in which Purchaser, National Financial Realty, Inc. and/or Vincent E.
Pellerito holds a direct or indirect interest, provided such entity shall enter
into a customary agreement reasonably acceptable to Seller, and upon such an
assignment, Purchaser and its assignee shall remain jointly and severally liable
for all obligations under this Agreement notwithstanding such assignment.
24.Counterparts.    This Agreement may be signed in any number of counterparts,
each of which shall be an original, and all of which taken together shall
constitute a single agreement, with the same effect as if the signatures thereto
and hereto were upon the same instrument. For purposes of this Agreement, a
telecopy or electronic format of an executed counterpart shall constitute an
original. Any party delivering an executed counterpart of this Agreement by
telecopier or electronic format shall also deliver an original executed
counterpart of this Agreement, but the failure to deliver an originally executed
counterpart shall not affect the validity of this Agreement.
25.Drafts Not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
including, without limitation, all of the Exhibits, Schedules and Riders hereto,
and each of Seller and Purchaser have fully executed and delivered to each other
a counterpart of this Agreement, including, without limitation, all Exhibits,
Schedules and Riders hereto.
26.Intentionally Omitted.
27.No Recording. Neither this Agreement nor any memorandum or short form thereof
may be recorded by Purchaser.
28.Severability. If any provision in this Agreement, or its application to any
person or circumstance, is held to be invalid or unenforceable to any extent,
that holding shall not affect the remainder of this Agreement or the application
of that provision to persons or circumstances other than that to which it was
held invalid or unenforceable.
29.No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.
30.Confidentiality/No Public Disclosure.
    

32
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


(A)    Subject to the provisions of this Section 30, any due diligence materials
made available to Purchaser (by any means of transmission or delivery) will be
treated by Purchaser as confidential information of Seller and used by Purchaser
solely for the purpose of evaluating the Property and must be returned
immediately upon request to Seller if and when Purchaser terminates this
Agreement.
(B)    Except as may be required in order to comply with a court order or a
governmental requirement, neither Purchaser nor Seller shall publicly disclose
by written press release, public announcement or otherwise, the financial terms
of this transaction without the prior written approval of the other party,
provided, however, that, notwithstanding the foregoing, (i) either party shall
be permitted to disclose the financial terms of the transaction to any of its
attorneys, accountants, agents, consultants, advisors, investors and/or lenders
who have agreed to keep such information confidential, (ii) following the
Closing, Purchaser may disclose any such financial materials and any information
related to the transactions contemplated here by or the Property to any party if
and to the extent Purchaser determines in its good faith discretion that such
disclosure is beneficial to the pursuit of the business objectives of Purchaser,
and nothing contained herein shall prohibit either party from making any public
announcement (including, without limitation, placing a notice on a website of
such party and/or an affiliate thereof) or issuing any written press release to
announce the occurrence of Closing and the purchase of the Property by
Purchaser.
(C)    Notwithstanding the foregoing and anything to the contrary in this
Agreement, nothing contained herein shall impair Seller’s right to disclose
information relating to this Agreement or any Property (i) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Seller,
(ii) in connection with any filings (including any amendment or supplement to
any S-11 filing) with governmental agencies (including the SEC) by any REIT
holding, or that is considering holding, an interest (direct or indirect) in
Seller, and (iii) to any broker/dealers in the Seller’s or any REIT’s
broker/dealer network and any of the REIT’s or Seller’s investors.
(D)    The provisions of this Section 30 shall survive Closing or earlier
termination of this Agreement.
31.Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION
BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR
ANY OF THE DOCUMENTS AND/OR INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE
PROPERTY OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING
HERETO OR TO ANY OF THE FOREGOING.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

33
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


32.General Release.
32.1    Generally.    SUBJECT TO THE PROVISIONS OF SECTION 32.2, TO THE FULLEST
EXTENT PERMITTED BY LAW, PURCHASER HEREBY UNCONDITIONALLY AND IRREVOCABLY
RELEASES AND FOREVER DISCHARGES SELLER, SELLER’S OFFICERS, MEMBERS, MANAGERS,
TRUSTEES, DIRECTORS, PARTNERS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES AND
AGENTS, AND EACH OF THEIR RESPECTIVE AFFILIATES, OFFICERS, MEMBERS, MANAGERS,
TRUSTEES, DIRECTORS, PARTNERS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES AND
AGENTS (EACH, A “SELLER PARTY” AND, COLLECTIVELY, THE “SELLER PARTIES”) FROM ANY
AND ALL LIABILITY OR RESPONSIBILITY FOR CLAIMS, LOSSES AND DEMANDS, INCLUDING,
WITHOUT LIMITATION, THOSE ARISING FROM PERSONAL INJURY OR DEATH, AND ALL
CONSEQUENCES THEREOF (INCLUDING, WITHOUT LIMITATION, ANY INTERRUPTION OR
INTERFERENCE WITH ANY BUSINESS OR ACTIVITIES BEING CONDUCTED ON ANY PROPERTY AND
ANY LOSS OF OPPORTUNITY), WHETHER NOW KNOWN OR NOT, WHICH MAY ARISE FROM (1) ANY
LATENT OR PATENT DEFECTS, ANY HIDDEN OR CONCEALED CONDITIONS, OR ANY SUBSOIL,
GROUNDWATER OR GEOLOGICAL CONDITIONS, (2) THE CONDITION, STRUCTURAL INTEGRITY,
OPERABILITY, MAINTENANCE OR REPAIR OF ANY BUILDINGS, EQUIPMENT, FURNITURE,
FURNISHINGS OR IMPROVEMENTS, (3) THE PRESENCE OF ANY HAZARDOUS OR TOXIC
MATERIALS OR SUBSTANCES, (4) THE COMPLIANCE OF EACH PROPERTY WITH, OR VIOLATION
OF, ANY LAW, STATUTE, ORDINANCE, RULE OR REGULATION OF ANY GOVERNMENTAL ENTITY,
INCLUDING, WITHOUT LIMITATION, APPLICABLE ENVIRONMENTAL LAWS, ZONING ORDINANCES,
AND BUILDING AND HEALTH CODES, (5) ANY MATTER RELATED TO ANY TENANT OF ANY
PROPERTY, (6) ANY MATTER RELATED TO THE DUE DILIGENCE MATERIALS PROVIDED BY OR
MADE AVAILABLE BY SELLER, OR (7) ANY OTHER MATTER OR THING AFFECTING OR RELATING
TO ANY PROPERTY OR THE OPERATION OF ANY PROPERTY.
SUBJECT TO SECTION 32.2, AS PART OF THE PROVISIONS OF THIS SECTION 32.1, BUT NOT
AS A LIMITATION THEREON, PURCHASER HEREBY AGREES THAT THE MATTERS RELEASED
HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER
HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE
MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR
LOCAL LAW, RULES OR REGULATIONS, INCLUDING WITHOUT LIMITATION, SECTION 1542 OF
THE CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:



34
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
/s/ DES
 
/s/ VP
Seller’s Initials
 
Purchaser’s Initials



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







 
RFR Property Address: 12751 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


32.2    Release Exceptions. Notwithstanding any provision of this Agreement or
any of the Transaction Documents to the contrary, Section 32.1 (and the release
of the Seller Parties contained therein) shall in no event apply to any rights
or remedies of Purchaser on account of (i) any breach or default by Seller or
either KBS Guarantor under this Agreement or under any Transaction Document
(including, without limitation, the Inducement and Guaranty Agreement) or (ii)
any fraud by Seller.
32.3    Acknowledgement. Purchaser acknowledges and agrees that the provisions
of this Section 32 are a material factor in Seller’s acceptance of the Purchase
Price and that Seller would be unwilling to sell the Property unless the
Purchaser agrees with the foregoing provisions of this Section 32. The
provisions of this Section 32 shall survive the Closing or earlier termination
of this Agreement.
33.Survival of Purchaser Claims. The representations of Seller set forth in this
Agreement (collectively, the “Surviving Seller Representations”) shall survive
the Closing for a period of nine (9) months after the Closing Date (the
“Survival Period”); provided, however, that any representations of Seller set
forth in this Agreement with respect to the Leases shall not survive the Closing
to the extent a Tenant Estoppel covering substantially the same matter or issue
on the same basis is delivered. Each Surviving Seller Representation shall
automatically be null and void and of no further force and effect after the
Survival Period unless, prior to the end of the Survival Period, Purchaser shall
have asserted in writing a specific claim with respect to the particular
Surviving Seller Representation and, within ninety (90) days thereafter,
commenced a legal proceeding against Seller alleging that Seller is in breach of
such Surviving Seller Representation and that Purchaser has suffered actual
damages as a result thereof (a “Proceeding”). In no event shall Purchaser be
entitled to assert any consequential or punitive damages, nor shall it be
entitled to any award or payment based on such damages.
34.Permitted Termination. If this Agreement is terminated by Purchaser pursuant
to a right given it to do so hereunder, the Deposit (including interest thereon,
if any) shall immediately be returned to Purchaser by the Escrowee, and this
Agreement shall thereafter be null and void (except as otherwise provided
herein).
35.Wells Purchase Right.
35.1    Acknowledgment. Purchaser acknowledges Seller’s disclosure that this
Agreement is subject to the rights of Wells Fargo NA (“Wells”) pursuant to that
certain lease, dated as of September 22, 2004, by and between First States
Investors 3300, LLC and Wells, as assigned to Seller pursuant to that certain
Lease Assignment and Assumption Agreement dated March 25, 2008 (the “Wells
Lease”). Purchaser also acknowledges and agrees that Seller’s obligation to
convey the Property to Purchaser in accordance with the terms and conditions of
this Agreement, and Purchaser’s right to purchase and take the Property, are
expressly subject to the existing purchase right in favor of Wells contained in
Section 9.2.5 of the Wells Lease (the “Wells Purchase Right”).
35.2    Procedure for Complying with the Wells Purchase Right.

36
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


35.2.1    Landlord’s Preliminary Notice.
(a)    Attached hereto as Exhibit R is that certain notice from Seller to Wells
dated November 9, 2011 (the “Landlord’s Preliminary Notice”), which was
delivered to Wells by Landlord on November 9, 2011 (the “Preliminary Notice
Delivery Date”).
(b)    Prior to the Closing, Seller shall not amend, revoke or terminate the
Landlord’s Preliminary Notice and shall take no action to affect the validity of
the prior delivery of the Landlord’s Preliminary Notice.
35.2.2    Delivery of Landlord’s RFR Notice. Within six (6) days of the
Effective Date, Seller shall deliver to Wells in accordance with the Wells Lease
a true, correct and complete execution original (executed by Seller) of that
certain notice attached hereto as Exhibit S (the “Landlord’s RFR Notice”), which
Landlord’s RFR Notice shall be accompanied by a true, correct, and complete copy
of this Agreement (as it shall then exist, including all exhibits attached
hereto) (collectively, the “Landlord’s RFR Notice Delivery Package”). Seller
shall also promptly provide Purchaser a copy of a receipt showing the date of
the delivery to Wells of the Landlord’s RFR Notice Delivery Package (the “RFR
Notice Delivery Date”).
35.2.3    Exercise by Wells of the Wells Purchase Right During the RFR Exercise
Period; Failure of Wells to Exercise.
(a)    In the event that Wells exercises the Wells Purchase Right through
delivery of a Tenant RFR Exercise Notice (as defined in the Wells Lease) in
accordance with Section 9.2.4 of the Wells Lease during the RFR Exercise Period
(as defined in the Wells Lease) (a “Wells Purchase Option Exercise”), (i) this
Agreement shall automatically terminate (and neither party shall have any
further rights or obligations hereunder, except those provisions of this
Agreement which by their terms expressly survive such termination, (ii) Escrowee
shall immediately deliver the Deposit (and all interest thereon, if any) to
Purchaser and (iii) Seller shall pay to Purchaser in cash, within three (3)
Business Days of termination of this Agreement, the Break-Up Fee (defined
below).
(b)    The “Break-Up Fee” means an amount equal to Thirty Thousand Dollars
($30,000).
35.2.4    Delivery by Seller of the Landlord’s Transfer Notice; Modification of
the Purchase Agreement.
(a)    At any time after the Contingency Approval Date but not less than ten
(10) Business Days prior to the date of the Closing, Seller shall send to Wells
a “Landlord’s Transfer Notice”, in the form of Exhibit T attached hereto, which
shall specify the then expected date of the Closing (with the date of delivery
to Wells of the Landlord Transfer Notice Package (defined below) and the
expected date of the Closing to be reasonably agreed to by Seller and Purchaser)
and shall be accompanied by true and complete copies of this Agreement and all
then-effective amendments or modifications thereto (collectively, the “Landlord
Transfer Notice Package”).

37
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


(b)    Immediately following delivery by Seller to Wells of the Landlord
Transfer Notice Package, Seller shall provide to Purchaser a copy of such
Landlord Transfer Notice Package and a copy of a receipt showing the date and
time such Landlord Transfer Notice Package was delivered by Seller to Wells.
Seller shall promptly notify Purchaser of any response (oral or written) to the
Landlord Transfer Notice Package received by Seller from Wells.
(c)    If Wells shall deliver to Seller or Purchaser written or oral notice that
it is Wells' position that (i) there has been a violation of the Wells Lease
Section 9.2 requirements (such that Seller is not entitled to sell the Property
to Purchaser) or (ii) there has been a material amendment of this Agreement
which requires restarting the Wells Purchase Right process under Section 9.2 of
the Wells Lease or (iii) any other material objection to the sales transaction
contemplated under this Agreement, or (iv) Wells otherwise refutes that the “LL
Transfer” (as that term is defined in the Wells Lease) described in the Landlord
Transfer Notice Package satisfies the requirements of Section 9.2.6(a) of the
Wells Lease (collectively, a “Wells Refutation”), the recipient shall promptly
deliver full and complete written notice of such Wells Refutation to the other
party hereto. In such case, each of Seller and Purchaser shall have the right to
extend the Outside Closing Date for up to ten (10) Business Days to allow the
Seller and Purchaser to discuss the situation and take coordinated action with
respect to such Wells Refutation.


[REMAINDER OF PAGE INTENTIONALLY BLANK]







38
 
RFR Property Address: 23862 South Cleveland Ave., Fort Myers, FL
 
RFR Property No: 3339

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.


 
SELLER:
 
 
Witness:


/s/ Anna Baron




/s/ Jennifer Ulmer
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By: /s/ David E. Snyder
David E. Snyder,
Chief Financial Officer
 
 
 
PURCHASER:
 
 
Witness:


/s/ Authorized Signatory




/s/ Authorized Signatory
NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By: National Financial Realty, Inc.
        a California corporation,
        its manager


By: /s/ Vincent E. Pellerito
Vincent E. Pellerito,
President
 
 


[Signature Page to Purchase and Sale Agreement - 3339 - 12751 S Cleveland Ave,
Fort Myers, FL]

--------------------------------------------------------------------------------


Each of the KBS Guarantors agree to timely execute and deliver the documents
described in the above Agreement to be executed and delivered by the KBS
Guarantors.


 
KBS GUARANTORS:
 
 
Witness:


/s/ Anna Baron




/s/ Jennifer Ulmer
KBS REIT PROPERTIES, LLC,
a Delaware limited liability company


By: KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT
TRUST, INC.,
a Maryland corporation,
its general partner


By: /s/ David E. Snyder
David E. Snyder,
Chief Financial Officer
 
 
 
 
 
 
Witness:


/s/ Anna Baron




/s/ Jennifer Ulmer
KBS DEBT HOLDING, LLC,
a Delaware limited liability company


By: KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By: KBS REAL ESTATE INVESTMENT
TRUST, INC.,
a Maryland corporation,
its sole general partner


By: /s/ David E. Snyder
David E. Snyder,
Chief Financial Officer
 
 


[Signature Page to Purchase and Sale Agreement - 3339 - 12751 S Cleveland Ave,
Fort Myers, FL]

--------------------------------------------------------------------------------


Exhibit A
Description of the Land
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.



--------------------------------------------------------------------------------


Exhibit B
Escrow Agreement
First American Title Insurance Company (“Escrowee”) agrees to hold in escrow
pursuant to this Escrow Agreement (this “Escrow Agreement”), the sum of FOURTEEN
THOUSAND FIVE HUNDRED FIFTY NINE AND 00/100 ($14,559) (the “Deposit”) to be
deposited by National Financial Realty – WFB East Coast, LLC, a Delaware limited
liability company (“Purchaser”) pursuant to a certain Purchase and Sale
Agreement (the “Agreement”), among Purchaser and First States Investors 3300 B,
L.P., a Delaware limited partnership (“Seller”), the provisions of which
(including, without limitation, the defined terms) are hereby incorporated
herein by reference. The Deposit shall be disbursed by Escrowee as set forth in
the Agreement. Escrowee shall, immediately upon receipt of the Deposit, deposit
same in an interest bearing, money market type escrow account with a federally
insured bank or savings and loan association.
All interest which shall accrue on the Deposit shall be credited against the
Purchase Price, if Closing occurs, and if Closing does not occur, shall be paid
to whichever party to the Agreement is entitled to receive the Deposit. Escrowee
shall pay such interest to such party contemporaneously with Escrowee’s payment
of the Deposit.
Seller and Purchaser agree that Escrowee is an escrow holder only and is merely
responsible for the safekeeping of the Deposit and interest and shall not be
required to determine questions of fact or law. If Escrowee shall receive notice
of a dispute as to the disposition of the Deposit or the interest, then Escrowee
shall not distribute the Deposit or interest except in accordance with written
instructions signed by both Purchaser and Seller. Pending resolution of any such
dispute, Escrowee is authorized to pay the Deposit and interest into court. If
Escrowee pays the Deposit and interest into court, it shall be discharged from
all further obligations hereunder. Concurrent with Escrowee’s execution of this
Escrow Agreement, Escrowee shall issue or cause to be issued to Seller and
Purchaser an ALTA Closing Protection Letter duly authorized and executed by an
officer or authorized agent of the title insurance company or companies issuing
title insurance commitment for the Property.
In the event that the Escrowee receives conflicting instructions from the
parties or determines in good faith that a bona fide dispute exists as to
whether the Escrowee is obligated to deliver the Deposit, or as to whom said
Deposit is to be delivered, the Escrowee, at its option, (a) may refuse to
comply with any claims or demands on it and continue to hold the Deposit until
(i) the Escrowee receives written notice signed by the Seller and the Purchaser
directing the release and delivery of the Deposit, in which event the Escrowee
shall then release and deliver the Deposit in accordance with said direction, or
(ii) the Escrowee receives a certified copy of a final judgment of a court of
competent jurisdiction directing the release and delivery of the Deposit, in
which event the Escrowee shall then release and deliver the Deposit in
accordance with said direction, or (b) may deliver the Deposit to the Clerk of
Superior Court of the County of Los Angeles, State of California, or (c) may
take such affirmative steps as the Escrowee may elect in order to substitute
another impartial party reasonably satisfactory to the Seller and the Purchaser
(whose consents to such substitution shall not be unreasonably withheld), to
hold the Deposit,


--------------------------------------------------------------------------------


including, without limitation, the deposit thereof in a court of competent
jurisdiction and the commencement of an action for interpleader, the costs
thereof to be the joint and several obligation of the Seller and the Purchaser
(but, as between the Seller and the Purchaser, such costs shall be borne by
whichever of the Seller or the Purchaser is the losing party, or in accordance
with any mutual agreement of the Seller and the Purchaser if neither party is
the losing party).
The Escrowee is acting as a stakeholder only with respect to the Deposit. It is
agreed that the duties of the Escrowee are only as herein specifically provided,
and are purely ministerial in nature, and that the Escrowee shall incur no
liability whatsoever except for the willful misconduct or gross negligence. The
Seller and Purchaser each release the Escrowee from any act done or omitted to
be done by the Escrowee in good faith in the performance of its duties
hereunder.
The Seller and the Purchaser shall jointly and severally indemnify, defend (with
counsel acceptable to the Escrowee) and save harmless the Escrowee from and
against all loss, cost, claim, liability, damage and expense, including
reasonable attorneys’ fees and disbursements incurred in connection with the
performance of the Escrowee’s duties hereunder, except with respect to actions
or omissions taken or suffered by the Escrowee in bad faith, in willful
disregard of this Escrow Agreement, or involving gross negligence on the part of
the Escrowee (the “Indemnified Matters”) (but, as between the Seller and the
Purchaser, the cost of such Indemnified Matters shall be shared equally, except
to the extent that such Indemnified Matters are attributable to the breach by
the Seller or the Purchaser of the Agreement or this Escrow Agreement, in which
event the cost shall be borne by whichever of the Seller or the Purchaser is the
breaching party).
The parties agree and acknowledge that the Escrowee has no liability in
connection with Deposit in the event of failure or insolvency of the financial
institution in which the Deposit is deposited.
All notices, demands, offers, elections or other communications required or
permitted by this Escrow Agreement shall be in writing and shall be personally
delivered, wither by express mail or by reputable overnight courier which
delivers only upon receipt of addresses, and addressed to the party at its
address set forth below by either of the aforesaid methods, with a return
receipt requested, with copies as follows:
To the Seller:
 
First States Investors 3300 B, L.P.
c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
allan.rothschild@gkk.com
 
 
 
 
 
With a required copy to:







--------------------------------------------------------------------------------


 
 
c/c KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
jchiboucas@kbsrealty.com
 
 
 
 
 
And to:
 
 
 
 
 
c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
dsnyder@kbs-ca.com
 
 
 
 
 
And with a required copy to:
 
 
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
Email: rabinowitzs@gtlaw.com
 
 
 
To the Purchaser:
 
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.,
21250 Hawthorne Blvd.,
Suite 700
Torrance, CA 90503
Attn: Vincent E. Pellerito
 
 
 
With a required copy to:
 
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attn: Patrick A. Ramsey, Esq.
 
 
 
To the Escrowee:
 
First American Title Company
777 S. Figueroa Street, Suite 400
Los Angeles, California 90017
Attn: Maurice Neri

or at such other address, as from time to time, shall be supplied by a party to
the others by like notice, and shall be deemed to have been given or sent, if
sent by express mail, when properly deposited with the United States Postal
Services with the proper address and postage paid


--------------------------------------------------------------------------------


therewith, and shall be deemed to have been received when actually delivered to
or refused receipt at the specific address, or if sent by overnight courier,
when delivered to said courier service with the proper address and delivery
charges either prepaid or charged to a proper account, and deemed to have been
received when actually delivered to the specified address. Notwithstanding with
preceding sentence to the contrary, and solely with respect to the Escrowee,
notice shall be deemed to have been given or delivered to the Escrowee on the
date of the Escrowee’s actual receipt or refusal of such notice. Each party
shall be entitled to rely on all communications which purport to be on behalf of
the party and purport to be signed by an authorized party or the above-indicated
attorneys or such other attorney as may be designated from time to time by any
of the parties hereto.
Escrowee hereunder may resign at any time giving ten (10) Business Days prior
written notice to that effect to each of the Seller and Purchaser. In such
event, the successor Escrowee shall be selected by the Purchaser and approved by
Seller, such approval not to be unreasonably withheld or delayed. Escrowee shall
then deliver to successor Escrowee the Deposit, to be held by successor Escrowee
pursuant to the terms of this Escrow Agreement and the Agreement.
In its capacity as Escrowee, Escrowee shall not be responsible for the
genuineness or validity of any security, instrument, document or item deposited
with it, and shall have no responsibility other than to faithfully follow the
instructions contained herein, and it is fully protected in acting in accordance
with any written instrument given to it hereunder by any of the parties hereto
and believed by Escrowee to have been signed by the proper person. Escrowee may
assume that any person purporting to give any notice hereunder and representing
that they have the authority to do so has been duly authorized to do so.
Escrowee shall have no duties or responsibilities other than those expressly set
forth herein. Escrowee shall have no duty to enforce any obligation of any
person to make any payment or delivery or to enforce any obligation of any
person to perform any other act. Escrowee shall be under no liability to the
other parties hereto or to anyone else by reason of any failure on the part of
any party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document.
Escrowee shall be entitled to approve (not to be unreasonably withheld or
delayed) any and all counsel who may be retained to defend or prosecute any
action on behalf of Escrowee under or arising out of this Escrow Agreement.
This Escrow Agreement and the obligations of the parties hereunder shall be
interpreted, construed and enforced in accordance with the laws of the State of
California.


[REMAINDER OF PAGE INTENTIONALLY BLANK]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Escrowee, Seller and Purchaser, for valuable consideration,
each intending to be legally bound and to bind their respective successors and
assigns, have caused this Escrow Agreement to be executed and delivered as of
November 6, 2012.


 
ESCROWEE:
 
 
 
FIRST AMERICAN TITLE INSURANCE COMPANY




By:_____________________________
Name:
Title:
 
 
 
 
 
 
 
SELLER:
 
 
 
FIRST STATES INVESTORS 3300 B, L.P.,
 
a Delaware limited partnership
 
 
 
 
 
 
 
By:_____________________________
David E. Snyder,
Chief Financial Officer
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By: National Financial Realty, Inc.
a California corporation,
its manager


By: _____________________________
Vincent E. Pellerito,
President





--------------------------------------------------------------------------------


Exhibit C
Lease(s)
•
Lease Agreement by and between Seller, as Landlord, and Wells Fargo Bank, N.A.,
successor by merger to Wachovia Bank, N.A., as Tenant, dated September 22, 2004.

First Amendment dated June 5, 2008.
•
Lease Agreement by and between Seller, as Landlord, and Marc S. Schneider M.D.,
P.A., as Tenant, dated September 3, 1993.

First Amendment dated September 3, 1993.
Second Amendment dated January 28, 2003.
Third Amendment dated February 1, 2009.
Fourth Amendment dated May 31, 2012.






--------------------------------------------------------------------------------


Exhibit D
Deed
Prepared by:
Stephen L. Rabinowitz, Esq.
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
After recording return to:
Patrick A. Ramsey, Esq.
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Property Name:     
Tax Identification No.:    
Consideration:    $909,933


SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED is made as of the _____ day of _______________, 2012,
by FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (the
"Grantor"), with an office address c/o GKK Realty Advisors LLC, 420 Lexington
Avenue, 19th Floor, New York, New York 10170, to NATIONAL FINANCIAL REALTY – WFB
EAST COAST, LLC, a Delaware limited liability company (the "Grantee"), with an
office address c/o National Financial Realty, Inc., 21250 Hawthorne Boulevard,
Suite 700, Torrance, California 90503:
WITNESSETH: That the Grantor, for and in consideration of the sum of $_____ and
other valuable considerations, receipt whereof is hereby acknowledged, hereby
grants, bargains, sells, aliens, remises, releases, conveys and confirms unto
the Grantee, all that certain land situated in Lee County, Florida, more
particularly described in Exhibit "A" attached hereto and by this reference made
a part hereof.
TOGETHER, with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.
TO HAVE AND TO HOLD, the same in fee simple forever.


--------------------------------------------------------------------------------


AND, except for all matters of record encumbering the property hereby conveyed,
the Grantor hereby covenants with said Grantee that said land is free from
encumbrances made by Grantor and except for all matters of record encumbering
the property hereby conveyed, that Grantor will defend title against the lawful
claims of all persons claiming by, through or under the said Grantor, but
against none other.
IN WITNESS WHEREOF, the said Grantor has caused these presents to be executed in
its name by its proper officers thereunto duly authorized, as of the day and
year first above written.
Signed, sealed and delivered
in the presence of:


WITNESSES:
 ____________________________________
 Name:
  ____________________________________
 Name:
FIRST STATES INVESTORS 3300 B,
L.P.,
a Delaware limited partnership




By:______________________________
      David E. Snyder,
      Chief Financial Officer

STATE OF CALIFORNIA    )
) SS:
______________ COUNTY    )


On _________________ ___, 2012 before me, David E. Snyder, as Chief Financial
Officer of FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership,
personally appeared _________________, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the entity upon behalf of
which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ______________________________ (SEAL)


--------------------------------------------------------------------------------


Exhibit A
To Florida Special Warranty Deed
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.


--------------------------------------------------------------------------------


Exhibit E
BILL OF SALE
This Bill of Sale is given this ____ day of _______________, 2012 by First
States Investors 3300 B, L.P., a Delaware limited partnership (the “Seller”),
with a mailing address c/o GKK Realty Advisors, 420 Lexington Avenue, 19th
Floor, New York, NY 10170, to National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company (the “Buyer”), with a mailing address c/o
National Financial Realty, Inc., 21250 Hawthorne Blvd., Suite 700, Torrance,
California 90503.
The Seller, for good and valuable consideration received from the Buyer, the
receipt and sufficiency of which are hereby acknowledged, hereby remises,
conveys and quitclaims to the Buyer all furnishings, furniture, equipment,
supplies, and other personal property (hereinafter collectively referred to as
the “Personal Property”) of the Seller located on, and used in connection with,
the real property located at of 12751 South Cleveland Avenue, Fort Myers, FL
33907, to have and to hold the Personal Property unto Buyer, its successors and
assigns, forever. Nothing contained in this Bill of Sale shall be construed to
include in the definition of Personal Property any furniture, furnishings, trade
fixtures, equipment or other personal property of the Buyer located on the real
property as of the date hereof.
Except as otherwise set forth herein, the Personal Property is being transferred
by the Seller to the Buyer in its “AS IS” condition, without any representation
or warranty of any kind or nature, express, implied, statutory or otherwise.


[remainder of page intentionally left blank; signature follows]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Seller has hereunto executed this Bill of Sale as of the
date first above written.


SELLER:


FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership
 
 
 
By:_____________________________
David E. Snyder,
Chief Financial Officer




--------------------------------------------------------------------------------


Exhibit F
ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY (this “Assignment”) is
executed as of the _____ day of _______________, 2012, to be effective as of the
Closing Date, by and between First States Investors 3300 B, L.P., a Delaware
limited partnership (“Assignor”) with a mailing address c/o GKK Realty Advisors,
420 Lexington Avenue, New York, New York 10170, and National Financial Realty –
WFB East Coast, LLC, a Delaware limited liability company (“Assignee”), with a
mailing address c/o National Financial Realty, Inc., 21250 Hawthorne Boulevard,
Suite 700, Torrance, California 90503.
RECITALS
A.    Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Purchase and Sale Agreement (the “Agreement”) with an Effective Date of November
6, 2012, for the purchase and sale of the real estate commonly known as of 12751
South Cleveland Avenue, Fort Myers, FL 33907, which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
B.    In connection with the conveyance of the Property but subject to the
provisions of the Agreement, Assignor desires to assign to Assignee all
Intangible Property (as defined in the Agreement) owned by Seller and pertaining
to the Property, upon the terms, covenants, and conditions set forth in this
Assignment.
C.    All capitalized terms used in this Assignment without separate definition
shall have the same meanings assigned to them in the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Assignor hereby assigns, conveys, transfers, and sets over
unto Assignee all of Assignor’s right, title, and interest in, to and under the
Intangible Property, to have and to hold the same unto Assignee, its successors
and assigns.
2.    Assumption. As of the Closing (as defined in the Agreement), Assignee
accepts said assignment of the Intangible Property subject to the terms of the
Agreement.
3.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Assignor and Assignee and each of their respective successors and
assigns. The provisions of this Assignment shall survive the Closing.



--------------------------------------------------------------------------------


4.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
5.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Assignment, the subject matter hereof
or the transactions contemplated hereby, the losing party shall pay the
reasonable attorneys’ fees and costs (together with other professional fees
incurred, including the fees of accountants and engineers) incurred by the
prevailing party in connection with such litigation, action or other suit,
including appeals and enforcement of any judgment in connection therewith.
6.    Governing Law. This Assignment shall be governed by, interpreted under and
construed and enforceable in accordance with the laws of the State of Florida.
[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
ASSIGNOR:    
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer




ASSIGNEE:    


NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By:
National Financial Realty, Inc.

a California corporation,
its manager


By:
_____________________________

Vincent E. Pellerito,
President



--------------------------------------------------------------------------------


SCHEDULE 1 TO
ASSIGNMENT AND ASSUMPTION OF
INTANGIBLE PROPERTY
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.















--------------------------------------------------------------------------------


Exhibit G
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made this _____
day of _______________, 2012 (“Effective Date”), by and between First States
Investors 3300 B, L.P., a Delaware limited partnership (“Assignor”), with a
mailing address c/o GKK Realty Advisors, 420 Lexington Avenue, 19th Floor, New
York, New York 10170, and National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company (“Assignee”), with a mailing address c/o
National Financial Realty, Inc., 21250 Hawthorne Boulevard, Suite 700, Torrance,
California 90503.
RECITALS:
Assignor, as Seller, and Assignee, as Buyer, entered into that certain Purchase
and Sale Agreement (the “Agreement”) with an Effective Date of November 6, 2012,
for the purchase and sale of the real estate commonly known as 12751 South
Cleveland Avenue, Fort Myers, FL 33907, which is legally described in Schedule 1
attached hereto and incorporated herein (the “Property”).
Assignor desires to assign the rights, and Assignee desires to assume, the
duties, obligations, and liabilities, of Assignor as landlord under the leases
described on Schedule 2 attached hereto and incorporated herein (the “Leases”)
and the security deposits under the Leases, together with any interest required
to be paid thereon listed on Schedule 3 (the “Deposits”), to be effective upon
the Closing of the sale contemplated under the terms of the Agreement.
All capitalized terms used in this Assignment without separate definition shall
have the same meanings assigned to them in the Agreement.
NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Subject to the terms, covenants, conditions, and provisions of
the Leases and this Assignment, Assignor hereby transfers, conveys, and assigns
to Assignee all of its right, title, and interest as landlord in, to and under
the Leases, and the Deposits.
2.    Assumption. Assignee hereby accepts the transfer, conveyance, and
assignment of the Leases and Deposits from Assignor and, subject to the terms of
the Agreement, assumes all rights, duties, obligations, and liabilities of
Assignor as landlord under the Leases first arising and accruing after the
Closing (as defined in the Agreement).
3.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Assignment, the subject matter hereof
or the



--------------------------------------------------------------------------------


transactions contemplated hereby, the losing party shall pay the reasonable
attorneys’ fees and costs (together with other professional fees incurred,
including the fees of accountants and engineers) incurred by the prevailing
party in connection with such litigation, action or other suit, including
appeals and enforcement of any judgment in connection therewith.
4.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of Assignor, Assignee, and their respective legal representatives,
heirs, successors, and assigns. The provisions of this Assignment shall survive
the Closing.
5.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
6.    Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforceable in accordance with the laws of the State of
Florida.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the day and year first set forth above.
ASSIGNOR:    
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By: _____________________________
David E. Snyder,
Chief Financial Officer




ASSIGNEE:    


NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By:
National Financial Realty, Inc.

a California corporation,
its manager


By:
_____________________________

Vincent E. Pellerito,
President





2

--------------------------------------------------------------------------------


SCHEDULE 1 TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.







3

--------------------------------------------------------------------------------


SCHEDULE 2 TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LIST OF LEASES
•
Lease Agreement by and between Seller, as Landlord, and Wells Fargo Bank, N.A.,
successor by merger to Wachovia Bank, N.A., as Tenant, dated September 22, 2004.

First Amendment dated June 5, 2008.
•
Lease Agreement by and between Seller, as Landlord, and Marc S. Schneider M.D.,
P.A., as Tenant, dated September 3, 1993.

First Amendment dated September 3, 1993.
Second Amendment dated January 28, 2003.
Third Amendment dated February 1, 2009.
Fourth Amendment dated May 31, 2012.











G-1

--------------------------------------------------------------------------------


SCHEDULE 3 TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LIST OF DEPOSITS
None.







--------------------------------------------------------------------------------


Exhibit H
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (the “Assignment”) is made this ____
day of _______________, 2012 (the “Effective Date”), by and between First States
Investors 3300 B, L.P., a Delaware limited partnership (“Assignor”), with a
mailing address c/o GKK Realty Advisors LLC, 420 Lexington Avenue, New York, New
York 10170, and National Financial Realty – WFB East Coast, LLC, a Delaware
limited liability company (“Assignee”), with a mailing address of c/o National
Financial Realty, Inc., 21250 Hawthorne Boulevard, Suite 700, Torrance,
California 90503.
RECITALS
A.    Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Purchase and Sale Agreement (the “Agreement”) with an Effective Date of November
6, 2012, for the purchase and sale of the real estate commonly known as 12751
South Cleveland Avenue, Fort Myers, FL 33907, which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
B.    In connection with the conveyance of the Property but subject to the
provisions of the Agreement, Assignor desires to assign to Assignee the
contracts set forth on Schedule 2 (the “Contracts”), and any and all other
rights owned by Seller and pertaining to the Property (the “Additional Rights”),
upon the terms, covenants, and conditions set forth in this Assignment.
C.    All capitalized terms used in this Assignment without separate definition
shall have the same meanings assigned to them in the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Assignor hereby assigns, conveys, transfers, and sets over
unto Assignee all of Assignor’s right, title, and interest in, to and under the
Additional Rights, and the Contracts (including any warranties or guaranties
with respect to any work performed pursuant such Contracts), to have and to hold
the same unto Assignee, its successors and assigns.
2.    Assumption. As of the Closing (as defined in the Agreement), Assignee
accepts said assignment of the Additional Rights and the Contracts, subject to
the terms of the Agreement, and assumes all of Assignor’s obligations under the
Contracts first arising and relating to the period on or after the Closing.





--------------------------------------------------------------------------------


3.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Assignor and Assignee and each of their respective successors and
assigns. The provisions of this Assignment shall survive the Closing.
4.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
5.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Assignment, the subject matter hereof
or the transactions contemplated hereby, the losing party shall pay the
reasonable attorneys’ fees and costs (together with other professional fees
incurred, including the fees of accountants and engineers) incurred by the
prevailing party in connection with such litigation, action or other suit,
including appeals and enforcement of any judgment in connection therewith.
6.    Governing Law. This Assignment shall be governed by, interpreted under and
construed and enforceable in accordance with the laws of the State of Florida.
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
ASSIGNOR:    
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer




ASSIGNEE:    


NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By: National Financial Realty, Inc.
a California corporation,
its manager


By:
_____________________________

Vincent E. Pellerito,
President





2

--------------------------------------------------------------------------------


SCHEDULE 1 TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER RIGHTS
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.













--------------------------------------------------------------------------------


SCHEDULE 2 TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER RIGHTS
LIST OF CONTRACTS


Attached hereto.


--------------------------------------------------------------------------------


Exhibit I
TITLE AFFIDAVIT
TITLE ORDER:
 
ESCROW ORDER:
 
PROPERTY:
12751 South Cleveland Avenue, Fort Myers, FL 333907
COUNTY:
Lee
STATE:
Florida

FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (“Seller”),
as seller, and NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC, a Delaware
limited liability corporation (“Purchaser”), as purchaser, are parties to that
certain Purchase and Sale Agreement (the “Purchase Agreement”) dated November 6,
2012, as the same has been amended and modified, relating to the improved real
property (the “Real Property”) referred to in Exhibit “A” attached hereto and
made a part hereof.
In connection with the consummation of the transactions contemplated by the
Purchase Agreement, Seller hereby represents and warrants to First American
Title Insurance Company the following:
1.    Seller is a limited partnership organized and existing under the laws of
the State of Delaware, and authorized to do business in the State of Florida.
2.    To Seller’s actual knowledge, (i) Seller’s Amended and Restated Agreement
of Limited Partnership is in full force and effect, and (ii) no proceedings are
pending for the dissolution of the Seller.
3.    To Seller’s actual knowledge, (a) there is no capital improvement work
currently being constructed (or that was constructed during the last four (4)
months) on the Real Property that is the subject of a written contract with
Seller which could give rise to a mechanic’s or materialman’s lien on the Real
Property, and (b) Seller has not entered into any contracts for the furnishing
of labor, materials, or services for construction purposes with respect to the
Real Property to be furnished subsequent to the date of this affidavit.
5.    To Seller’s actual knowledge, the Seller has not received notice of any
special assessments that are not otherwise publicly noticed or available by
searching the public records of the jurisdiction where the Real Property is
located.
6.    Seller shall not hereafter cause any encumbrances or other instruments to
be recorded against the Real Property (other than the recording of a deed (the
“Deed”) transferring fee title to the Real Property to Purchaser) through the
effective date of such title insurance policy or policies or other title
evidence issued to Purchaser.
For purposes hereof, the “actual knowledge” of Seller shall be limited to the
actual knowledge (and not implied, imputed, or constructive) of [___________],
with no duty of inquiry. Notwithstanding anything contained herein to the
contrary, the representations and



--------------------------------------------------------------------------------


warranties set forth in this Title Affidavit shall only survive the closing of
the transactions contemplated by the Purchase Agreement for a period of thirty
(30) days after which date this Title Affidavit shall be of no further force or
effect and First American Title Insurance Company shall have no further rights
hereunder (notwithstanding that one or more of the representations and/or
warranties set forth herein may prove to be incorrect). This Title Affidavit is
being executed for the sole and exclusive benefit of First American Title
Insurance Company and no other party or person shall have any rights hereunder.
Executed as of ______________ ____, 2012.
[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------


SELLER:
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership


By:
_____________________________

David E. Snyder,
Chief Financial Officer



--------------------------------------------------------------------------------


Exhibit A
To Title Affidavit
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS
DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED INPLAT
BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER
PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLKT
BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT
RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE PUBLIC RECORDS
OF LEE COUNTY, FLORIDA.





--------------------------------------------------------------------------------


Exhibit J
Permitted Exceptions
1.
The Leases.

2.
All liens, encumbrances, violations and defects (including, without limitation,
any mechanics and/or materialmen’s lien or any judgment arising as a result
thereof), removal of which is an obligation of a tenant in possession (other
than such liens aggregating more than three percent (3%) of the Purchase Price).

3.
All present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
landmark designations and all zoning variances and special exceptions, if any.

4.
All presently existing and future liens for real estate taxes and water and
sewer charges, in each case not yet due and payable, as of the Closing, subject
to adjustment as provided in the Agreement.

5.
All covenants, restrictions and rights and all easements and agreements for the
erection and/or maintenance of water, gas, steam, electric, telephone, sewer or
other utility pipelines, poles, wires, conduits or other like facilities, and
appurtenances thereto, over, across and under the Property which are either (a)
presently existing or (b) granted to a public utility in the ordinary course,
provided that the same shall not have a material adverse effect on the use,
ownership or operation of the Property for its current use.

6.
Such facts or conditions that an inspection or accurate survey would disclose,
provided that such facts or conditions shall not have a material adverse effect
on the use or operation of the Property for its current use.

7.
Standard exclusions from coverage contained in the form of title policy or
“marked-up” title commitment employed by the Escrowee with respect to the
Property.

8.
Any lien or encumbrance arising out of the acts or omissions of Purchaser.

9.
Any encumbrance that will be extinguished upon conveyance of the Property to
Purchaser, provided that Escrowee shall remove them as exceptions from the title
insurance policy to be issued to Purchaser on the date of the Closing.






--------------------------------------------------------------------------------


Exhibit K
Tenant Estoppel Certificate




[See Attached ]





--------------------------------------------------------------------------------


TENANT ESTOPPEL CERTIFICATE




___________________________
and its successors and/or assigns
___________________________
___________________________
Attention: __________________
Re:    Premises at ________________________________


Ladies and Gentlemen:


The undersigned (“Tenant”) is the tenant under that certain lease (the “Original
Lease”) dated as of September 22 , 2004 between First States Investors 3300,
LLC, as landlord, and Wachovia Bank, National Association, as tenant. Tenant
hereby certifies to you that, to the best knowledge and belief of the individual
executing this certificate on behalf of Tenant, as of the date hereof:


1.
The Original Lease has not been modified or amended except as follows (none if
left blank: _______________________________________________ (the Original Lease,
as so amended and modified, the “Lease”). The Lease is in full force and effect
and constitutes a complete statement of the agreements, covenants, terms and
conditions of the landlord under the lease (“Landlord”) and Tenant with respect
to the letting of the premises leased thereunder (the “Leased Premises”).

2.
The Commencement Date occurred on: __________________ and the Expiration Date is
currently scheduled to occur on _______________________.

3.
Tenant’s current monthly payments on account of Annual Basic Rent and the
Monthly Estimated OE Payment and the dates through which each have been paid,
are described below.

Annual Basic Rent (monthly amount): __________; Date paid through:____________
Monthly Estimated OE Payment: __________; Date paid through: ____________
4.
Except as set forth in the Lease, Tenant is entitled to no allowances, rent
abatements, or other concessions.

5.
Tenant has [________] unexercised options to renew the Lease for up to _______
successive periods of ________ years each. Except as expressly set forth in the
Lease, Tenant does not have any right to lease additional space, reduce the size
of Lease Premises, extend the term of the Lease, terminate the Lease, purchase
the Leased Premises or any other rights or options with respect to the Leased
Premises.


2

--------------------------------------------------------------------------------


6.
Tenant has not received any notice of any default by Tenant under the Lease that
has not been cured other than (none, if left blank):
__________________________________.

7.
Tenant has not delivered any notice of any default by Landlord under the Lease
that has not been cured other than (none, if left blank):
________________________________.

8.
Tenant has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a material default by Landlord
under the Lease other than (none, if left blank):
__________________________________.

9.
To Tenant’s actual knowledge, Tenant has no existing defenses or offsets against
the enforcement of the Lease other than (none, if left blank):
_____________________.

10.
Tenant has not sublet, transferred or hypothecated its interest under the Lease
except as follows: _____________________________ (none if left blank).

11.
Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any Rent more than
thirty (30) days in advance of the due date, other than (none, if left blank):
________________________.

12.
The party executing this certificate on behalf of Tenant is fully authorized and
empowered to do so, and no consent, vote or approval is required which has not
been given or taken.

13.
This certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

14.
This certificate shall not have the effect of modifying any provision of the
Lease.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Lease. The certifications herein made shall be binding
upon Tenant, and shall inure to your benefit. Tenant acknowledges that you may
rely on this certificate in conjunction with your purchase and/or loan and
thereafter ownership and operation of the Property and/or your extension of one
or more loans secured by the Property.
    

3

--------------------------------------------------------------------------------


Dated: this ______ day of _________, 20______.


Tenant Name:
______________________________



By:
___________________________

Name:
Its:                    





4

--------------------------------------------------------------------------------


Exhibit L
Security Deposits
None.

1

--------------------------------------------------------------------------------


Exhibit M
Notice to Tenant(s)
As of _______________ ____, 2012


«F1»
«F2»
«F3»
«F4»
«F5»




Re:    Notice of Change of Ownership of
12751 South Cleveland Avenue
Fort Myers, FL 33907
Ladies and Gentlemen:


You are hereby notified as follows:


That as of the date hereof, First States Investors 3300 B, L.P. has transferred,
sold, assigned, and conveyed all of its interest in and to the above-described
property, (the “Property”) to National Financial Realty – WFB East Coast, LLC
(the “New Owner”).
Future notices with respect to your leased premises at the Property should be
made to the New Owner in accordance with your lease terms at the following
address:
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd., Suite 700
Torrance, CA 90503


Future rental payments with respect to your leased premises at the Property
should be made to the New Owner in accordance with your lease terms at the
following address:
[Bank address]


Account Name:
[____________________]

[BANK]
Account No. [_________]


(Signature page follows)

1

--------------------------------------------------------------------------------


Sincerely,


First States Investors 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer

2

--------------------------------------------------------------------------------


Exhibit N
Notice Regarding Approved Contracts


As of _______________ ____, 2012


«F1»
«F2»
«F3»
«F4»
«F5»




Re:    Notice of Assignment of [insert Approved Contract description] (the
“Service Contract”)


Ladies and Gentlemen:


You are hereby notified as follows:


That as of the date hereof, First States Investors 3300 B, L.P. (the “Contract
Party”) has transferred, sold, assigned, and conveyed (the “Property Sale”) all
of its interest in and to that certain property located at [insert property
address] to National Financial Realty – WFB East Coast, LLC (the “New Owner”).
In connection with the Property Sale, the Contract Party assigned to the New
Owner, and the New Owner assumed from the Contract Party, the Service Contract.
Future notices with respect to the Service Contract should be made to the New
Owner in accordance with the Service Contract terms at the following address:
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd., Suite 700
Torrance, CA 90503




(Signature page follows)

1

--------------------------------------------------------------------------------


Sincerely,


First States Investors 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer







2

--------------------------------------------------------------------------------


Exhibit O
Initial Due Diligence Materials


None.

1

--------------------------------------------------------------------------------


Exhibit P
Update Certificate
CERTIFICATE OF
FIRST STATES INVESTORS 3300 B, L.P.


I, _________________, hereby certify that I am the _________________ of FIRST
STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (the “Seller”),
and that, as such, I am authorized to execute and deliver this certificate in
the name and on behalf of the Seller and to certify that:
1.The representations and warranties of Seller set forth in Section 7.1 of that
certain Purchase and Sale Agreement, dated as of November 6, between Seller and
NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC, a Delaware limited liability
company, for the purchase and sale of the real property located at 12751 South
Cleveland Avenue, Fort Myers, FL 33907 are true, correct and complete in all
material respects as of the date hereof, except for those matters more
particularly described on Exhibit A attached hereto.
[REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have hereunto set my hand as of the ___ day of
__________________, 2012.


 
 
 
 
 
 
 
 
 
 
 
 
 
 








2

--------------------------------------------------------------------------------


Exhibit A







3

--------------------------------------------------------------------------------


Exhibit Q
Seller Inducements
None.





1

--------------------------------------------------------------------------------


Exhibit R
Landlord’s Preliminary Notice


FIRST STATES INVESTORS 3300 B, L.P.
c/o GRAMERCY CAPITAL CORP.
420 Lexington Avenue, 19th Floor
NEW YORK, NY 10170




November 9, 2011




VIA OVERNIGHT COURIER


Wells Fargo Corporate Properties Group
Attn: Lease Administration
MAC D1116-L10
1525 West W.T. Harris Boulevard
Charlotte, NC 28262


Re:
Lease dated September 22, 2004 ("Leases") between First States Investors 3300,
LLC

("FSI 3300") and Wachovia Bank, National Association ("Tenant") as assigned by
FSI 3300 to First States 3300 B, L.P. ("Landlord") pursuant to that certain
Lease Assignment and Assumption Agreement dated March 25, 2008, for the
properties identified on
Exhibit A (the "Properties").


Dear Sir/Madam:


Please accept this letter as Landlord's Preliminary Notice, under Section 9.2.1
of the Lease, of its intention to sell the Properties. Once Landlord has entered
into a Contract of Sale for one r more of the Properties, Landlord will deliver
to Tenant the Landlord's RFR Notice in accordance with Section 9.2.3 of the
Lease.


Sincerely,




FIRST STATES INVESTORS 3300 B, L.P.,




By: /s/ Authorized Signatory
Name:
Title:


cc:
John Saclarides, Wells Fargo Corporate Real Estate (via email

Tom Markert, Wells Fargo Corporate Real Estate (via email and overnight
w/encls.)
Melford Walker, Wells Fargo Corporate Real Estate (via email only)
Rebecca Olliff, Wells Fargo Corporate Real Estate (via overnight only w/encls.)
Michal Crimmins, Gramercy Capital Corp. (via email)
Sonya Huffman, Gramercy Capital Corp. (via email)
Pete Tubesing, (Gramercy Capital Corp. (via email)

1

--------------------------------------------------------------------------------


Exhibit A
Premises
3339 - South Fort Myrs
WACBBD
140917
12751 S Cleveland Ave
Fort Myers
3343 - Atlant Ops Cntr
WACBBD
142676
3579-3585 Atlanta Ave
Atlanta
3345 - Columbus Main
WACBBD
141043
101 13th Street
Columbus
3346 - Dalton Main
WACBBD
142419
201 S Hamilton St
Dalton
3354 - Greenville Sals
WACBBD
142345
1451 Thomas Langston Rd
Winterville
3357 - Mortgage Center
WACBBD
141281
1100 Corporate Center Dr
Raleigh
3362 - West End Center
WACBBD
142344
809 West 4 1/2 St
Winston-Salem
3365 - Winston Salem
WACBBD
142192
401 Linden St
Winston-Salem
3366 Haddon Township
WACBBD
140402
600 W Cuthbert Boulevard
Hadden Twnship
3370 - Main Strt Offic
WACBBD
141438
40 Main St
Roms River
3371 - Morristown Offc
WACBBD
141453
21 South St
Morristown
3376 - Red Bank Mn Off
WACBBD
141376
303 Broad St
Red Bank
3391 - Lancaster Squar
WACBBD
140406
100 North Queen Street
Lancaster
3401 - Plaza
WACBBD
140399
101 N Independence Mall East
Philadelphia
3405 - West Chestr Off
WACBBD
141560
17 N. High Street
West Chester
3408 - York Square
WACBBD
140394
12 E Market St
York
3413 - Charistn 16 Brd
WACBBD
142494
16 Broad St
Charleston
3415 - Columbia Grystn
WACBBD
142529
101 Greystone Blvd
Columbia
3422 - Blacksburg
WACBBD
141661
200 N Main St
Blacksburg
3423 - Brookneal
WACBBD
142639
227 Main St
Brookneal
3433 - VA Beach Pembrk
WACBBD
142626
125 Independence Blvd
Virginia Beach
3438 - WVOC-Four Story
WACBBD
141670
7711 Plantation Rd
Roanoke
3385 - Bristol Office
WACBBD
141549
244 Radcliffe St
Bristol
3389 - Independnc Hall
WACBBD
140222
601 Chestnut St
Philadelphia
3392 - Lebanon
WACBBD
140408
801 Cumberland St
Lebanon
3430 - N Washington Brch
WACBBD
141710
330 N Washington St
Alexandria
3443 - NBOC Op Center
WACBBD
141375
100/300 Fidelity Plaza
North Brunswick






2

--------------------------------------------------------------------------------


EXHIBIT “S”
LANDLORD’S RFR NOTICE
FIRST STATES INVESTORS 3300 B, L.P.
c/o GKK Realty Advisors, LLC
420 Lexington Avenue, 19th Floor
New York, NY 10170
_______________ ____, 2012


VIA OVERNIGHT COURIER SERVICE AND E-MAIL


Wells Fargo Corporate Properties Group
Attn: Lease Administration (BE#140222)
MAC D1116-L10
1525 West W.T. Harris Boulevard
Charlotte, NC 28262


Re:
Right of First Refusal: Lease dated September 22, 2004 (the “Lease”), by and
between

FIRST STATES INVESTORS 3300, LLC, a Delaware limited liability company
(“Landlord”), and WACHOVIA BANK, NATIONAL ASSOCIATION,
predecessor in interest to Wells Fargo Bank, N.A. (“Tenant”);
Property Address: 12751 South Cleveland Avenue, Fort Myers, FL 33907
WBBD #: 3339 (the “Property”);    
Landlord’s RFR Notice pursuant to Section 9.2.3 of that certain Lease dated
September
22, 2004 (the “Lease”).
                
Ladies and Gentlemen:


Please accept this letter as Landlord’s RFR Notice pursuant to Section 9.2 of
the Lease. Landlord has determined to offer the Property for sale pursuant to a
single property contract of sale (the “PSA”), a true, correct and complete copy
of which is attached hereto as Schedule 1. Below please find the material terms
and conditions of the contemplated LL Transfer of the Property.


Property: 12751 South Cleveland Avenue, Fort Myers, FL 33907
Purchase Price: $909,933.00
Deposit: $14,559.00
Due Diligence Period: 40 days from delivery of this Landlord’s Offer Notice
Earliest Possible Closing Date: _______________ ____, 2012


The purchaser (“Purchaser”) under the PSA is a wholly owned subsidiary of
National Financial Realty, Inc. (“NFR”). An NFR affiliate owns an approximately
211,863 square foot building located in Hillsboro, Oregon, in which Wells Fargo
Bank, N.A., is the sole tenant of the building. Prior to completing its purchase
of this Property, Purchaser intends to form a joint venture with an
institutional capital source, and with National Financial Realty – WFB East
Coast, LLC acting as the managing member of such entity; such joint venture
would then become the landlord under the Lease at the Closing.

1

--------------------------------------------------------------------------------


Very truly yours,


FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
______________________________

David E. Snyder,
Chief Financial Officer




cc:
John Saclarides, Wells Fargo Corporate Real Estate (via email)

Tom Markert, Wells Fargo Corporate Real Estate (via email and overnight
    w/encls.)
Melford Walker, Wells Fargo Corporate Real Estate (via email only)
Rebecca Olliff, Wells Fargo Corporate Real Estate (via overnight only w/encls.)
Sonya A. Huffman, Gramercy Capital Corp. (via email)
Evan M. Dreilinger, Gramercy Capital Corp. (via email)
Pete Tubesing, Gramercy Capital Corp. (via email)
Jarrett Wells, Gramercy Capital Corp. (via email)
Vincent E. Pellerito, National Financial Realty (via email; w/encls.)    
Patrick A, Ramsey, Esq. (via email; w/encls.)



2

--------------------------------------------------------------------------------


EXHIBIT 1 to EXHIBIT “S”
PURCHASE AND SALE AGREEMENT
 












3

--------------------------------------------------------------------------------


Exhibit T
LANDLORD’S TRANSFER NOTICE
FIRST STATES INVESTORS 3300 B, L.P.
c/o GKK Realty Advisors, LLC
420 Lexington Avenue, 19th Floor
New York, NY 10170
________________ ____, 2012


VIA OVERNIGHT COURIER SERVICE AND E-MAIL


Wells Fargo Corporate Properties Group
Attn: Lease Administration (BE#140222)
MAC D1116-L10
1525 West W.T. Harris Boulevard
Charlotte, NC 28262


Re:
Landlord’s Transfer Notice - Right of First Refusal:

Lease dated September 22, 2004 (the “Lease”), by and between FIRST STATES
INVESTORS 3300, LLC, a Delaware limited liability company (“Landlord”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, predecessor in interest to
Wells Fargo Bank, N.A. (“Tenant”);
Property Address:12751 South Cleveland Avenue, Fort Myers, FL 33907
WBBD #: 3339 (the “Property”);
Landlord’s RFR Notice pursuant to Section 9.2.3 of that certain Lease dated
September 22, 2004 (the “Lease”).


Ladies and Gentlemen:


Please accept this letter as Landlord’s Transfer Notice pursuant to Section 9.2
of the Lease. The undersigned is currently the Landlord under the
above-referenced Lease. We have previously sent to you the Landlord’s RFR Notice
attached hereto as Schedule 1, which attached that certain Purchase and Sale
Agreement dated November 6, 2012 (the “PSA”). A true and complete copy of the
PSA is attached hereto as Schedule 2.


The undersigned hereby certifies to you that:


1) The PSA has not been amended [except as described on Schedule 3 attached
hereto].


    
    






--------------------------------------------------------------------------------


2) The closing under the PSA will not occur prior to January __, 2013, and is
expected to occur on such date or shortly thereafter.


Very truly yours,


FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
______________________________

David E. Snyder,
Chief Financial Officer




cc:
John Saclarides, Wells Fargo Corporate Real Estate (via email)

Tom Markert, Wells Fargo Corporate Real Estate (via email and overnight
w/encls.)
Melford Walker, Wells Fargo Corporate Real Estate (via email only)
Rebecca Olliff, Wells Fargo Corporate Real Estate (via overnight only w/encls.)
Sonya A. Huffman, Gramercy Capital Corp. (via email)
Evan M. Dreilinger, Gramercy Capital Corp. (via email)
Pete Tubesing, Gramercy Capital Corp. (via email)
Jarrett Wells, Gramercy Capital Corp. (via email)
Vincent E. Pellerito, National Financial Realty (via email; w/encls.)    
Patrick A, Ramsey, Esq. (via email; w/encls.)



5

--------------------------------------------------------------------------------


SCHEDULE 1
LANDLORD’S RFR NOTICE

6

--------------------------------------------------------------------------------


SCHEDULE 2


PSA

7

--------------------------------------------------------------------------------


SCHEDULE 3


AMENDMENTS TO PSA





8

--------------------------------------------------------------------------------


Exhibit U
Contracts
•
Amended and Restated Property Sub-Management Agreement, effective as of July 15,
2009, between FIRST STATES MANAGEMENT CORP., L.P., a Delaware limited
partnership, and JONES LANG LASALLE AMERICAS, INC., a Maryland corporation
(“JLL”), as amended by First Amendment dated June 30, 2010, as further amended
by Second Amendment dated March 1, 2011, as further amended by Third Amendment
dated August 17, 2012.

•
Real Estate Property Management and Sub-Management Agreement (the “Agreement”),
dated September 22, 2004, among FIRST STATES INVESTORS 3300, LLC, a Delaware
limited liability company, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, and each Designated Sub-Manager identified in Appendix “D”
of this Agreement.

SERVICE CONTRACTS
Vendor Name
Scope of Work
Comments
Tenant
Janitorial
 
Republic Services
Trash Removal
 
Northwest Companies
Landscaping
 
N/A
Snow Removal
 
Kone Inc
Elevator Maintenance
 
Kings III of America
Elevator Phone Monitoring
 
Integrated
Pest Control
 
Consolidated Fire Protection
Fire/Life Safety
 
Granite Telecommunications LLC
Phone Lines
 
 
 
 
 
 
 
 
 
 
 
 
 
BROKERAGE CONTRACTS
None


9

--------------------------------------------------------------------------------


Exhibit V
INDUCEMENT AND GUARANTY AGREEMENT
THIS INDUCEMENT AND GUARANTY AGREEMENT (this “Agreement’) is made and entered
into as of the ____ day of November, 2012 by and among National Financial Realty
– WFB East Coast, LLC, a Delaware limited liability company (“Purchaser”), KBS
REIT PROPERTIES, LLC, a Delaware limited liability company (“KBS1”) and KBS DEBT
HOLDINGS LLC, a Delaware limited liability company (“KBS2”) (each of KBS1 and
KBS2 shall be referred to herein, individually, as a “KBS Primary Party”, and
KBS1 and KBS2 shall be referred to herein, collectively, as the “KBS Primary
Parties”) and FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited
partnership (“Seller”).
Recitals
A.    Purchaser and Seller entered into that certain Purchase and Sale Agreement
dated November 6, 2012 (the “Purchase Agreement”) with respect to that certain
property commonly known as 12751 South Cleveland Avenue, Fort Myers, FL 33907
and more particularly described on Exhibit “1” attached hereto (the “Property”).
B.    That portion of the Property described on Exhibit “2” attached hereto (the
“Leased Premises”) is subject to that certain Lease (as amended to the date
hereof, the “Existing Wells Lease”) dated September 22, 2004 by and between
Wachovia Bank National Association (“Wachovia”), the predecessor in interest to
Wells Fargo Bank NA (“Wells”) and First States Investors 3300 LLC, a Delaware
limited liability company (“FS 3300 LLC”), the predecessor in interest to
Seller. Seller is the current Landlord (as defined in the Existing Wells Lease)
and Wells is the current Tenant (as defined in the Existing Wells Lease) under
the Existing Wells Lease. Under Section 11.1 of the Existing Wells Lease, Wells
has the right to terminate the Existing Wells Lease as to all or any portion of
the Leased Premises on the terms and conditions set forth therein (“Wells’s
Termination Right”).
C.    FS 3300 LLC and Wachovia entered into that certain Master Agreement
Regarding Leases dated as of September 22, 2004, which Master Agreement
Regarding Leases was amended by an amendment dated as of June __, 2005 (the
“First Amendment’) and by that certain Second Amendment to Master Agreement (the
“Second Amendment”) dated as of April 1, 2008, each by and among Wachovia, FS
3300 LLC, and Seller (such Master Agreement Regarding Leases, as amended by the
First Amendment and the Second Amendment, is referred to herein as the “Existing
Master Agreement”). Under the Second Amendment, Seller has been designated the
“Master Landlord” (the “Master Landlord”) under the Existing Master Agreement.
D.    As used herein, (i) the term “Wells Lease” means the Existing Wells Lease
as amended or otherwise modified from time to time after the date hereof, and
(ii) the term “Master Agreement” means the Existing Master Agreement as amended
or otherwise modified from time to time in accordance with Section 5c of this
Agreement.



10

--------------------------------------------------------------------------------


E.    The Wells Lease is a “Lease” (“Lease”) under the Existing Master
Agreement.
F.    Under the provisions of the Existing Master Agreement, by virtue of the
sale of the Property by Seller to Purchaser concurrently herewith (and the
concurrent satisfaction of all mortgage indebtedness encumbering the Property
immediately prior to such sale), (i) the Existing Wells Lease is a
“Non-Integrated Lease” (as such term is defined in the Existing Master
Agreement) for purposes of the application and interpretation of the Existing
Master Agreement, (ii) there is no “Portfolio Loan”, as such term is defined in
the Existing Master Agreement, encumbering the Property, and (iii) there is no
“Portfolio Lender” or “Designated Portfolio Lender”, as such terms are defined
in the Existing Master Agreement, with respect to the Property or the Existing
Wells Lease. In addition, Wells’s Termination Right is referred to under the
Master Agreement as “Wachovia’s Termination Rights”.
G.    Section 3.4 of the Master Agreement provides that with respect to Wells’s
exercise of Wachovia’s Termination Rights under any Non-Integrated Lease, (i)
Wells “shall (on or prior to the Early Termination Date) pay the Excess
Termination Rights Payment with respect to such exercise…to the Master Landlord,
if there is no Designated Portfolio Lender…” and (ii) “in no event will the
obligation of Wachovia [now Wells] to pay Rent under a Non-Integrated Lease
terminate until the applicable Excess Termination Rights Payment required
pursuant to Section 3.4 is paid….” (such condition precedent to termination of
Wells’s obligation to pay Rent under the Wells Lease pursuant to the foregoing
provisions of Section 3.4 of the Master Agreement is referred to herein as the
“Section 3.4 Rent Obligation Termination Condition”).
H.    The KBS Primary Parties own, directly or indirectly, interests in Seller,
and have a financial interest in the closing of a sale of the Property to
Purchaser. In order to induce Purchaser to close its purchase of the Property
under the Purchase Agreement, Seller desires the KBS Primary Parties to enter
into this Agreement for the benefit of Purchaser and its successors and assigns.
NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, RECEIPT OF WHICH IS HEREBY
ACKNOWLEDGED, the parties hereto hereby agree as follows:
1.Defined Terms: Capitalized terms used, but not defined, herein shall have the
meanings given to such terms in the Wells Lease.
2.    Payment of the KBS Lease Termination Inducement Payment
a.    No exercise of Wells’ Termination Rights with respect to the Wells Lease
is effective until satisfaction of the Section 3.4 Rent Obligation Termination
Condition. Upon any exercise of Wells’s Termination Rights under the Wells Lease
and satisfaction of the Section 3.4 Rent Obligation Termination Condition with
respect thereto with respect to all or any portion of the Leased Premises (a
“Wells Lease Termination Event”), Seller shall pay to Purchaser, or its
designee, on or before the Early Termination Date with respect thereto an amount
equal to the KBS Lease Termination Inducement Payment (defined below) with
respect to such Wells Lease Termination Event, which KBS Lease Termination
Inducement Payment shall be calculated in accordance with Section 2b below. Each
KBS Lease Termination Inducement Payment shall be

11

--------------------------------------------------------------------------------


so paid by wire transfer of immediately available federal funds to such wire
transfer address as Purchaser shall provide to Seller in writing.
b.    With respect to each Wells Lease Termination Event, the “KBS Lease
Termination Inducement Payment” means an amount equal to the net present value
of the Annual Base Rent (as such term is defined in the Master Agreement) that
would have been payable for the balance of the Initial Term with respect to the
excess of (i) the Exercise Termination Area (as such term is defined in the
Master Agreement) as to such exercise, over (ii) the then Available Termination
Rights Area (as such term is defined in the Master Agreement) (the “Excess
Exercise Termination Area”), had such Non-Integrated Lease not been terminated
as to such Excess Exercise Termination Area (which net present value shall be
determined as of the day immediately following the Early Termination Date, using
a discount rate equal to the Prime Rate).
c.    Notwithstanding any provision of this Agreement to the contrary, the
provisions of Section 2a shall not apply to those certain pending Wells Lease
Termination Events described on Exhibit “3” attached hereto.
d.    Notwithstanding any provision of this Agreement to the contrary, Seller
shall not be liable to Purchaser for any KBS Lease Termination Inducement
Payment under this Section 2 to the extent that such payment is withheld or
otherwise not paid due to the action or failure to act of the NFR Special
Partner (as defined in the Purchase Agreement) as determined by a final,
non-appealable order issued by a court of competent jurisdiction; provided,
however, that in no event shall the NFR Special Partner be required to itself
contribute funds for payment by Seller of any KBS Lease Termination Inducement
Payment.
e.    All payments by Seller under this Section 2 shall be made without any
setoff, counterclaim or other defense which Seller or any of the KBS Primary
Parties may from time to time have against Purchaser.
3.    Enforcement of the Section 3.4 Rent Obligation Termination Condition
Seller shall diligently enforce on a prompt and timely basis, and shall promptly
take all action requested in good faith by Purchaser or a Purchaser Successor
(defined below) to assist Purchaser or such Purchaser Successor to enforce on a
diligent and timely basis, the Section 3.4 Rent Obligation Termination
Condition.
4.    Continuation of the Master Agreement
a.    Seller shall cause the Master Agreement to continue in full force and
effect for the remainder of the Initial Term of the Wells Lease, and for the
remainder of the Initial Term of the Wells Lease, the KBS Primary Parties shall
(i) cause Seller to remain in existence and in good standing, with no changes in
the ownership thereof (except for the NFR Special Partner, as that term is
defined in the Purchase Agreement) and (ii) take such action as shall be
necessary to prevent Seller from being rendered insolvent or bankrupt, and to
eliminate all liens or encumbrances on the assets of Seller.

12

--------------------------------------------------------------------------------


b.    Seller shall not default in the performance of any of its obligations as
the Master Landlord (as that term is defined under the Master Agreement) under
the Master Agreement nor suffer or permit any event or occurrence, including,
without limitation, the dissolution of Seller, which could or would result in
the loss of any of Seller’s rights as the Master Landlord under the Master
Agreement or would deprive Purchaser or any Purchaser Successor the benefit of
its rights under this Agreement.
c.    Seller shall not amend the Master Agreement in any manner without the
prior written consent of Purchaser, which consent Purchaser may grant or
withhold in its sole and absolute discretion.
d.    Seller shall not assign, mortgage, pledge, or otherwise encumber any of
its rights or obligations under the Master Agreement (or any of its other
assets) until following the expiration of the Initial Term.
e.    During the term of the Master Agreement, Seller shall, from time to time,
satisfy all liabilities of Seller as the same shall become due. At the closing
under the Purchase Agreement, all monetary indebtedness of Seller shall be
satisfied in full and all mortgages, security interests, pledges and other
monetary liens encumbering the assets of Seller shall be released in full.
f.    At Purchaser’s request, Seller shall cause the current independent member
of Seller’s general partner, First States Investors 3300 B GP, LLC, to be
replaced by an entity or individual designated by Purchaser.
5.    The Guaranty by the KBS Primary Parties To induce Purchaser to consummate
its purchase of the Property under the Purchase Agreement, each of the KBS
Primary Parties (collectively, jointly and severally, “Guarantor”) hereby
jointly and severally represent, warrant and covenant to Purchaser as follows:
5.1    Authorization and Enforceability of this Agreement. This Agreement has
been duly authorized and executed by each of the KBS Primary Parties and Seller,
and is a legal, valid and binding instrument enforceable against each of Seller
and each of the KBS Primary Parties (collectively, the “Seller Parties”) in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors. The closing of the
sale of the Property under the Purchase Agreement and the execution of this
Agreement creates a financial benefit for the KBS Primary Parties, who own a
direct or indirect interest in Seller.
5.2    Obligations Guaranteed. Guarantor unconditionally and irrevocably
guarantees to Purchaser the prompt payment and performance, when due, of (i) all
reasonable legal and other costs actually paid or incurred by or on behalf of
Purchaser in the enforcement of this Agreement against any of the Seller
Parties, (ii) all of Seller’s obligations hereunder to pay any and all KBS Lease
Termination Inducement Payments, and (iii) any loss, cost, damage or expense
paid or actually incurred by or on behalf of Purchaser by reason of (1) any
misrepresentations or breach of any provision of this Agreement by any Seller
Party, (2) any voluntary or collusive involuntary filing of any bankruptcy,
insolvency or similar proceeding by

13

--------------------------------------------------------------------------------


or against Seller or any KBS Primary Party, (3) all payments due from Seller or
any KBS Primary Party to Purchaser or its designee, including the KBS Lease
Termination Inducement Payments, under or in respect of this Agreement which are
not paid when due, and/or (4) all covenants to be performed by Seller or any KBS
Primary Party under or in respect of this Agreement which are not materially
performed, observed or otherwise fulfilled when due. Guarantor acknowledges and
agrees that this Agreement is a continuing guaranty and that the agreements,
guaranties and waivers made by Guarantor herein, and Guarantor's obligations
hereunder, are and shall at all times continue to be primary, absolute and
unconditional.
5.3    Liability Unimpaired. Guarantor's liability hereunder shall in no way be
limited or impaired by, and Guarantor hereby consents to and agrees to be bound
by, any amendment or modification of the provisions of this Agreement, the
Purchase Agreement or the Wells Lease by Purchaser or any person who succeeds
Purchaser as owner of all or part of the Property. In addition, Guarantor's
liability hereunder shall in no way be limited or impaired by, and Guarantor
waives any defenses, excuse or other right arising by reason of, (i) any
extensions of time for performance required by any of said documents, (ii) any
sale or transfer of all or any part of the Property or the Wells Lease, (iii)
the release of Seller or any other Person from performance or observance of any
of the agreements, covenants, terms or conditions contained in any of said
instruments by operation of law or otherwise, (iv) Purchaser’s acceptance of any
money or property in partial satisfaction of the obligations hereby guaranteed,
(v) Purchaser’s delay in pursuing any right, power, privilege or remedy or (vi)
any other action or circumstance whatsoever which constitutes, or might be
construed to constitute, a legal or equitable discharge or defense of any Seller
Party for its obligations under this Agreement; and, in any such case, whether
with or without notice to Guarantor and with or without consideration.
Guarantor’s obligations and liabilities under this Agreement are absolute,
independent of and regardless of any defenses, counterclaims, set-offs,
cross-claims or other claims which Guarantor may now have or at any time
hereafter have against Seller or Purchaser or any other person, firm,
corporation for any reason whatsoever. Guarantor further agrees that any such
defenses, counterclaims, set-offs, cross-claims or other claims which Guarantor
may have now, or at any time hereafter have, shall not be enforceable in any
independent action which would interfere with or in any way reduce the
obligations owed by Guarantor under this Agreement. Guarantor unconditionally
waives: (a) any right to assert or claim that Guarantor is exonerated by any
action taken by Purchaser which impairs Guarantor’s rights to be subrogated to
Purchaser’s rights against any Seller Party; (b) the right to enforce any
remedies that Purchaser now has, or later may have, against Seller until such
time as all obligations of Seller (to Purchaser) under this Agreement have been
satisfied and the Master Agreement shall no longer be in effect until the
earlier of (1) payment in full from all obligations of Seller to Purchaser under
this Agreement, and (2) the date when the Master Agreement expires or terminates
or is no longer in effect; (c) any right to participate in, proceed against, or
exhaust any security now or later held by Purchaser; (d) all presentments,
demands for performance, notices of non-performance, protests, notices of
protest, notices of dishonor, and notices of acceptance of this Agreement; (e)
all notices of the existence, creation or incurrence of new or additional
obligations under this Agreement; (f) any duty of Purchaser to advise Guarantor
of any information known to Purchaser regarding the financial condition of
Seller or any other Seller Party; (h) the right to proceed against Seller or
pursue any particular remedy in Purchaser’s power; (i) any defense by reason of
any disability of Seller and any other defense based upon the termination of
Seller’s ability to perform under this Agreement from any cause (other than
Seller’s payment and

14

--------------------------------------------------------------------------------


performance in full of its obligations to Purchaser under this Agreement); (j)
any right or defense arising by reason of any claim or defense based upon an
election or remedies by Purchaser; and (k) the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement hereof.
Guarantor expressly waives any rights or defenses that are or may become
available to Guarantor under, or arising directly or indirectly by reason of,
any of the provisions of Sections 2787 through and including Section 2855 the
Civil Code of California, as recodified from time to time.
5.4    Preservation of Master Agreement. Guarantor will cause Seller to maintain
and preserve the enforceability of the Master Agreement as the same may be
modified (subject to the remaining provisions of this Agreement) and will not
permit Seller to take or to fail to take actions of any kind (other than payment
or performance in full of Seller’s obligations hereunder), the taking of which
or the failure to take which might be the basis for a claim that Guarantor has a
defense to its obligations hereunder (and Guarantor hereby waives any right or
defense based upon any action or omission described in this Section).
5.5    Indemnification; Payments; Certain Waivers. Guarantor (i) unconditionally
and irrevocably waives any right or claim of right to cause a marshaling of
Seller’s or any other Person's assets or to cause Purchaser to proceed against
all or any portion of any of the security for the Seller Parties’ obligations
guaranteed hereby or against any other guarantor or other individual or entity
who may be liable for all or any part of the obligations hereby guaranteed
before proceeding against Guarantor or to proceed against Guarantor, if more
than one, in any particular order, (ii) agrees that any payments required to be
made by Guarantor hereunder shall become due on demand pursuant to a notice from
Purchaser to Guarantor given in accordance with this Agreement and without
presentment to Seller, demand for payment or protest, or notice of non-payment
or protest and (iii) expressly postpones and subordinates to Purchaser’s rights,
for so long as any obligation of any of the Seller Parties hereunder remains
unsatisfied and for so long as the Master Agreement remains in effect, all
rights and remedies accorded by applicable law to Guarantor. Without limiting
the generality of the foregoing, Guarantor hereby postpones and subordinates,
for so long as any obligations of any of the Seller Parties hereunder remains
unsatisfied and for so long as the Master Agreement remains in effect, all
rights (x) of subrogation, (y) to participate in any claim or remedy Purchaser
may now or hereafter have against Seller and (z) to contribution,
indemnification, set-off, exoneration or reimbursement, from any Person now or
hereafter primarily or secondarily liable for any of Seller Parties' obligations
hereunder to Purchaser, and whether arising by contract or operation of law or
otherwise by reason of Guarantor's execution, delivery or performance of this
Agreement.
5.6    Reinstatement. This Agreement shall continue to be effective, or be
reinstated automatically, as the case may be, if at any time payment, in whole
or in part, of any of the obligations guaranteed hereby is rescinded or
otherwise must be restored or returned by Purchaser (whether as a preference,
fraudulent conveyance or otherwise) upon or in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Seller Party or
any other Person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Seller
Party, Guarantor or any other Person or for a substantial part of any of such
Person's property, as the case may be, or otherwise, all as though such payment
had not been made. Guarantor further agrees that in the event any such payment
is rescinded or must be restored or returned, all costs and expenses (including,
without

15

--------------------------------------------------------------------------------


limitation, reasonable legal fees and expenses) actually incurred by or on
behalf of Purchaser in defending or enforcing such continuance or reinstatement,
as the case may be, shall constitute costs of enforcement, the payment of which
is guaranteed by Guarantor pursuant to Section 6.2 above and covered by
Guarantor's indemnity pursuant to Section 6.5 above.
5.7    Formation and Existence; Power and Authority. If Guarantor is a
corporation, partnership, venture, trust or limited liability company, it is
duly organized, validly existing and in good standing under the laws of the
state of its formation and has full power and authority to execute, deliver and
perform this Agreement. Guarantor will preserve and maintain such legal
existence and good standing.
5.8    Litigation. To Guarantor's actual knowledge, Guarantor has not received
any written notice of any pending or threatened suit, action or proceeding,
which (a) if determined adversely to Guarantor, materially and adversely affects
the Guarantor’s ability to perform its obligations under this Agreement or (b)
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto.
5.9    No Conflicts. The consummation of the transactions contemplated hereby
and the performance of this Agreement have not resulted and will not result in
any breach of, or constitute a default under, any mortgage, deed of trust, bank
loan or credit agreement, corporate charter, by-laws, partnership agreement or
other instrument by which Guarantor is bound.
5.10    Financial Statements. The most recent financial statements heretofore
delivered by each Guarantor to Purchaser in the form of Exhibit “4” attached
hereto are true, correct and complete in all material respects, have been
prepared in accordance with consistently applied accounting principles and
fairly present Guarantor's financial condition as of the respective dates
thereof; no material adverse change has occurred in the financial conditions
reflected therein since the respective dates thereof. Guarantor has received and
is fully familiar with the terms and provisions of this Agreement.
5.11    Non-Waiver; Remedies Cumulative. No failure or delay on Purchaser’s part
in exercising any right, power or privilege under this Agreement shall operate
as a waiver of any such privilege, power or right or shall be deemed to
constitute Purchaser's acquiescence in any default by Seller or Guarantor under
this Agreement. A waiver by Purchaser of any right or remedy under this
Agreement on any one occasion shall not be construed as a bar to any right or
remedy which Purchaser otherwise would have on any future occasion. The rights
and remedies provided in said documents are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.
5.12    Liability Unaffected by Release. Any Guarantor, or any other party
liable upon or in respect of any obligation hereby guaranteed, may be released
without affecting the liability of any Guarantor not so released.
5.13    Transfers of Interests in this Agreement. Each Seller Party recognizes
that Purchaser may (a) pledge and grant a security interest in Purchaser’s
rights under this Agreement to a single lender (or a single administrative agent
acting as the agent of multiple lenders) to Purchaser, and (b) sell and transfer
its rights in this Agreement to a single purchaser who shall

16

--------------------------------------------------------------------------------


purchase substantially all of Purchaser’s interest in the Property, in each
case, without any consent or other action by each Seller Party. Each Seller
Party agrees that all documentation, financial statements, appraisals and other
data, or copies thereof, relevant to Seller, any Guarantor or this Agreement,
may be exhibited to and retained by any such lender, administrative agent or
purchaser or prospective lender, administrative agent, or purchaser. Purchaser's
delivery of any financial statements and appraisals shall be done on a
confidential basis and if such prospective lender, administrative agent, or
purchaser does not become a lender, administrative agent or purchaser, then all
documentation delivered to such prospective lender, administrative agent or
purchaser pursuant to the preceding sentence shall be returned to Purchaser or
certified by the recipient thereof to have been destroyed.
5.14    Separate Indemnity/Other Guaranty. Guarantor acknowledges and agrees
that Purchaser's rights (and Guarantor's obligations) under this Agreement shall
be in addition to all of Purchaser’s rights (and all of Guarantor's obligations)
under any other guaranty or any indemnity agreement now or hereafter executed
and delivered to Purchaser by Seller and/or Guarantor, and payments by Guarantor
under this Agreement shall not reduce any of Guarantor's obligations and
liabilities under any such other guaranty or indemnity agreement.
5.15    ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. TO THE MAXIMUM EXTENT
PROVIDED BY APPLICABLE LAW, GUARANTOR, AND BY ITS ACCEPTANCE HEREOF, PURCHASER
HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVE, IN CONNECTION WITH ANY SUIT, ACTION
OR PROCEEDING BROUGHT BY OR IN CONNECTION WITH THIS AGREEMENT, ANY AND EVERY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.
6.    Estoppel Certificates. Each of the KBS Primary Parties and Seller agree at
any time and from time to time upon not less than twenty (20) days’ prior
written notice from Purchaser, to execute, acknowledge and deliver to Purchaser
a statement in writing certifying to those facts for which certification has
been reasonably requested by Purchaser or any current or prospective purchaser,
lender, holder of any security document, ground lessor or master lessor of the
Property, including, but without limitation, that (i) the Wells Lease, the
Master Agreement and this Agreement are unmodified and in full force and effect
(or if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), (ii) the dates to which the Rent and
other charges hereunder, if any, have been paid under the Lease, and (iii)
whether or not to the knowledge of the KBS Primary Parties, Purchaser is in
default in the performance of any covenant, agreement or condition contained in
the Wells Lease or this Agreement and, if so, specifying each such default of
which the KBS Primary Parties may have knowledge. The KBS Primary Parties’
and/or Seller’s failure to execute and deliver such statement within such time
shall, at the option of Purchaser, constitute a material default under this
Agreement. Any statement delivered pursuant to this Section 7 may be relied upon
by any prospective purchaser of the fee of the Property or any mortgagee, ground
lessor or other like encumbrancer thereof or any assignee of any such
encumbrance upon the Property.
7.    Rights of Purchaser to Assign this Agreement.
a.    The rights of Purchaser hereunder shall be freely transferable and
assignable by Purchaser (or its Purchaser Successor) to such party as Purchaser
shall select (a

17

--------------------------------------------------------------------------------


“Purchaser Successor”) who shall purchase Purchaser’s fee interest in the
Property. Each and all of the rights and benefits of Purchaser shall inure to
the benefit of each Purchaser Successor. A Purchaser Successor shall
automatically be entitled to benefit from, and fully enforce each and all of the
provisions of this Agreement against Seller and each of the KBS Primary Parties
on the same basis as Purchaser.
b.    None of Seller or any of the KBS Primary Parties may assign any of its
right or obligations under this Agreement without the prior written consent of
Purchaser, which consent may be withheld by Purchaser in its sole discretion,
and in any case, no assignment or transfer of such rights and/or obligations
shall affect the liability of Seller and the KBS Primary Parties hereunder,
which liability shall remain primary in all cases.
8.    Miscellaneous.
a.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
b.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Agreement, the subject matter hereof
or the transactions contemplated hereby, the losing party shall pay the
reasonable attorneys’ fees and costs (together with other professional fees
incurred, including the fees of accountants and engineers) incurred by the
prevailing party in connection with such litigation, action or other suit,
including appeals and enforcement of any judgment in connection therewith.
c.    Governing Law.
(i)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF CALIFORNIA, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTIONS EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT. THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF CALIFORNIA SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL OBLIGATIONS ARISING HEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.
(ii)    ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR

18

--------------------------------------------------------------------------------


STATE COURT IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, AND THE PARTIES
WAIVE ANY OBJECTIONS BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH SELLER
PARTY DOES HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE COMPANY AS ITS
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN LOS ANGELES, CALIFORNIA, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH SELLER PARTY IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH SELLER PARTY IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. EACH SELLER PARTY (1)
SHALL GIVE PROMPT NOTICE TO PURCHASER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (2) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN LOS ANGELES, CALIFORNIA (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (3) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN LOS ANGELES, CALIFORNIA, OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.
d.    Paragraph Headings. Any paragraph headings and captions in this Agreement
are for convenience only and shall not affect the interpretation or construction
hereof.
e.    Notices. All notices hereunder shall be in writing and shall be deemed to
have been sufficiently given or served for all purposes when sent as provided in
the Agreement, if to Seller and Guarantor at the addresses stated on the
signature page hereof and if to Purchaser at its address stated at the address
stated on the signature page hereof or in each case at such other address of
which a party shall have notified the party giving such notice in writing in
accordance with the foregoing requirements of this Section 9e.
f.    Severability. Any provision of this Agreement, or the application thereof
to any Person or circumstance, which, for any reason, in whole or in part, is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement (or the remaining
portions of such provision) or the application thereof to any other Person or
circumstance, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision (or portion thereof)
or the application thereof to any Person or circumstance in any other
jurisdiction.
g.    Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior oral or written agreements or statements relating to such subject matter,
and none of the terms and provisions hereof may be waived, amended or terminated
except in accordance with the provisions of the Agreement.

19

--------------------------------------------------------------------------------


h.    Joint and Several. Each and all of the obligations of the KBS Primary
Parties shall be joint and several obligations of each KBS Primary Party. Each
Seller Party agrees that a separate action may be brought against any Seller
Party whether or not such any action is brought against any other Seller Party
(or other guarantor of any obligation of Seller or any other Seller Party
hereunder).

20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


PURCHASER:


NATIONAL FINANCIAL REALTY –
WFB EAST COAST, LLC,
a Delaware limited liability company
                    
By:
National Financial Realty, Inc.

a California corporation,
its manager


By:
______________________________

Vincent E. Pellerito,
President


Address for Notices:
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd.,
Suite 700
Torrance, CA 90503
Attention: Vincent E. Pellerito
email: vpellerito@nationalfr.com
With a required copy to:
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attention: Patrick A. Ramsey, Esq.
email: patrickramsey@paulhastings.com






[Signature Page to Inducement and Guaranty Agreement -3339 - 12751 S Cleveland
Ave, Fort Myers, FL]

21

--------------------------------------------------------------------------------


KBS PRIMARY PARTIES:


KBS REIT PROPERTIES, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its general partner


By:
________________________________

David E. Snyder,
Chief Financial Officer
        


Address for Notices:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
email: jchiboucas@kbsrealty.com


And to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
email: dsnyder@kbs-ca.com


And with a required copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
email: rabinowitz@gtlaw.com


[Signature Page to Inducement and Guaranty Agreement -3339 - 12751 S Cleveland
Ave, Fort Myers, FL]



22

--------------------------------------------------------------------------------




KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager


By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner




By:
______________________________

David E. Snyder,
Chief Financial Officer
            
Address for Notices:
c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
email: jchiboucas@kbsrealty.com


And to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
email: dsnyder@kbs-ca.com


And with a required copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
email: rabinowitz@gtlaw.com




[Signature Page to Inducement and Guaranty Agreement -3339 - 12751 S Cleveland
Ave, Fort Myers, FL]

23

--------------------------------------------------------------------------------


SELLER:


FIRST STATES INVESTORS 3300 B, L.P.,            
a Delaware limited partnership
By:                                     
David E. Snyder,
Chief Financial Officer


Address for Notices:


c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
Email: allan.rothschild@gkk.com


With a required copy to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
email: jchiboucas@kbsrealty.com


And to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
email: dsnyder@kbs-ca.com


And with a required copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
email: rabinowitz@gtlaw.com


[Signature Page to Inducement and Guaranty Agreement -3339 - 12751 S Cleveland
Ave, Fort Myers, FL]



24

--------------------------------------------------------------------------------


EXHIBIT “1”
DESCRIPTION OF THE PROPERTY


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 1 THROUGH 10, BLOCK 61, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE 78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 2:
LOT 1, BLOCK 62, PART NO. 1, UNIT NO. 5 AND FIRST ADDITION TO UNIT NO. 3A & 3B,
FORT MYERS VILLAS, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGE 89, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.
PARCEL 3:
LOTS 2, 3 AND 4, BLOCK 62, UNIT NO. 5, PART 5, FORT MYERS VILLAS, AS PER PLAT
THEREOF RECORDED IN PLAT BOOK 23, PAGE .78, OF THE PUBLIC RECORDS OF LEE COUNTY,
FLORIDA.
PARCEL 4:
EASEMENT RIGHTS FOR THE BENEFIT OF PARCEL 1 AS CREATED IN THAT CERTAIN ACCESS
EASEMENT AGREEMENT RECORDED IN OFFICIAL RECORDS BOOK 2206, PAGE 1124, OF THE
PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

25

--------------------------------------------------------------------------------


EXHIBIT “2”
LEASED PREMISES
[sclevelandrfrpsimageexv1.gif]

26

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv2.gif]

27

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv3.gif]

28

--------------------------------------------------------------------------------


EXHIBIT “3”
WELLS LEASE TERMINATION EVENTS


[See attached]

29

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv4.gif]

30

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv5.gif]

31

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv6.gif]

32

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv7.gif]

33

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv8.gif]

34

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv9.gif]

35

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv10.gif]

36

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv11.gif]

37

--------------------------------------------------------------------------------


EXHIBIT “4”
FINANCIAL STATEMENTS


[See attached]



38

--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv12.jpg]



--------------------------------------------------------------------------------


[sclevelandrfrpsimageexv13.jpg]



--------------------------------------------------------------------------------


EXHIBIT W
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
FIRST STATES INVESTORS 3300 B, L.P.
A Delaware limited partnership
This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (together with the
schedules and exhibits attached hereto, this “Agreement”) of FIRST STATES
INVESTORS 3300 B, L.P., a Delaware limited partnership (the “Partnership”), is
entered into as of [________________], by FIRST STATES INVESTORS 3300 B GP, LLC,
a Delaware limited liability company, as a general partner of the Partnership
with the rights, powers and duties of the Incumbent General Partner as more
specifically set forth herein (the “Incumbent General Partner”), NFR – 3300 B
SPECIAL GP, LLC, a Delaware limited liability company, as a general partner of
the Partnership with rights, powers and duties of the Special General Partner as
more specifically set forth herein (the “Special General Partner”, and together
with the Incumbent General Partner, the “General Partners”), and KBS ACQUISITION
SUB-OWNER 3, LLC, a Delaware limited liability company, and FIRST STATES GROUP,
L.P., a Delaware limited partnership (each, a “Limited Partner”, and
collectively, the “Limited Partners”), as the limited partners. Certain
capitalized terms are defined in Schedule A attached hereto.
RECITALS
(i)The Partnership was formed pursuant to the filing of the Certificate of
Limited Partnership of the Partnership with the Secretary of State of the State
of Delaware on March 3, 2008 (as amended, amended and restated, or otherwise
modified prior to the date hereof, the “Original Certificate of Limited
Partnership”), in accordance with the Delaware Revised Uniform Limited
Partnership Act (6 Del. C. § 17-101 et seq.), as amended from time to time (the
“Act”), and the execution of the Original Agreement of Limited Partnership (as
defined below).
(ii)The Incumbent General Partner and First States Group, L.P., a Delaware
limited partnership, entered into that certain Agreement of Limited Partnership
of First States Investors 3300 B, L.P., dated as of April 1, 2008 (as amended,
amended and restated, or otherwise modified prior to the date hereof, the
“Original Agreement of Limited Partnership”).
(iii)On the Amendment Effective Date and pursuant to the NFR Purchase and Sale
Agreement, the Partnership has sold and conveyed the NFR Property to the NFR
Purchaser. Upon consummation of such sale and conveyance under the NFR Purchase
and Sale Agreement, the Partnership no longer holds legal or equitable title to
any of the Properties (as such term is defined in the Original Agreement of
Limited Partnership).
(iv)On the Amendment Effective Date, and concurrent with the consummation of the
Partnership’s sale and conveyance of the NFR Property to the NFR Purchaser
pursuant to the NFR Purchase and Sale Agreement, the Partnership has repaid the
Loan (as such term is defined in the Original Agreement of Limited Partnership)
in full, and has discharged in full all of its obligations

39

--------------------------------------------------------------------------------


under all Loan Documents (as such term is defined in the Original Agreement of
Limited Partnership), other than indemnity obligations that survive repayment of
the Loan.
(v)The parties hereto desire to admit the Special General Partner as a general
partner of the Partnership, and to set forth the rights and obligations of the
General Partners and Limited Partners on the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged by each party hereto, the Original Agreement of
Limited Partnership is hereby amended and restated in its entirety as set forth
in this Agreement.
Section 1.
Name.

The name of the limited partnership formed hereby is “First States Investors
3300 B, L.P.”
Section 2.
Principal Business Office.

The principal business office of the Partnership shall be located at c/o KBS
Capital Advisors LLC, 620 Newport Center Drive, Suite 1300, Newport Beach, CA
92660, or at such other location as may hereafter be determined by the Incumbent
General Partner.
Section 3.
Registered Office.

The address of the registered office of the Partnership in the State of Delaware
is c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover,
in the County of Kent, Delaware 19904.
Section 4.
Registered Agent.

The name and address of the registered agent of the Partnership for service of
process on the Partnership in the State of Delaware is National Registered
Agents, Inc., 160 Greentree Drive, Suite 101, Dover, in the County of Kent,
Delaware 19904.
Section 5.
Partners.

(a)The mailing addresses of the Partners are set forth on Schedule B attached
hereto. Upon execution of a counterpart to this Agreement, without the need for
the consent of any Person, NFR – 3300 B Special GP, LLC, a Delaware limited
liability company, is hereby admitted as a general partner of the Partnership
with the rights, powers, duties and authority of the Special General Partner
hereunder.
(b)Subject to Section 9(c) and Section 9(d), the Partners may act by written
consent.
Section 6.
Certificates.

The Original Certificate of Limited Partnership of the Partnership has been duly
executed and filed by the Incumbent General Partner with the Secretary of State
of the State of Delaware.

40

--------------------------------------------------------------------------------


On the Amendment Effective Date, the Incumbent General Partner has executed and
filed with the Secretary of State of the State of Delaware that certain Amended
and Restated Certificate of Limited Partnership of the Partnership in
substantially the form attached as Exhibit A hereto (as hereafter amended,
amended and restated, or otherwise modified from time to time, the “Certificate
of Limited Partnership”). The Incumbent General Partner or an authorized
designee shall execute, deliver and file any other certificates (and any
amendments and/or restatements thereof) necessary for the Partnership to qualify
to do business in any jurisdiction in which the Partnership may wish to conduct
business.
The existence of the Partnership as a separate legal entity shall continue until
cancellation of the Certificate of Limited Partnership as provided in the Act.
Section 7.
Purposes.

The purpose to be conducted or promoted by the Partnership is limited to the
following activities:
(a)The Business.
(i)the performance under, and defense and enforcement of the Partnership’s
rights and remedies under, the Master Agreement, the NFR Purchase and Sale
Agreement, the Inducement Agreement, the Omnibus Agreement and the Other
Purchase and Sale Agreements (the “Business”) and activities related thereto;
and
(ii)engaging in any lawful act or activity and exercising any powers permitted
to limited partnerships formed under the laws of the State of Delaware that are
related or incidental to and necessary, convenient or advisable for the
accomplishment of the above- mentioned purposes.
(b)[intentionally left blank]
(c)The term of the Partnership commenced on the date the Original Certificate of
Limited Partnership was filed with the Secretary of State of the State of
Delaware and will continue to the date on which the Partnership is dissolved,
wound up and terminated in accordance with the Act and this Agreement.
Section 8.
Powers.

Subject to Section 9(c), Section 9(d) and Section 7, the Partnership and the
Incumbent General Partner and the Officers on behalf of the Partnership
(i) shall have and exercise all powers necessary, convenient or incidental to
accomplish the purposes as set forth in Section 7, and (ii) shall have and
exercise all of the powers and rights conferred upon limited partnerships formed
pursuant to the Act; provided, however, that the Special General Partner shall
have (i) the sole and exclusive rights, powers, duties and authority to act on
behalf of the Partnership with respect to the matters set forth in Section 9(c),
and (ii) the right to approve actions or other transactions by or involving the
Partnership as set forth herein (including, without limitation, in Section
9(d)).

41

--------------------------------------------------------------------------------


Section 9.
Management.

(a)Authorized Representatives. Subject to Section 9(c) and Section 9(d), the
business and affairs of the Partnership shall be managed by the Incumbent
General Partner; provided, however, that the Special General Partner shall have
(i) the sole and exclusive rights, powers, duties and authority to act on behalf
of the Partnership with respect to the matters set forth in Section 9(c), and
(ii) the right to approve actions or other transactions by or involving the
Partnership as set forth herein (including, without limitation, in Section
9(d)).
(b)Powers. Subject to Section 9(c) and Section 9(d), the Incumbent General
Partner shall have the power to do any and all acts necessary, convenient or
incidental to or for the furtherance of the purposes described in Section 7,
including all powers, statutory or otherwise possessed by general partners under
the laws of the State of Delaware. Subject to Section 9(c), Section 9(d) and
Section 7, the Incumbent General Partner has the authority to bind the
Partnership. Except as provided herein, the Limited Partner shall have no part
in the operation or management of the Partnership and shall have no authority or
right to act on behalf of or to bind the Partnership in connection with any
matter.
(c)Exclusive Special General Partner Rights and Powers. Notwithstanding anything
to the contrary contained in this Agreement, the Special General Partner shall
have the exclusive right, power, duty and authority to act on behalf of the
Partnership to enforce, amend or otherwise modify, compromise, waive or release
rights, forbear, subordinate, extend, terminate, sell, assign, transfer,
encumber or otherwise dispose of, or otherwise transact or deal with in any
manner whatsoever, any of the Partnership’s rights, remedies and obligations
under the Master Agreement to the extent such rights, remedies and obligations
relate to any portion of the NFR Property or any Lease with respect to any
portion of the NFR Property, including, without limitation, the right to
receive, apply, disburse, assign, transfer, encumber or otherwise dispose of any
Excess Termination Rights Payments relating to or otherwise attributable to any
Lease with respect to any portion of the NFR Property (such exclusive right,
power, duty and authority being referred to herein as the “Exclusive Special
General Partner Rights and Powers”). The Special General Partner may appoint a
third-party management agent pursuant to a business management services
agreement, which management agent may be an Affiliate of the Special General
Partner, to exercise any of the Exclusive Special General Partner Rights and
Powers; provided, however, that such management agent shall not receive any
compensation for its services under such business management services agreement.
Without limiting the generality of the foregoing, neither the Incumbent General
Partner nor any of its successors in such capacity nor any other general partner
of the Partnership (other than the Special General Partner), shall have any
right, power, duty or authority to exercise any of the Exclusive Special General
Partner Rights and Powers, and any purported action taken by the Incumbent
General Partner or such other person on behalf of the Partnership in
contravention of the terms of this Section 9(c) shall be conclusively deemed to
be ultra vires and null and void ab initio.
(d)Limitations on the Partnership’s Activities.
(A)    Unless consented to in writing by the Special General Partner (which
consent the Special General Partner may grant or withhold in its sole and
absolute discretion), the

42

--------------------------------------------------------------------------------


Partnership shall, and the Incumbent General Partner shall cause the
Partnership, to, so long as the Master Agreement remains in effect or any of the
Obligations is outstanding:
(a)    not engage in any business other than as set forth in Section 7 above;
(b)    not have any assets other than the Partnership’s rights and remedies
under, the Master Agreement, the NFR Purchase and Sale Agreement, the Inducement
Agreement, the Omnibus Agreement and the Other Purchase and Sale Agreements;
(c)    not engage in, seek or consent to any dissolution, winding up,
liquidation, consolidation, merger, asset sale, conversion to another type of
entity, transfer its jurisdiction of formation or organization, transfer of
partnership interests or the like, or amendment or other modification of this
Agreement, the Certificate of Limited Partnership or the Master Agreement;
(d)    have, as its only general partners (other than the Special General
Partner), Special Purpose Bankruptcy Remote Entities that are limited liability
companies, each of which owns at least one one-hundredth percent (.01%)
beneficial interest in the Partnership;
(e)    intend to remain solvent and intend to maintain adequate capital in light
of its contemplated business operations;
(f)    not fail to correct any known misunderstanding regarding its separate
identity;
(g)    maintain its accounts, books and records separate from any other Person
and file its own tax returns, except to the extent that it is required or
permitted to file consolidated tax returns by law;
(h)    maintain its books, records, resolutions and agreements;
(i)    not commingle its funds or assets with those of any other Person;
(j)    hold its assets in its own name, except for services rendered under a
business management services agreement, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of the Partnership;
(k)    conduct its business in its name, except for services rendered under a
business management services agreement, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of the Partnership,
(l)    maintain its financial statements, accounting records and other entity
documents separate from any other Person, except as required by GAAP, in which
event such consolidated financial statement shall contain a note indicating that
its separate assets and liabilities are neither available to pay the debts of
the consolidated entity nor constitute obligations of the consolidated entity;
(m)    pay its own liabilities, including the salaries of its own employees, out
of its own funds and assets;

43

--------------------------------------------------------------------------------


(n)    observe all partnership formalities;
(o)    not enter into or be a party to any transaction with an Affiliate except
(i) in the ordinary course of its business and on terms which are intrinsically
fair, commercially reasonable and are no less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party,
(ii) the NFR Purchase and Sale Agreement, (iii) the Inducement Agreement, or
(iv) the Omnibus Agreement;
(p)    have no indebtedness;
(q)    not assume or guarantee or become obligated for the debts of any other
Person or hold out its credit as being available to satisfy the obligations of
any other Person;
(r)    not acquire obligations or securities of its partners;
(s)    allocate fairly and reasonably shared expenses, including shared office
space, and use separate stationery, invoices and checks, which shall not bear
the name of any other entity unless such other entity is clearly designated as
being the Partnership’s agent;
(t)    not pledge its assets for the benefit of any other Person;
(u)    hold itself out and identify itself as a separate and distinct entity
under its own name and not as a division or part of any other Person, except for
services rendered under a business management services agreement, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of the Partnership;
(v)    maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(w)    not make loans to any Person;
(x)    not identify its partners or any Affiliate, as a division or part of it;
(y)    except for capital contributions by the partners and capital
distributions to the partners properly reflected on the books and records of the
entity, and except for the NFR Purchase and Sale Agreement, the Inducement
Agreement and the Omnibus Agreement, will not enter into or be a party to, any
transaction with its partners or Affiliates except in the ordinary course of its
business and on terms which are intrinsically fair and are no less favorable to
it than would be obtained in a comparable arm’s-length transaction with an
unrelated third party;
(z)    not have nor acquire any subsidiaries; and
(aa)    have no obligation to indemnify its officers or partners, as the case
may be, except as provided in Section 33.
Failure of the Partnership, or the Incumbent General Partner on behalf of the
Partnership, to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of the
Partnership as a separate legal entity or the limited

44

--------------------------------------------------------------------------------


liability of the Limited Partners; provided, however, that any purported action
taken by the Partnership, or the Incumbent General Partner on behalf of the
Partnership, in contravention of the terms of this Section 9(c)(A) by reason of
the failure of the Partnership, or the Incumbent General Partner on behalf of
the Partnership, to obtain the prior written consent of the Special General
Partner, shall be conclusively deemed to be ultra vires and null and void ab
initio.
(B)    [Intentionally left blank]
(C)    Notwithstanding any other provision of this Agreement and any other
provision of law that otherwise so empowers the Partnership, the Partners, any
Officer or any other Person, the parties hereto agree that so long as the Master
Agreement remains in effect or any of the Obligations is outstanding, neither
the Partners, nor the Officers, nor any other Person shall be authorized or
empowered on behalf of the Partnership to, nor shall they permit the Partnership
to, and the Partnership shall not, without the prior unanimous written consent
of the Incumbent General Partner and the Special General Partner (and with
respect to each such General Partner, the prior unanimous written consent of its
members (including the respective Independent Member thereof)): file, institute
proceedings or consent to the filing, of a voluntary or other bankruptcy or
insolvency petition with respect to the Partnership, make any general assignment
for the benefit of creditors of the Partnership or institute any other
insolvency proceeding with respect to the Partnership, or seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official with respect to the Partnership or any of its
assets, or admit in writing the Partnership’s inability to pay its debts
generally as they become due, provided however, that so long as the Master
Agreement remains in effect or any of the Obligations is outstanding, each
General Partner may not authorize the taking of any of the foregoing actions,
unless there is at least one Independent Member of such General Partner acting
in such capacity and one such Independent Member has consented to such action.
Section 10.
General Partners; Independent Member.

So long as the Master Agreement remains in effect or any of the Obligations is
outstanding, (a) the Partnership shall have a general partner, designated as the
Incumbent General Partner, which, to the fullest extent permitted by law,
including Section 17-1101(d) of the Act, shall consider only the interests of
the Partnership, including, if the Partnership is insolvent, the Partnership’s
creditors, in acting or otherwise voting on the matters for which its approval
is required under Section 9(d)(C) and (b) each of the Incumbent General Partner
and the Special General Partner shall at all times have one Independent Member
whose consent is required for such General Partner to consent to the matters in
Section 9(d)(C).
Section 11.
Officers.

(a)    Officers. The Incumbent General Partner may, from time to time, appoint
one or more officers of the Partnership holding offices of Chairman, President,
Chief Executive Officer, Chief Operating Officer, Chief Financial Officer,
Executive Vice President, Secretary, Assistant Secretary, and/or Chief
Investment Officer, or any of them, or any other offices of the Partnership as
shall be established by the Incumbent General Partner (each, an “Officer” and,
collectively, the “Officers”). Upon such appointment, each Officer shall be
vested with the authority, rights and obligations set forth herein or, subject
to any restrictions in this Agreement,

45

--------------------------------------------------------------------------------


as determined by the Incumbent General Partner; provided, however, that the
Incumbent General Partner may, from time to time, in its sole discretion
(i) appoint one or more additional Officers, (ii) with or without cause, remove,
replace or substitute one or more Officers and (iii) limit or restrict the
authority of one or more Officers; provided, further, that no Officer shall have
any authority, right or obligation to act on behalf, or otherwise exercise any
right, power, duty or authority, of the Special General Partner. Any number of
offices may be held by the same person. In furtherance of the foregoing, the
persons set forth on Schedule C attached hereto are each appointed Officers of
the Partnership holding the title or titles set forth opposite such person’s
name on Schedule C attached hereto, and, subject to this Agreement, each and any
of such Officers are hereby authorized and directed to execute on behalf of the
Partnership any and all documents, instruments and agreement required to be
executed by the Partnership (including, without limitation, the organizational
documents of the Partnership).
(b)    Officers as Agents. The Officers, to the extent of their powers set forth
in this Agreement or otherwise vested in them by action of the Incumbent General
Partner not inconsistent with this Agreement, are agents of the Partnership for
the purpose of the Partnership’s business and, subject to Section 9(c) and
Section 9(d), the actions of the Officers taken in accordance with such powers
shall bind the Partnership.
(c)    Duties of Officers. Except to the extent otherwise provided herein, each
Officer shall have fiduciary duties identical to those of officers of business
corporations organized under the General Corporation Law of the State of
Delaware.
Section 12.
Limited Liability.

Except as provided in the Act, each General Partner has the liabilities of a
partner in a partnership without limited partners to Persons other than the
Partnership and the other Partners. Except as provided herein or by the Act,
each General Partner shall have the liabilities of a partner in a partnership
without limited partners to the Partnership and the other Partners. Except as
otherwise expressly required by applicable law, each Limited Partner, in its
capacity as such, shall have no liability in excess of (a) the amount of its
capital contribution to the Partnership, (b) its share of any undistributed
profits and assets of the Partnership, (c) its obligation to make other payments
expressly provided for in this Agreement, and (d) the amount of any
distributions wrongfully distributed to it.
Section 13.
Capital Contributions.

The Incumbent General Partner and the Limited Partners have contributed to the
Partnership property of an agreed value as listed on Schedule B attached hereto.
The Special General Partner neither has made any contribution to the capital of
the Partnership, nor has any obligation to make any contribution to the capital
of the Partnership. As of the Amendment Effective Date, the Special General
Partner does not have a partnership interest (as defined in Section 17-101 of
the Act) in the Partnership.
Section 14.
Additional Contributions.

No Partner is required to make any additional capital contribution to the
Partnership. In addition, a Partner (other than the Special General Partner) may
make additional capital

46

--------------------------------------------------------------------------------


contributions to the Partnership at any time upon the written consent of the
Incumbent General Partner. To the extent that a Partner makes an additional
capital contribution to the Partnership, the Incumbent General Partner shall
revise Schedule B of this Agreement. The provisions of this Agreement, including
this Section 14, are intended to benefit the General Partners and the Limited
Partners and, to the fullest extent permitted by law, shall not be construed as
conferring any benefit upon any creditor of the Partnership other than NFR
Purchaser (and no creditor of the Partnership other than NFR Purchaser shall be
a third-party beneficiary of this Agreement), and each Limited Partner shall not
have any duty or obligation to any creditor of the Partnership to make any
contribution to the Partnership or to issue any call for capital pursuant to
this Agreement.
Section 15.
Allocation of Profits and Losses.

The Partnership’s profits and losses shall be allocated .01% to the Incumbent
General Partner and 99.99% to the Limited Partners (in accordance with their
respective partnership interest percentages).
Section 16.
Distributions.

Distributions shall be made .01% to the Incumbent General Partner and 99.99% to
the Limited Partners (in accordance with their respective partnership interest
percentages) at the times and in the aggregate amounts determined by the
Incumbent General Partner. Notwithstanding any provision to the contrary
contained in this Agreement, the Partnership shall not make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act.
Section 17.
Books and Records.

The Incumbent General Partner shall keep or cause to be kept complete and
accurate books of account and records with respect to the Partnership’s
business. The books of the Partnership shall at all times be maintained by the
Incumbent General Partner, and the Special General Partner shall at all times be
entitled to full access to all such books of account and records. The
Partnership’s books of account shall be kept using the method of accounting
determined by the Incumbent General Partner. The Partnership’s independent
auditor, if any, shall be an independent public accounting firm selected by the
Incumbent General Partner.
Section 18.
Other Business.

Notwithstanding any duty otherwise existing in law or equity, the General
Partners and the Limited Partners and any respective Affiliate of the General
Partners or the Limited Partners may engage in or possess an interest in other
business ventures (unconnected with the Partnership) of every kind and
description, independently or with others, and the Partnership shall not have
any rights in or to such independent ventures or the income or profits therefrom
by virtue of this Agreement notwithstanding any other provision to the contrary
at law or in equity.
Section 19.
Indemnification and Exculpation.


47

--------------------------------------------------------------------------------


(a)    Subject to Section 9 and this Section 19, the Partnership shall indemnify
and hold harmless, to the fullest extent permitted by law, each of the Officers
and Partners and their respective direct and indirect executors, administrators,
heirs, assigns, partners, members, shareholders, employees, agents, directors
and officers, as applicable, in each case in their capacity as such
(collectively, the “Indemnitees”), from and against any and all claims, demands,
losses, damages, liabilities, lawsuits and other proceedings, judgments, awards,
costs and expenses (including reasonable attorneys’ fees, disbursements and
court costs) (collectively, “Losses”) incurred by reason of any act or omission
performed or omitted by such Indemnitees in good faith on behalf of the
Partnership and, except for any act or omission constituting the exercise by the
Incumbent General Partner of any Exclusive Special General Partner Rights and
Powers or requiring the prior written consent of the Special General Partner
under Section 9(d), in a manner reasonably believed to be within the scope of
the authority conferred on such Indemnitee by this Agreement, provided that the
foregoing indemnity shall not apply to any Losses which arise out of, but only
to the extent such Losses arise out of, the gross negligence, fraud or willful
misconduct of such Indemnitee as determined by the final, nonappealable order of
a court of competent jurisdiction; provided, however, that any indemnity under
this Section 19 by the Partnership shall be provided out of and to the extent of
Partnership assets only, and the Partners shall not have personal liability on
account thereof; and provided further, that so long as the Master Agreement
remains in effect, no indemnity payment from funds of the Partnership (as
distinct from funds from other sources, such as insurance) of any indemnity
under this Section 19 shall be payable. Notwithstanding anything to the contrary
contained herein, the Partnership’s obligation to indemnify any party hereunder
shall, for so long as there remains outstanding any obligation of the
Partnership under the Inducement Agreement, be fully subordinated to the
obligations of the Partnership under the Inducement Agreement and, to the
fullest extent permitted by law, shall not constitute a claim against the
Partnership in the event that available cash flow is insufficient to pay such
obligation.
(b)    To the fullest extent permitted by law but subject to Section 10, Section
11, and Section 19(c), the Indemnitees shall not have any liability (including,
without limitation, liabilities for the breach of any fiduciary duties) to the
Partnership or any other Person who is bound by this Agreement for any Losses
incurred by reason of any act or omission performed or omitted by such
Indemnitees in good faith on behalf of the Partnership and, except for any act
or omission constituting the exercise by the Incumbent General Partner of any
Exclusive Special General Partner Rights and Powers or requiring the prior
written consent of the Special General Partner under Section 9(d), in a manner
reasonably believed to be within the scope of the authority conferred on such
Indemnitee by this Agreement, except where such Losses are incurred by reason of
such Indemnitee’s gross negligence, fraud or willful misconduct. The Indemnitees
shall be entitled to rely upon the advice of legal counsel, accountants and
other experts, including financial advice of investment bankers, and any act of
or failure to act by an Indemnitee in good faith reliance upon such advice shall
in no event subject an Indemnitee to liability to the Partnership or any other
Person who is bound by this Agreement.
(c)     Notwithstanding any provision to the contrary set forth herein, nothing
contained in this Agreement shall be interpreted or construed as (i) eliminating
or otherwise restricting in any way the duties (including fiduciary duties) or
liabilities for breach of contract or breach of duties (including fiduciary
duties) of the Incumbent General Partner to the Partnership and the Partners
arising from any act or omission of the Incumbent General Partner in
contravention of

48

--------------------------------------------------------------------------------


Section 9(c), Section 9(d) (by reason of the failure to obtain the prior written
consent of the Special General Partner) or Section 21(a), or (ii) entitling or
providing the Incumbent General Partner or any of its direct and indirect
executors, administrators, heirs, assigns, partners, members, shareholders,
employees, agents, directors and officers (collectively, the “Incumbent General
Partner Parties”) with any rights to indemnification under this Section 9
arising from any act or omission of such Incumbent General Partner Party in
contravention of Section 9(c), Section 9(d) (by reason of the failure to obtain
the prior written consent of the Special General Partner) or Section 21(a).
(d)    To the fullest extent permitted by applicable law, expenses (including
reasonable legal fees) incurred by an Indemnitee defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to the final disposition of such claim, demand, action, suit
or proceeding upon receipt by the Partnership of an undertaking by or on behalf
of the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as authorized in this Section 19.
(e)    To the fullest extent permitted by law but in all events subject to
Section 9(c), Indemnitee shall be fully relieved of duties (including fiduciary
duties), and fully protected from liability to the Partnership, any Partner or
any other Person who is bound by this Agreement in relying in good faith upon
the provisions of this Agreement, upon the records of the Partnership and upon
such information, opinions, reports or statements presented to the Partnership
by any Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Partnership, including information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, or any other facts pertinent to the existence and amount of assets
from which distributions to the Partners might properly be paid.
(f)    The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of an Indemnitee to the Partnership or its
Partners otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties and liabilities of such Indemnitee to the
fullest extent permitted by law.
(g)    The foregoing provisions of this Section 19 shall survive any termination
of this Agreement.
Section 20.
Assignments and Other Dispositions.

(a)    Incumbent General Partner.
(i)    For so long as the Master Agreement shall remain in effect or any of the
Obligations is outstanding, the Incumbent General Partner shall not assign,
transfer, collaterally assign, encumber, create any lien or security interest
on, or otherwise dispose in any manner whatsoever any of its general partner
interest in the Partnership, and any purported assignment or other disposition
(including, without limitation, any purported assignment by merger or
consolidation) shall be null and void ab initio.
(ii)    Provided that the Master Agreement shall no longer remain in effect and
all Obligations have been discharged in full, subject to Section 10 and this
Section 20, the

49

--------------------------------------------------------------------------------


Incumbent General Partner may assign in whole or in part its incumbent general
partner interest in the Partnership. Subject to Section 10 and Section 22, the
transferee of an incumbent general partner interest in the Partnership shall be
admitted to the Partnership as the incumbent general partner of the Partnership
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Agreement, which instrument may be a counterpart
signature page to this Agreement. If the Incumbent General Partner transfers all
of its incumbent general partner interest in the Partnership pursuant to this
Section 20(a)(ii), such admission shall be deemed effective immediately prior to
the transfer and, immediately following such admission, the transferor Incumbent
General Partner shall cease to be the incumbent general partner of the
Partnership, and the parties hereto agree that following such an transferor
Incumbent General Partner ceasing to be an incumbent general partner of the
Partnership in accordance with this Agreement, any remaining incumbent general
partners of the Partnership, including a substitute incumbent General Partner,
and (to the extent set forth herein, the Special General Partner) are hereby
authorized to, and shall, continue the business of the Partnership without
dissolution. Notwithstanding anything in this Agreement to the contrary but
subject to Section 10, any successor to the Incumbent General Partner by merger
or consolidation shall, without further act, be the General Partner hereunder,
and such merger or consolidation shall not constitute an assignment for purposes
of this Agreement and the Partnership shall continue without dissolution.
(b)    Special General Partner. Subject to Section 10 and this Section 20, the
Special General Partner may not assign or transfer in whole or in part (or
collaterally assign, encumber, grant a lien or security interest in) its special
general partner interest in the Partnership, except to (i) the transferee of all
of the NFR Property, or (ii) a Permitted Lender following foreclosure of such
Permitted Lender’s mortgage lien and security interests (or its receipt of a
deed in lieu of foreclosure). Subject to Section 10 and Section 22, the
transferee of a special general partner interest in the Partnership shall be
admitted to the Partnership as a special general partner of the Partnership upon
its execution of an instrument signifying its agreement to be bound by the terms
and conditions of this Agreement, which instrument may be a counterpart
signature page to this Agreement. If the Special General Partner transfers all
of its special general partner interest in the Partnership pursuant to this
Section 20(a)(ii), such admission shall be deemed effective immediately prior to
the transfer and, immediately following such admission, the transferor Special
General Partner shall cease to be a special general partner of the Partnership.
(c)    Limited Partners.
(i)    For so long as the Master Agreement shall remain in effect or any of the
Obligations is outstanding, no Limited Partner shall assign, transfer,
collaterally assign, encumber, create any lien or security interest on, or
otherwise dispose in any manner whatsoever any of its limited partner interest
in the Partnership, and any purported assignment or other disposition
(including, without limitation, any purported assignment by merger or
consolidation) shall be null and void ab initio.
(ii)    Provided that the Master Agreement shall no longer remain in effect and
all Obligations have been discharged in full, subject to this Section 20 and
Section 22, a Limited Partner may assign in whole or in part its limited partner
interest in the Partnership. Subject to Section 22, the transferee of a limited
partner interest in the Partnership shall be admitted to the

50

--------------------------------------------------------------------------------


Partnership as a limited partner of the Partnership upon its execution of an
instrument signifying its agreement to be bound by the terms and conditions of
this Agreement, which instrument may be a counterpart signature page to this
Agreement. If a Limited Partner transfers all of its limited partner interest in
the Partnership pursuant to this Section 20, such admission shall be deemed
effective immediately prior to the transfer and, immediately following such
admission, the transferor Limited Partner shall cease to be a limited partner of
the Partnership. Notwithstanding anything in this Agreement to the contrary, any
successor to a Limited Partner by merger or consolidation shall, without further
act, be the Limited Partner hereunder, and such merger or consolidation shall
not constitute an assignment for purposes of this Agreement and the Partnership
shall continue without dissolution.
Section 21.
Withdrawal.

(a)    So long as the Master Agreement remains in effect or any of the
Obligations is outstanding, neither the Incumbent General Partner nor any
Limited Partner may withdraw from the Partnership. If the Incumbent General
Partner withdraws notwithstanding this Section 21, an additional general partner
of the Partnership shall be admitted to the Partnership, subject to Section 22,
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Agreement, which instrument may be a counterpart
signature page to this Agreement. Such admission shall be deemed effective
immediately prior to the withdrawal and, immediately following such admission,
the withdrawing Incumbent General Partner shall cease to be the incumbent
general partner of the Partnership.
(b)    The Special General Partner may withdraw from the Partnership upon
written notice to the Incumbent General Partner. In the event of such
withdrawal, a successor special general partner shall be admitted to the
Partnership upon its execution of an instrument signifying its agreement to be
bound by the terms and conditions of this Agreement, which instrument may be a
counterpart signature page to this Agreement. Such admission shall be deemed
effective immediately prior to the withdrawal and, immediately following such
admission, the withdrawing Special General Partner shall cease to be the
incumbent general partner of the Partnership.
Section 22.
Admission of Additional Partners.

One or more additional Limited Partners of the Partnership may be admitted to
the Partnership with the written consent of the General Partner; provided,
however, that, notwithstanding the foregoing, so long as the Master Agreement
remains in effect or any of the Obligations is outstanding, no additional
Limited Partner or Incumbent General Partner may be admitted to the Partnership
unless permitted by Section 20, 21 or 22.
Section 23.
Dissolution.

(a)    The Partnership shall be dissolved and its affairs shall be wound up upon
the first to occur of the following:
(i)    the occurrence of an event of withdrawal (as defined in the Act) with
respect to a General Partner, other than the Bankruptcy of a General Partner;
provided, the Partnership shall not be dissolved and required to be wound up in
connection with any of the

51

--------------------------------------------------------------------------------


event specified in this clause (i) if (1) at the time of the occurrence of such
event there is at least one remaining general partner of the Partnership who is
hereby authorized to and shall carry on the business of the Partnership, or
(2) if at such time there is no remaining Incumbent General Partner, if within
120 days after such event of withdrawal, all of the Limited Partners agree in
writing or vote to continue the business of the Partnership and to appoint,
effective as of the event of withdrawal, one or more additional Incumbent
General Partners, or (3) the Partnership is continued without dissolution in a
manner permitted by the Act or this Agreement;
(ii)    there are no limited partners of the Partnership unless the business of
the Partnership is continued in accordance with the Act and this Agreement; or
(iii)    the entry of a decree of judicial dissolution under Section 17-802 of
the Act.
Notwithstanding any other provision of this Agreement to the contrary, upon the
occurrence of an event that causes the last remaining limited partner in the
Partnership to cease to be a limited partner in the Partnership or that causes
the last remaining Limited Partner to cease to be a limited partner of the
Partnership (other than upon continuation of the Partnership without dissolution
upon (i) an assignment by the Limited Partner of all of its limited partner
interest in the Partnership and the admission of the transferee pursuant to
Section 20 and Section 22, or (ii) the withdrawal of the Limited Partner and the
admission of an additional limited partner of the Partnership pursuant to
Section 21 and Section 22), to the fullest extent permitted by law, all of the
Partners agree that the personal representative of such limited partner is
hereby authorized to, and shall within ninety (90) days after the occurrence of
the event that terminated the continued membership of such limited partner in
the Partnership, agree in writing (i) to continue the Partnership, and (ii) to
the admission of the personal representative or its nominee or designee, as the
case may be, as a substitute limited partner of the Partnership, effective as of
the occurrence of the event that terminated the continued membership of the last
remaining limited partner of the Partnership in the Partnership.
Notwithstanding any other provision of this Agreement, upon the occurrence of
any event that results in any general partner ceasing to be a general partner in
the Partnership under the Act, to the fullest extent permitted by law, if at the
time of the occurrence of such event there is at least one remaining general
partner of the Partnership, such remaining general partner(s) of the Partnership
is (are) hereby authorized to and, to the fullest extent permitted by law, shall
carry on the business of the Partnership.
(b)    Notwithstanding any other provision of this Agreement to the contrary,
the Bankruptcy of a general partner of the Partnership shall not cause such
general partner to cease to be a general partner of the Partnership and upon the
occurrence of such an event, the Partnership shall continue without dissolution.
(c)    Notwithstanding any other provision of this Agreement, the Bankruptcy of
a Limited Partner shall not cause the Limited Partner or, respectively, to cease
to be a limited partner of the Partnership and upon the occurrence of such an
event, the Partnership shall continue without dissolution.

52

--------------------------------------------------------------------------------


(d)    Notwithstanding any other provision of this Agreement, each of the
General Partners and the Limited Partners waives any right it might have to
agree in writing to dissolve the Partnership upon the Bankruptcy of any of the
General Partners or any of the Limited Partners, or upon the occurrence of an
event that causes any General Partner or any Limited Partner to cease to be a
partner of the Partnership.
(e)    In the event of dissolution, the Partnership shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Partnership in an orderly manner), and the assets of the
Partnership shall be applied in the manner, and in the order of priority, set
forth in the Act.
(f)    Notwithstanding any other provision of this Agreement, the Bankruptcy of
any Partner shall not cause such Partner to cease to be a Partner of the
Partnership and upon the occurrence of such an event, the Partnership shall
continue without dissolution. Except as otherwise required by law,
notwithstanding any other provision of this Agreement, the dissolution of any
Partner shall not, by itself, cause the Partnership to be dissolved or its
affairs to be wound up and upon the occurrence of such an event, the Partnership
shall continue without dissolution.
The Partnership shall terminate when (i) all of the assets of the Partnership,
after payment of or due provision for all debts, liabilities and obligations of
the Partnership shall have been distributed to the Partners in the manner
provided for in this Agreement and (ii) the Certificate of Limited Partnership
shall have been canceled in the manner required by the Act.
Section 24.
Waiver of Partition; Nature of Interest.

Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, each of the General Partners and the Limited Partners hereby
irrevocably waives any right or power that such Person might have to cause the
Partnership or any of its assets to be partitioned, to cause the appointment of
a receiver for all or any portion of the assets of the Partnership, to compel
any sale of all or any portion of the assets of the Partnership pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
the Partnership. No Partner shall have any interest in any specific assets of
the Partnership, and no Partner shall have the status of a creditor with respect
to any distribution pursuant to Section 16 hereof. The interest of a Partner in
the Partnership is personal property.
Section 25.
Benefits of Agreement; No Third-Party Rights.

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Partnership or by any creditor of the General
Partners or the Limited Partners. Nothing in this Agreement shall be deemed to
create any right in any Person (other than Indemnitees, the Special GP
Indemnitees and NFR Purchaser) not a party hereto, and this Agreement shall not
be construed in any respect to be a contract in whole or in part for the benefit
of any third Person other than the Indemnitees, the Special GP Indemnitees and
the NFR Purchaser.

53

--------------------------------------------------------------------------------


Section 26.
Severability of Provisions.

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.
Section 27.
Entire Agreement.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.
Section 28.
Binding Agreement.

Notwithstanding any other provision of this Agreement, the General Partner and
the Limited Partner agree that this Agreement, including, without limitation,
Sections 7, 8, 9, 10, 19, 20, 21, 22, 23, 25, 28, 30, 33 and 34 constitutes a
legal, valid and binding agreement of each General Partner and each Limited
Partner, and is enforceable against each General Partner and/or each Limited
Partner in accordance with its terms.
Section 29.
Governing Law.

This Agreement shall be governed by and construed under the laws of the State of
Delaware (without regard to conflict of laws principles), all rights and
remedies being governed by said laws.
Section 30.
Amendments.

Subject to Section 9(c) and Section 9(d), this Agreement may be modified,
altered, supplemented or amended pursuant to a written agreement executed and
delivered by each of the Incumbent General Partner and the Special General
Partner.
Section 31.
Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.
Section 32.
Notices.

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Partnership, to the Partnership at its
address in Section 2, (b) in the case of a General Partner, to such General
Partner at its address as listed on Schedule B attached hereto, (c) in the case
of a Limited Partner, to such Limited Partner at its address as listed on
Schedule B attached hereto and (d) in the case of either of the foregoing, at
such other address as may be designated by written notice to the other party.

54

--------------------------------------------------------------------------------


Section 33.
Special Indemnification for Special General Partner.

(a)    Each of the Partnership, the Incumbent General Partner and each Limited
Partner shall, jointly and severally, indemnify and hold harmless, to the
fullest extent permitted by law, the Special General Partner and each of its
direct and indirect executors, administrators, heirs, assigns, partners,
members, shareholders, employees, agents, directors and officers, in each case
in their capacity as such (collectively, the “Special GP Indemnitees”), from and
against any and all claims, demands, losses, damages, liabilities, lawsuits and
other proceedings, judgments, awards, settlement amounts, costs and expenses
(including reasonable attorneys’ fees, disbursements and court costs)
(collectively, “Special GP Losses”) incurred by reason of: (i) any and all debts
and obligations of the Partnership of any kind whatsoever, whether incurred,
accrued or otherwise existing prior to, on or after the Amendment Effective
Date, and (ii) any act or omission performed or omitted by such Special GP
Indemnitee in good faith on behalf of the Partnership and in a manner reasonably
believed to be within the scope of the authority conferred on such Special GP
Indemnitee by this Agreement, provided that the foregoing indemnity shall not
apply to any Special GP Losses which arise out of, but only to the extent such
Special GP Losses arise out of, the gross negligence, fraud or willful
misconduct of such Indemnitee as determined by the final, nonappealable order of
a court of competent jurisdiction.
(b)    The right of any Special GP Indemnitees to the indemnification provided
herein shall be cumulative of, and in addition to, any rights to which such
Indemnified Person may otherwise be entitled by contract or as a matter of law
or equity and shall extend to such Special GP Indemnitee’s successors, assigns
and legal representatives
(c)    The foregoing provisions of this Section 33 shall survive any termination
of this Agreement.
Section 34.
Partnership Interests.

The partnership interests in the Partnership shall not be evidenced by
certificates. The partnership interests in the Partnership shall not constitute
“securities” within the meaning of, or governed by, (i) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the State of Delaware, or (ii) the corresponding provisions of the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995 (“Article 8”). Notwithstanding any provision in this
Agreement, the Partnership and its Partners may not otherwise determine or opt
in to Article 8 with respect to the partnership interests in the Partnership.
[SIGNATURE PAGE FOLLOWS]







55

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first above written.


INCUMBENT GENERAL PARTNER:
FIRST STATES INVESTORS 3300 B GP, LLC,
a Delaware limited liability company


By:
_________________________________

Name:
Title:    
SPECIAL GENERAL PARTNER:
NFR – 3300 B SPECIAL GP, LLC,
a Delaware limited liability company


By:
_________________________________

Name:
Title:
LIMITED PARTNERS:
FIRST STATES GROUP, L.P.,
a Delaware limited partnership


By:
_______________________________

Name:
Title:
KBS ACQUISITION SUB-OWNER 3, LLC,
a Delaware limited liability company
By:
_______________________________

Name:
Title:


--------------------------------------------------------------------------------


SCHEDULE A
Definitions
A.
Definitions

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:
“Act” has the meaning set forth in the Recitals to this Agreement.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person. An Affiliate of a Person includes, without limitation, (i) any
officer or director of such Person and (ii) any Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with, or
any general partner or managing member in, the foregoing.
“Agreement” means this Amended and Restated Agreement of Limited Partnership of
the Partnership, together with the schedules and exhibits attached hereto, as
amended, restated or supplemented or otherwise modified from time to time.
“Amendment Effective Date” means [________________].
“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. With
respect to a general partner of the Partnership, the foregoing definition of
“Bankruptcy” is intended to replace and shall supersede and replace the events
set forth in Sections 17-402(a)(4) and 17-402(a)(5) of the Act.
“Certificate of Limited Partnership” has the meaning set forth in Section 6.
“Control” of any Person means the ownership, directly or indirectly, of more
than 50% of the equity interests in, and the right to more than 50% of the
distributions from, such Person and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by

A-1

--------------------------------------------------------------------------------


contract or otherwise (“Controlled” and “Controlling” each have the meanings
correlative thereto). A party shall not be deemed to not have Control of another
Person by reason of the fact that the other partners, members or other Persons
have the right to participate in decision-making, including the right to approve
certain decisions.
“Excess Termination Rights Payment” has the meaning assigned to that term in the
Master Agreement.
“Exclusive Special General Partner Rights and Powers“ has the meaning set forth
in Section 9(c).
“GAAP” means U.S. generally accepted accounting principles.
“Guarantors” means, collectively, KBS REIT Properties, LLC, a Delaware limited
liability company, and KBS Debt Holdings LLC, a Delaware limited liability
company, each of which shall be referred to herein as a “Guarantor”.
“Incumbent General Partner” has the meaning set forth in the preamble hereof and
includes any Person admitted as a substitute incumbent general partner of the
Partnership pursuant to the provisions of this Agreement, each in its capacity
as an incumbent general partner of the Partnership.
“Incumbent General Partner Parties” has the meaning set forth in Section 19(c).
“Indemnitees” has the meaning set forth in Section 19(a).
“Independent Member” (i) with respect to the Independent Member of the Incumbent
General Partner, has the meaning set forth for such term in the Limited
Liability Company Operating Agreement of the General Partner, dated as of
April 1, 2008, as amended from time to time, and (ii) with respect to the
Independent Member of the Special General Partner, has the meaning set forth for
such term in the Limited Liability Company Operating Agreement of the Special
General Partner, dated as of [________________], as amended from time to time.
“Inducement Agreement” means that certain Inducement and Guaranty Agreement
dated as of the date hereof, by and among the Partnership, the NFR Purchaser and
the Guarantors, as amended or otherwise modified from time to time.
“Limited Partners” means First States Group, L.P. and KBS Acquisition Sub-Owner
3, LLC, and includes any Person admitted as a substitute limited partner of the
Partnership pursuant to the provisions of this Agreement, each in its capacity
as a limited partner of the Partnership.
“Lease” has the meaning set forth for such respective term in the Master
Agreement.
“Losses” has the meaning set forth in Section 19(a).
“Master Agreement” means that certain Master Agreement Regarding Leases made and
entered into as of September 22, 2004 by and between Wachovia Bank, National
Association, and Original Master Landlord, as amended by that certain First
Amendment to Master

A-2

--------------------------------------------------------------------------------


Agreement dated as of June, 2005, as amended and assigned by the Original Master
Landlord to the Partnership pursuant to that certain Second Amendment to Master
Agreement dated as of April 1, 2008, and as further amended or otherwise
modified from time to time.
“NFR Property” means, collectively, the real and personal property sold and
conveyed by the Partnership to NFR Purchaser pursuant to the NFR Purchase and
Sale Agreement.    
“NFR Purchase and Sale Agreement” means, collectively, the Purchase and Sale
Agreement (or Agreements), dated as of November 6, 2012 by and between the
Partnership, as seller, and NFR Purchaser, as purchaser, as amended or otherwise
modified from time to time.
“NFR Purchaser” means [National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company].
“Obligations” means, collectively, the liabilities and obligations of the
Partnership under or in connection with the Inducement Agreement or any related
document in effect as of any date of determination.
“Officers” has the meaning set forth in Section 11(a).
“Omnibus Agreement” means that certain Omnibus Agreement dated as of the date
hereof, by and among the Partnership, the NFR Purchaser, and the Guarantors, as
amended or otherwise modified from time to time.
“Original Agreement of Limited Partnership” has the meaning set forth in the
Recitals to this Agreement.
    “Original Certificate of Limited Partnership” has the meaning set forth in
the Recitals to this Agreement.
“Original Master Landlord” means First States Investors 3300, LLC, a Delaware
limited liability company.
“Other Purchase and Sale Agreements” means, collectively, the sale agreements
set forth in Schedule D attached hereto.
“Partners” means any Person who is admitted as a partner of the Partnership,
whether as a General Partner or a Limited Partner, or both.
“Partnership” means First States Investors 3300 B, L.P., a Delaware limited
partnership.
“Permitted Lender” means either (i) a single lender which has extended loans
(including refinancing loans) to NFR Purchaser or its Affiliates secured by a
mortgage lien and security interests on or in any portion of the NFR Property,
or (ii) a single administrative agent acting for one or more lenders which have
extended loans (including refinancing loans) to NFR Purchaser or its Affiliates
secured by a mortgage lien and security interests on or in any portion of the
NFR Property.

A-3

--------------------------------------------------------------------------------


“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust (including the beneficiary thereof), estate, unincorporated
organization, any other organization (whether or not a legal entity), any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Special General Partner” has the meaning set forth in the preamble hereof and
includes any Person admitted as a substitute special general partner of the
Partnership pursuant to the provisions of this Agreement, each in its capacity
as a special general partner of the Partnership.
“Special GP Indemnitees” has the meaning set forth in Section 33.
“Special GP Losses” has the meaning set forth in Section 33.
“Special Purpose Bankruptcy Remote Entity” means a Person which shall at all
times:
(i)
not engage in any business other than acting as the general partner of the
Partnership in exercising the rights of the Incumbent General Partner (as
defined in the Limited Partnership Agreement) on behalf of the Partnership;

(ii)
not have any assets other than those related to its partnership interest in the
Partnership;

(iii)
intend to remain solvent and intend to maintain adequate capital in light of its
contemplated business operations;

(iv)
not fail to correct any known misunderstanding regarding its separate identity;

(v)
maintain its accounts, books and records separate from any other Person and file
its own tax returns, except to the extent that it is required or permitted to
file consolidated tax returns by law;

(vi)
maintain its books, records, resolutions and agreements;

(vii)
not commingle its funds or assets with those of any other Person;

(viii)
hold its assets in its own name, except for services rendered under a business
management services agreement, so long as the manager, or equivalent thereof,
under, such business management services agreement holds itself out as an agent
of such Person;

(ix)
conduct its business in its name, except for services rendered under a business
management services agreement, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of such Person;


A-4

--------------------------------------------------------------------------------


(x)
maintain its financial statements, accounting records and other entity documents
separate from any other Person, except as required by GAAP, in which event such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity;

(xi)
pay its own liabilities, including the salaries of its own employees, out of its
own funds and assets;

(xii)
observe all limited liability company formalities;

(xiii)
not enter into or be a party to any transaction with an Affiliate except in the
ordinary course of its business and on terms which are intrinsically fair,
commercially reasonable and are no less favorable to it than would be obtained
in a comparable arm’s-length transaction with an unrelated third party;

(xiv)
have no indebtedness other than liabilities incurred in the ordinary course of
business relating to acting as Incumbent General Partner of the Partnership and
the routine administration of such Person in an aggregate amount not to exceed
$__________ at any time outstanding;

(xv)
not assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person;

(xvi)
not acquire obligations or securities of its members;

(xvii)
allocate fairly and reasonably shared expenses, including shared office space,
and use separate stationery, invoices and checks, which shall not bear the name
of any other entity unless such other entity is clearly designated as being such
Person’s agent;

(xviii)
not pledge its assets for the benefit of any other Person;

(xix)
hold itself out and identify itself as a separate and distinct entity under its
own name and not as a division or part of any other Person, except for services
rendered under a business management services agreement, so long as the manager,
or equivalent thereof, under such business management services agreement holds
itself out as an agent of such Person;

(xx)
maintain its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xxi)
not make loans to any Person;


A-5

--------------------------------------------------------------------------------


(xxii)
not identify its members or any Affiliate, as a division or part of it;

(xxiii)
except for capital contributions from the members or capital distributions to
the members properly reflected on the books and records of the entity, will not
enter into or be a party to, any transaction with its members or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(xxiv)
to the fullest extent permitted by law, not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale,
conversion to another type of entity, transfer of such Person’s jurisdiction of
formation, transfer of limited liability company interests or the like, the
amendment of such Person’s limited liability company or the certificate of
formation;

(xxv)
to the fullest extent permitted by law, not (A) file, institute proceedings or
consent to the filing, of a voluntary or other bankruptcy or insolvency petition
with respect to such Person or the Partnership, (B) make any general assignment
for the benefit of creditors of such Person or the Partnership or (C) institute
any other insolvency proceeding with respect to such Person or the Partnership,
(D) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official with respect to such
Person or the Partnership, or (E) admit in writing such Person’s or the
Partnership’s inability to pay its debts generally as they become due;

(xxvi)
not withdraw as a general partner of the Partnership;

(xxvii)
not have nor acquire any subsidiaries (other than the Partnership); and

(xxviii)
have no obligation to indemnify its officers or members, as the case may be, or
have such an obligation that is fully subordinated to the Obligations and will
not constitute a claim against such Person if cash flow in excess of the amount
required to pay the Obligations is insufficient to pay the Obligations;

(xxix)
have organizational documents forming such Person as a limited liability company
under the laws of the State of Delaware, and which further provide for a special
non-economic member of such Person, constituting the Independent Member, which
shall be a natural person selected by the Special General Partner at its sole
discretion, who shall not have been at the time of such individual’s appointment
as an Independent Member of such Person, does not thereafter become while
serving as an Independent Member, and shall not have been at any time during the
five (5) year period preceding such appointment (A) a member of, or an officer
or employee of, such Person or any of its members, subsidiaries or Affiliates,


A-6

--------------------------------------------------------------------------------


(B) a member (other than as an Independent Member) of any member, subsidiary or
Affiliate of such Person, (C) a customer of, or supplier to, such Person or any
of its members, subsidiaries or Affiliates, (D) a Person who Controls any such
member, supplier or customer, or (E) a member of the immediate family of any
such member, officer, employee, supplier or customer or of any member of such
Person (other than as an Independent Member);
(xxx)
have organizational documents that provide that, so long as the Master Agreement
remains in effect or any of the Obligations is outstanding, no member of such
Person shall remove the Independent Member without the prior written consent of
the Special General Partner;

(xxxi)
have organizational documents that provide that, so long as the Master Agreement
remains in effect or any of the Obligations is outstanding, neither the members,
nor any officer, nor any other Person shall be authorized or empowered on behalf
of such Person to, nor shall they permit such Person to, and such Person shall
not, on its own behalf or on behalf of the Partnership, without the prior
unanimous written consent of the all members of such Person (including the
Independent Member): (i) file, institute proceedings or consent to the filing,
of a voluntary or other bankruptcy or insolvency petition with respect to such
Person or the Partnership, make any general assignment for the benefit of
creditors of such Person or the Partnership or institute any other insolvency
proceeding with respect to such Person or the Partnership, or seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official with respect to such Person or the Partnership
or admit in writing such Person’s or the Partnership’s inability to pay its
debts generally as they become due, (ii) withdraw, or cause the withdrawal of,
such Person as a general partner of the Partnership, (iii) commence or otherwise
undertake a dissolution, winding up, liquidation, consolidation or merger of
such Person, or a sale, transfer, encumbrance or other disposition of the assets
of such Person, a conversion of such Person to another type of entity, transfer
of such Person’s jurisdiction of formation, transfer of limited liability
company interests of such Person, or an amendment of such Person’s limited
liability company agreement or certificate of formation, or (iv) incur
indebtedness other than liabilities incurred in the ordinary course of business
relating to acting as Incumbent General Partner of the Partnership and the
routine administration of such Person in an aggregate amount not to exceed
$__________ at any time outstanding; provided however, that so long as the
Master Agreement remains in effect or any of the Obligations is outstanding,
each member of such Person (other than the Independent Member) may not authorize
the taking of any of the foregoing actions, on behalf of or with respect to such
Person or the Partnership, unless there is at least one Independent Member then
acting in such capacity and such Independent Member has consented to such
action;


A-7

--------------------------------------------------------------------------------


(xxxii)
have organizational documents that provide that (A) the Independent Member shall
be a member of such person that has no interest in the profits, losses and
capital of such Person and has no right to receive any distributions of such
Person’s assets, (B) Independent Member shall not be required to make any
capital contributions to such Person and shall not receive a limited liability
company interest in such Person, and (C) Independent Member, in its capacity as
Independent Member, may not bind such Person; and

(xxxiii)
have organizational documents that provide that (A) upon the occurrence of any
event that causes the last remaining member of such Person to cease to be the
member of such Person, any Person acting as the Independent Member thereof
shall, without any action of any other Person and simultaneously with such last
remaining member ceasing to be the member of such Person, automatically be
admitted as a member of such Person and shall continue such Person’s existence
without dissolution and (B) the Independent Member may not resign from such
Person or transfer its rights as Independent Member or be removed as Independent
Member unless (1) a successor Independent Member approved by the Special General
Partner has been admitted to such Person as Independent Member in accordance
with requirements of Delaware law and (2) such successor Independent Member has
also accepted its appointment as Independent Member.

B.
Rules of Construction

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof’
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Schedule or
Exhibit references not attributed to a particular document shall be references
to such parts of this Agreement.

A-8

--------------------------------------------------------------------------------


SCHEDULE B
Partners
Name
Mailing Address
Agreed Value of Capital Contribution
Partnership Interest
First States Investors 3300 B GP, LLC
c/o Gramercy Capital Corp., 420
Lexington Avenue, 19th Floor, New York, NY
10170
Reflected in the Partnership's books and records.


.01%
NFR – 3300 B Special GP, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd.,
Torrance, CA 90503
Attention: Vincent E. Pellerito
$0
0.00%
First States Group, L.P.
c/o Gramercy Capital Corp., 420
Lexington Avenue, 19th Floor, New York, NY
10170
Reflected in the Partnership's books and records.


10.99%
KBS Acquisition Sub-Owner 3, LLC
 
Reflected in the Partnership's books and records.
89.00%




B-1

--------------------------------------------------------------------------------


SCHEDULE C
Officers
OFFICER
TITLE
 
 
Peter M. Bren
President
 
 
Keith D. Hall
Executive Vice President
 
 
Peter McMillan III
Executive Vice President, Treasurer and Secretary
 
 
Charles J. Schreiber, Jr.
Chief Executive Officer
 
 
David E. Snyder
Chief Financial Officer and Assistant Secretary
 
 
Stacie K. Yamane
Chief Accounting Officer and Assistant Secretary






B-1

--------------------------------------------------------------------------------


SCHEDULE D
Other Purchase and Sale Agreements



B-2

--------------------------------------------------------------------------------


EXHIBIT A
CERTIFICATE OF LIMITED PARTNERSHIP









B-3

--------------------------------------------------------------------------------


EXHIBIT X
AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
FIRST STATES INVESTORS 3300 B GP, LLC

A Delaware limited liability company
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT
(together with the Schedules and Exhibits attached hereto, as amended, restated
or otherwise modified from time to time, this “Agreement”) of FIRST STATES
INVESTORS 3300 B GP, LLC (the “Company”), is made and entered into as of
[________________], by FIRST STATES GROUP, L.P., as the sole equity member
(“Sole Member”), a Delaware limited partnership, having an address of c/o KBS
Capital Advisors LLC, 620 Newport Center Drive, Suite 1300, Newport Beach, CA
92660, and _________________ as the Independent Member (as defined herein). Sole
Member, the Independent Member and any Person (as defined on Schedule A hereto)
who hereafter may be admitted as an additional member of the Company or a
successor member of the Company in accordance with this Agreement hereinafter
are each individually referred to as a “Member” and are collectively referred to
as the “Members”. Sole Member or, if Sole Member shall transfer all or any
portion of its limited liability company interest in the Company in accordance
with this Agreement, any additional or successor member(s) of the Company who
are admitted to the Company as a successor to all or any portion of Sole
Member’s interest in the Company in accordance with this Agreement, are referred
to as “Equity Members”. This Agreement shall constitute the “limited liability
company agreement” (as defined in the Act as defined below) of the Company.
Certain capitalized terms are defined in Schedule A hereto.
RECITALS
A.The Company was formed pursuant to the filing of a Certificate of Formation on
March 3, 2008, (as amended, amended and restated, or otherwise modified prior to
the date hereof, the “Original Certificate of Formation”), in accordance with
the Delaware Limited Liability Company Act (6 Del. C. §18-101, et seq.), as
amended from time to time (the “Act”) and by the execution of the Original LLC
Operating Agreement (as defined below).
B.The Sole Member and Joseph K. Winrich, as the original independent member of
the Company (“Original Independent Member”), entered into that certain Limited
Liability Company Operating Agreement of the Company dated as of April 1, 2008
(as amended, amended and restated, or otherwise modified prior to the date
hereof, the “Original LLC Operating Agreement”).
C.On the Amendment Effective Date and pursuant to the NFR Purchase and Sale
Agreement, the Partnership has sold and conveyed the NFR Property to the NFR
Purchaser. Upon consummation of such sale and conveyance under the NFR Purchase
and Sale Agreement,

B-4

--------------------------------------------------------------------------------


the Partnership no longer holds legal or equitable title to any of the
Properties (as such term is defined in the Original LLC Operating Agreement).
D.On the Amendment Effective Date, and concurrent with the consummation of the
Partnership’s sale and conveyance of the NFR Property to the NFR Purchaser
pursuant to the NFR Purchase and Sale Agreement, the Partnership has repaid the
Loan (as such term is defined in the Original LLC Operating Agreement) in full,
and has discharged in full all of its obligations under all Loan Documents (as
such term is defined in the Original LLC Operating Agreement), other than
indemnity obligations that survive repayment of the Loan.
E.On the Amendment Effective Date, and concurrent with the consummation of the
Partnership’s sale and conveyance of the NFR Property to the NFR Purchaser
pursuant to the NFR Purchase and Sale Agreement, the Agreement of Limited
Partnership of the Partnership was amended and restated (as so amended and
restated, as hereafter amended, amended and restated, or otherwise modified from
time to time, the “Limited Partnership Agreement”), and now provides, among
other things, for the admission of NFR – 3300 B Special GP, LLC, a Delaware
limited liability company, as the Special General Partner of the Partnership
with such rights, powers, duties and authority as set forth in the Limited
Partnership Agreement (the “Special General Partner”).
F.As a condition precedent to the sale and conveyance of the NFR Property to the
NFR Purchaser pursuant to the NFR Purchase and Sale Agreement, the Original
Independent Member shall be substituted by a Person designated by the Special
General Partner in its sole discretion.
G.The Sole Member desires to so substitute the Original Independent Member with
_______________ as the Independent Member, and the parties hereto desire to
further set forth the rights and obligations of the Sole Member and the
Independent Member (as so substituted) on the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged by each party hereto, the Original LLC Operating
Agreement is hereby amended and restated in its entirety as set forth in this
Agreement.
1.    Formation.    The Company was formed as a Delaware limited liability
company under and pursuant to the Act by the filing of the Original Certificate
of Formation on March 3, 2008, with the office of the Secretary of State of the
State of Delaware as required by the Act and by the execution of the Original
LLC Operating Agreement. On the Amendment Effective Date, the Sole Member has
executed and filed with the Secretary of State of the State of Delaware that
certain Amended and Restated Certificate of Formation of the Company in
substantially the form attached as Exhibit A hereto (as hereafter amended,
amended and restated, or otherwise modified from time to time, the “Certificate
of Formation”). The rights and liabilities of the Members shall be determined
pursuant to the Act and this Agreement. To the extent that the rights or
obligations of the Members are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control. Sole Member, on behalf of
the Company, or, if so

B-5

--------------------------------------------------------------------------------


requested by Sole Member, each of the Members, shall immediately execute all
such certificates and other documents conforming hereto and do all such filing,
recording, publishing and other acts as in the judgment of Sole Member may be
appropriate to comply with all the requirements for the continuation and
operation of a limited liability company under the Act and other laws of the
State of Delaware. Edward J, Matey Jr., as an “authorized person” within the
meaning of the Act, executed, delivered and filed the Original Certificate of
Formation of the Company with the Secretary of State of the State of Delaware,
which filing is hereby ratified, approved and confirmed. Upon the filing of the
Original Certificate of Formation, his power as an “authorized person” ceased,
and the Sole Member thereupon became the designated “authorized person” and Sole
Member shall continue as the designated “authorized person” within the meaning
of the Act. Sole Member or an officer, on behalf of the Company, or if so
requested by Sole Member, each of the Members, also shall execute, acknowledge
and file such other documents and instruments as are necessary and/or
appropriate to register, qualify to do business and/or operate the Company in
any State as a foreign limited liability company or any other jurisdiction in
which the Company may wish to conduct business. The existence of the Company as
a separate legal entity shall continue until cancellation of the Certificate of
Formation as provided in the Act.
2.    Name; Principal Business Office; Registered Agent and Office. The name of
the Company is “First States Investors 3300 B GP, LLC”. The principal business
office of the Company shall be located at c/o Gramercy Capital Corp., 420
Lexington Avenue, 19th Floor, New York, NY 10170, or at such other location as
may hereafter be determined by the Sole Member. The Company’s registered agent
and office in Delaware shall be c/o National Registered Agents, Inc., 160
Greentree Drive, Suite 101, Dover, in the County of Kent, Delaware 19904 or such
other registered agent and office as may hereafter be determined by the Sole
Member and specified in the Certificate of Formation.
3.    Purposes of the Company. The purposes and powers of the Company shall be
limited to: (a) acting as general partner of the Partnership and causing the
performance by the Partnership under, and defense and enforcement of the
Partnership’s rights and remedies under, the Master Agreement, the NFR Purchase
and Sale Agreement, the Inducement Agreement, the Omnibus Agreement and the
Other Purchase and Sale Agreements, and activities related thereto, and (b)
engaging in any lawful act or activity and exercising any powers permitted to
limited liability companies formed under the laws of the State of Delaware that
are related or incidental to and necessary, convenient or advisable for the
accomplishment of the purposes set forth in clause (a) above. The Company (for
itself or as the Incumbent General Partner of the Partnership, as applicable) is
hereby authorized to execute, deliver and perform, and the Sole Member or any
Officer, acting alone, on behalf of the Company, is hereby authorized to execute
and deliver, the Certificate of Limited Partnership of the Partnership (as
amended from time to time), the Agreement of Limited Partnership of the
Partnership (as amended from time to time), and, subject to the terms of this
Agreement and the Limited Partnership Agreement, all documents, agreements, or
certificates contemplated thereby or related thereto and any amendments thereto,
all without any further act, vote or approval of any Member or any other Person
notwithstanding any other provision of this Agreement.
4.    Members. (a)Notwithstanding any provision in this Agreement to the
contrary, upon the execution of this Agreement, automatically and without any
further action of

B-6

--------------------------------------------------------------------------------


any other Person, as of the date hereof (i) _______________ is hereby admitted
as a member of the Company, and more specifically, as the Independent Member;
(ii) the Original Independent Member shall cease to be a member of the Company;
and (iii) other than the Sole Member and the Independent Member, there are no
other Members of the Company and no other Person has any right to take part in
the ownership of the Company. The Independent Member shall only have those
rights and duties expressly set forth in this Agreement.
(b)    The Company shall have two classes of Members: Equity Members and
one (1) special non-economic Member, consisting of the Independent Member.
“Independent Member” means (x) a natural person selected by the Special General
Partner at its sole discretion, who shall not have been at the time of such
individual’s appointment as an Independent Member of the Company, does not
thereafter become while serving as an Independent Member (except pursuant to
this Section), and shall not have been at any time during the preceding
five (5) years (i) a member of, or an officer or employee of, the Company or any
of its members, subsidiaries or Affiliates, (ii) a member (other than as an
Independent Member) of any member, subsidiary or Affiliate of the Company,
(iii) a customer of, or supplier to, the Company or any of its members,
subsidiaries or Affiliates, (iv) a Person who Controls any such member, supplier
or customer, or (v) a member of the immediate family of any such member,
officer, employee, supplier or customer or of any member of the Company (other
than as an Independent Member). A natural person who otherwise satisfies the
foregoing definition (other than clause (iii) of subsection (x) above) shall not
be disqualified from serving as an Independent Member of the Company because
such person is an independent member or manager of a “single purpose entity”
affiliated with the Company that does not own a direct or indirect equity
interest in the Company or any entity that is a co-borrower with the Company if
such individual is an independent member or manager provided by a
nationally-recognized company that provides professional independent members or
managers. For purposes of this paragraph, a “single purpose entity” is an entity
whose organizational documents contain restrictions on its activities
substantially similar to those set forth in the definition of “Special Purpose
Bankruptcy Remote Entity” in the Limited Partnership Agreement.
As long as the Master Agreement remains in effect or any of the Obligations is
outstanding, the Sole Member shall cause the Company to at all times have at
least one (1) Independent Member who will be designated by the Special General
Partner at its sole discretion and appointed by Sole Member. As of the Amendment
Effective Date, the Independent Member shall be ___________________. The
Independent Member shall execute a counterpart to this Agreement. To the fullest
extent permitted by law, including Section 18-1101(c) of the Act and Section
17-1101(d) of the Delaware Revised Uniform Limited Partnership Act, the
Independent Member shall consider only the interests of the Company or the
Partnership, as applicable, including its respective creditors, in acting or
otherwise voting on the matters referred to in Section 7(c). Subject to this
Section 4(b), an Independent Member may only be removed, with or without cause,
by the sole determination of the Special General Partner and notification of the
Sole Member by the Special General Partner of such determination, whereupon the
Sole Member shall remove the Independent Member. For the avoidance of doubt,
neither the Sole Member nor any other member of the Company shall remove the
Independent Member without the prior written consent of the Special General
Partner. Upon the occurrence of any event that causes any Independent Member to
cease to be a member of the Company, a new Independent Member shall be
designated by the Special General Partner at its

B-7

--------------------------------------------------------------------------------


sole discretion and appointed forthwith by Sole Member, and no decision stated
in this Agreement as requiring the consent of an Independent Member shall be
taken in the interim period until a new Independent Member is so appointed. No
resignation or removal of an Independent Member, and no appointment of a
successor Independent Member, shall be effective until such successor shall have
been admitted as an Independent Member and accepted his or her appointment as
Independent Member by a written instrument, which may be a counterpart signature
page to this Agreement, in which he or she agrees to be bound by all of the
terms and conditions of this Agreement applicable to the Independent Member. All
right, power and authority of the Independent Member shall be limited to the
extent necessary to exercise those rights and perform those duties specifically
set forth in this Agreement as being the responsibility of the Independent
Member and no Independent Member shall have authority to otherwise bind the
Company. Except as provided in the seventh sentence of this Section 4(b), in
exercising its rights and performing its duties under this Agreement, the
Independent Member shall have fiduciary duties identical to those of a director
of a business corporation organized under the General Corporation Law of the
State of Delaware. No Independent Member shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company.
(c)    The Equity Members will be the only Members of the Company that have any
interest in the profits, losses or capital of the Company. Except for the rights
specifically granted to the Independent Member in this Agreement, Sole Member
will be the only Member of the Company with any management rights.
(d)    The Independent Member shall be a Member of the Company only for the
limited purposes expressly set forth in this Agreement. The Independent Member:
(a) in accordance with Section 18-301 of the Act (i) will not make, and will not
be obligated to make, a contribution to the Company, (ii) will not own, and will
not be obligated to acquire, a limited liability company interest or other
economic interest in the Company and (iii) will not have any interest in the
profits, losses or capital of the Company or a right to receive any
distributions of Company assets; and (b) will have no management, approval,
voting, consent or veto rights in the Company, other than to the extent that
their affirmative vote, approval or consent is required for the Company or Sole
Member to perform certain acts or take certain actions as expressly provided in
this Agreement. The Independent Member may not otherwise bind the Company.
(e)    The name and the mailing address of the Members are as follows:
Name
Address
 
 
Sole Member
 
 
 
First States Group, L.P.
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: David E. Snyder


B-8

--------------------------------------------------------------------------------


Independent Member
 
__________________
___________________
___________________
___________________

5.    Admission of Additional Members. Subject to Sections 4, 7 and 19 herein,
one or more additional Members of the Company may only be admitted to the
Company if the addition of any such proposed additional Member is approved by
Sole Member and, notwithstanding the foregoing, so long as the Master Agreement
remains in effect or any of the Obligations is outstanding, no additional Member
(other than an Independent Member) may be admitted to the Company.
6.    Powers. Subject to Section 7, the business and affairs of the Company
shall be managed by or under the direction of Sole Member. Except as set forth
in Section 7 herein, Sole Member shall have all the rights, powers and
obligations of a “manager” as provided for in Section 18-402 of the Act, and
Sole Member shall have sole and exclusive power and authority to conduct and
manage all business and affairs of the Company and to make all decisions in
connection therewith without the approval or consent of any other Member. Each
non-managing Member agrees that, except as set forth in Section 7 herein, it
shall have no right to make any decisions, or approve or disapprove any matters,
of the Company.
7.    Special Purpose Covenants. (a) The Company shall, and Sole Member shall
cause the Company, to, so long as the Master Agreement remains in effect or any
of the Obligations is outstanding:
(i)
not engage in any business other than as set forth in Section 3 above;

(ii)
not have any assets other than those related to its partnership interest in the
Partnership;

(iii)
to the fullest extent permitted by law, not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale,
conversion to another type of entity, transfer of its jurisdiction of formation,
transfer of limited liability company interests or the like, or amendment of
this Agreement or the Certificate of Formation;

(iv)
intend to remain solvent and intend to maintain adequate capital in light of its
contemplated business operations;

(v)
not fail to correct any known misunderstanding regarding its separate identity;

(vi)
maintain its accounts, books and records separate from any other Person and file
its own tax returns, except to the extent that it is required or permitted to
file consolidated tax returns by law;

(vii)
maintain its books, records, resolutions and agreements;


B-9

--------------------------------------------------------------------------------


(viii)
not commingle its funds or assets with those of any other Person;

(ix)
hold its assets in its own name, except for services rendered under a business
management services agreement, so long as the manager, or equivalent thereof,
under, such business management services agreement holds itself out as an agent
of the Company;

(x)
conduct its business in its name, except for services rendered under a business
management services agreement, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of the Company;

(xi)
maintain its financial statements, accounting records and other entity documents
separate from any other Person, except as required by GAAP, in which event such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity;

(xii)
pay its own liabilities, including the salaries of its own employees, out of its
own funds and assets;

(xiii)
observe all limited liability company formalities;

(xiv)
not enter into or be a party to any transaction with an Affiliate except in the
ordinary course of its business and on terms which are intrinsically fair,
commercially reasonable and are no less favorable to it than would be obtained
in a comparable arm’s-length transaction with an unrelated third party;

(xv)
have no indebtedness other than liabilities incurred in the ordinary course of
business relating to acting as Incumbent General Partner of the Partnership and
the routine administration of the Company;

(xvi)
not assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person;

(xvii)
not acquire obligations or securities of its members;

(xviii)
allocate fairly and reasonably shared expenses, including shared office space,
and use separate stationery, invoices and checks, which shall not bear the name
of any other entity unless such other entity is clearly designated as being the
Company’s agent;

(xix)
not pledge its assets for the benefit of any other Person;


B-10

--------------------------------------------------------------------------------


(xx)
hold itself out and identify itself as a separate and distinct entity under its
own name and not as a division or part of any other Person, except for services
rendered under a business management services agreement, so long as the manager,
or equivalent thereof, under such business management services agreement holds
itself out as an agent of the Company;

(xxi)
maintain its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xxii)
not make loans to any Person;

(xxiii)
not identify its members or any Affiliate, as a division or part of it;

(xxiv)
except for capital contributions from the members or capital distributions to
the members properly reflected on the books and records of the entity, will not
enter into or be a party to, any transaction with its members or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(xxv)
not withdraw as a general partner of the Partnership;

(xxvi)
not have nor acquire any subsidiaries (other than the Partnership); and

(xxvii)
have no obligation to indemnify its officers or members, as the case may be, or
has such an obligation that is fully subordinated to the Obligations and will
not constitute a claim against the Company if cash flow in excess of the amount
required to pay the Obligations is insufficient to pay the Obligations.

(b)    Failure of the Company, or the Sole Member on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of any Member.
(c)    Notwithstanding any other provision of this Agreement and any other
provision of law that otherwise so empowers the Company, the Members, any
Officer or any other Person, so long as the Master Agreement remains in effect
or any of the Obligations is outstanding, neither the Members, nor any Officer,
nor any other Person shall be authorized or empowered on behalf of the Company
to, nor shall they permit the Company to, and the Company shall not, on its own
behalf or on behalf of the Partnership, without the prior unanimous written
consent of the Members (including the Independent Member): (i) file, institute
proceedings or consent to the filing, of a voluntary or other bankruptcy or
insolvency petition with respect to the Company or the Partnership, make any
general assignment for the benefit of creditors of the Company or the
Partnership or institute any other insolvency proceeding with respect to the
Company or the Partnership, or seek or consent to the

B-11

--------------------------------------------------------------------------------


appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official with respect to the Company or the Partnership
or admit in writing the Company’s or the Partnership’s inability to pay its
debts generally as they become due, (ii) withdraw, or cause the withdrawal of,
the Company as a general partner of the Partnership, (iii) commence or otherwise
undertake a dissolution, winding up, liquidation, consolidation or merger of the
Company, or a sale, transfer, encumbrance or other disposition of the assets of
the Company, a conversion of the Company to another type of entity, transfer of
the Company’s jurisdiction of formation, transfer of limited liability company
interests of the Company, or an amendment of this Agreement or the Certificate
of Formation, or (iv) incur indebtedness except to the extent permitted pursuant
to Section 7(xv); provided however, that so long as the Master Agreement remains
in effect or any of the Obligations is outstanding, the Sole Member may not
authorize the taking of any of the foregoing actions, on behalf of or with
respect to the Company or the Partnership, unless there is at least one
Independent Member then acting in such capacity and such Independent Member has
consented to such action.
8.    Capital Contributions. The Sole Member has contributed to the Company an
equity contribution in the amount set forth in the books and records of the
Company. The Company has maintained and shall continue to maintain a record of
all capital contributions made or credited to any Member. The Independent Member
shall not be required to make any capital contributions to the Company.
9.    Officers.
(a)    Officers. The Sole Member may, from time to time, appoint one or more
officers of the Company holding offices of Chairman, President, Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, Executive Vice
President, Secretary, Assistant Secretary and/or Chief Investment Officer, or
any of them, or any other offices of the Company as shall be established by the
Sole Member (each, an “Officer” and, collectively, the “Officers”). Upon such
appointment, each Officer shall be vested with the authority, rights and
obligations set forth herein or, subject to the restrictions in this Agreement,
as determined by the Sole Member; provided, however, that the Sole Member may,
from time to time, in its sole discretion (i) appoint one or more additional
Officers, (ii) with or without cause, remove, replace or substitute one or more
Officers and (iii) limit or restrict the authority of one or more Officers. Any
number of offices may be held by the same person. In furtherance of the
foregoing, the persons set forth on Schedule B attached hereto are each
appointed Officers of the Company holding the title or titles set forth opposite
such person’s name on Schedule B attached hereto, and each and any of such
Officers are, subject to this Agreement, hereby authorized and directed to
execute on behalf of the Company (for itself or as general partner of the
Partnership, as applicable) any and all documents, instruments and agreement
required to be executed by the Company (for itself or as general partner of the
Partnership, as applicable).
(b)    Officers as Agents. The Officers, to the extent of their powers set forth
in this Agreement or otherwise vested in them by action of the Sole Member not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and, subject to Section 7, the actions of the Officers
taken in accordance with such powers shall bind the Company.

B-12

--------------------------------------------------------------------------------


(c)    Duties of Officers. Except to the extent otherwise provided herein, each
Officer shall have fiduciary duties identical to those of officers of business
corporations organized under the General Corporation Law of the State of
Delaware.
10.    Limited Liability. Except as otherwise expressly provided by the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be the debts, obligations and liabilities solely of the
Company, and a Member shall not be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a member of the
Company. To the fullest extent permitted by law, the failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under the Act or this Agreement shall
not be grounds for imposing personal liability on any Member for liabilities of
the Company.
11.    Additional Contributions. Subject to the consent of affected Equity
Members, the Equity Members shall make additional capital contributions to the
Company as Sole Member shall require from time to time, in its sole discretion.
Except as set forth in this Section 11, no Member shall have any obligation to
make any further contributions or loans to the Company. In accordance with
Section 4, the Independent Member shall not be required to make any capital
contributions to the Company. The provisions of this Agreement, including this
Section 11, are intended to benefit the Members and, to the fullest extent
permitted by law, shall not be construed as conferring any benefit upon any
creditor of the Company (other than an Indemnitee and the NFR Purchaser) (and no
such creditor of the Company other than an Indemnitee or the NFR Purchaser shall
be a third-party beneficiary of this Agreement) and the Members shall not have
any duty or obligation to any creditor of the Company to make any contribution
to the Company or to issue any call for capital pursuant to this Agreement.
12.    Allocation of Profits and Losses. The Company’s profits and losses shall
be allocated 100% to Sole Member, except that if there is more than one Equity
Member, such distributions shall be allocated among the Equity Members in the
same percentage as their percentage interest in the Company.
13.    Distributions. Distributions shall be made to the Equity Members at the
time and in the aggregate amounts determined by Sole Member, in its sole
discretion. Such distributions shall be allocated solely to the Sole Member,
except if there is more than one Equity Member, such distributions shall be
allocated among the Equity Members in the same percentage as their percentage
interest in the Company. Notwithstanding any provision to the contrary contained
in this Agreement, the Company shall not be required to make a distribution to
an Equity Member on account of its interest in the Company if such distribution
would violate the Act or any other applicable law.
14.    Transfers.
(a)    For so long as the Master Agreement shall remain in effect or any of the
Obligations is outstanding, each Equity Member shall not assign, transfer,
collaterally assign, encumber, create any lien or security interest on, or
otherwise dispose in any manner whatsoever any of its limited liability company
interest in the Company, and any purported assignment or

B-13

--------------------------------------------------------------------------------


other disposition (including, without limitation, any purported assignment by
merger or consolidation) shall be null and void ab initio.
(b)    Provided that the Master Agreement shall no longer remain in effect and
all Obligations have been discharged in full, Sole Member may assign all or a
portion of its limited liability company interest in the Company in accordance
with this Section 14(b); provided, however, if there shall at any time be more
than one Equity Member, no Equity Member may assign its limited liability
company interest in the Company without the consent of the other Equity Members.
Subject to Section 5, any transferee of a limited liability company interest in
the Company shall be admitted to the Company as an Equity Member of the Company
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Agreement, which instrument may be a counterpart
signature page to this Agreement, and such transferee shall be deemed admitted
as an Equity Member of the Company effective immediately prior to such transfer
and, in the event the transferor Equity Member transfers all of its limited
liability company interest in the Company, immediately following such admission,
the transferor Equity Member shall cease to be a member of the Company.
Following any transfer pursuant to this Agreement, the Equity Members shall
adjust the percentage interests of the Members on the books and records of the
Company to reflect such transfer. Notwithstanding anything in this Agreement to
the contrary, any successor to an Equity Member by merger or consolidation
shall, without further act, be an Equity Member hereunder, and such merger or
consolidation shall not constitute an assignment for purposes of this Agreement
and the Company shall continue without dissolution.
(c)    The Independent Member may not assign, transfer, collaterally assign,
encumber, create any lien or security interest on, or otherwise dispose in any
manner whatsoever any of its rights in the Company (including, without
limitation, its limited liability company interest in the Company), except to
(i) a transferee of all of the NFR Property, or (ii) a Permitted Lender
following foreclosure of such Permitted Lender’s mortgage lien and security
interests (or its receipt of a deed in lieu of foreclosure). Any purported
assignment or other disposition (including, without limitation, any purported
assignment by merger or consolidation) in contravention of this subsection (c)
shall be null and void ab initio.
15.    Resignation of a Member.
(a)    For so long as the Master Agreement or any of the Obligations is
outstanding shall remain in effect, no Equity Member shall resign from the
Company.
(b)    Provided that the Master Agreement shall no longer remain in effect and
all Obligations have been discharged in full, an Equity Member may resign from
the Company in accordance with this Section 15(b). An Equity Member may not
resign from the Company if there is any other Equity Member, without the consent
of such other Equity Member. If the last remaining Equity Member is permitted to
resign pursuant to this Section 15(b), an additional Equity Member of the
Company shall be admitted to the Company upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately prior to the
resignation and, immediately following such admission, the resigning Equity
Member shall cease to be a member of the Company.

B-14

--------------------------------------------------------------------------------


(c)    No Independent Member may resign from the Company as Independent Member,
except as provided in Section 4 above.
16.    Other Business. Notwithstanding any duty otherwise existing at law or in
equity, any Member, or any Affiliate of a Member, may engage in or possess any
interest in other business ventures (unconnected with the Company) of every kind
and description, independently or with others, and the Company shall not have
any rights in or to such independent ventures or the income or profits therefrom
by virtue of this Agreement.
17.    Books and Records. The Company shall keep or cause to be kept complete
and accurate books of account and records with respect to the Company’s
business. The books of the Company shall at all times be maintained under the
direction of the Sole Member. If there shall be more than one Equity Member, the
Equity Members and their duly authorized representatives shall have the right to
examine the Company’s books, records and documents during normal business hours.
The Company, and Sole Member on behalf of the Company, shall not have the right
to keep confidential from the Members any information that Sole Member would
otherwise be permitted to keep confidential from the Members pursuant to Section
18-305(c) of the Act. The Company’s books of account shall be kept using the
method of accounting determined by Sole Member. The Company’s independent
auditor, if any, shall be an independent public accounting firm selected by Sole
Member.
18.    No Termination. To the maximum extent permitted by law, the death,
Bankruptcy, insolvency, dissolution, liquidation, termination, incapacity or
resignation of any Member shall not, in and of itself, serve to cause the
dissolution, liquidation or termination of the Company.
19.    Dissolution. (a)The Company shall be dissolved, and its affairs shall be
wound up upon the first of the following events to occur: (i) the entry of a
decree of judicial dissolution under Section 18-802 of the Act or (ii) the
termination of the legal existence of the last remaining member of the Company
or the occurrence of any other event which terminates the continued membership
of the last remaining member of the Company in the Company unless the Company is
continued without dissolution in a manner permitted by this Agreement or the
Act. Upon the occurrence of any event that causes the last remaining member of
the Company to cease to be a member of the Company, or that causes the last
remaining Equity Member to cease to be a member of the Company (other than upon
continuation of the Company without dissolution upon (A) an assignment by such
Equity Member of all of its limited liability company interest in the Company
and the admission of the transferee pursuant to Sections 5 and 14, or (B) the
resignation of such Equity Member and the admission of an additional member of
the Company pursuant to Sections 5 and 15), to the fullest extent permitted by
law, the personal representative of such member is hereby authorized to, and
shall, within 90 days after the occurrence of the event that terminated the
continued membership of such member in the Company, agree in writing (I) to
continue the Company and (II) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that terminated the
continued membership of such member in the Company.

B-15

--------------------------------------------------------------------------------


(b)    Notwithstanding any other provision of this Agreement, the Bankruptcy of
a Member shall not cause such Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution.
For purposes of Sections 18 and 19, “Bankruptcy” means, with respect to any
Person, (A) if such Person (i) makes an assignment for the benefit of creditors,
(ii) files a voluntary petition in bankruptcy, (iii) is adjudged bankrupt or
insolvent, or has entered against it an order for relief, in any bankruptcy or
insolvency proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, or (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (B) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.
(c)    In the event of a dissolution of the Company, the Company shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of the Company in an orderly manner), and the assets of the
Company shall be applied in the manner, and in the order of priority, set forth
in Section 18-804 of the Act.
(d)    The Company shall terminate when (i) all of the assets of the Company,
after payment of or due provision for all debts, liabilities and obligations of
the Company, shall have been distributed to the Equity Members in the manner
provided for in this Agreement and (ii) the Certificate of Formation shall have
been cancelled in the manner required by the Act.
20.    Action by Members. The Members shall have only such rights as are
provided by law and this Agreement. The Company shall not be required to hold
any annual or regular meeting of any of its Members (provided that if there is
more than one Equity Member, the Company shall hold annual meetings of the
Equity Members). Subject to the requirements of Section 7 above, any action
permitted or required to be taken by all of the Equity Members or the Members
may be taken by a written consent, setting forth the action to be taken and
signed by all of the Equity Members or the Members, as the case may be.
21.    Indemnification and Exculpation. (a)Subject to Section 7, the Company
shall indemnify and hold harmless, to the fullest extent permitted by law, each
of the Officers, Members and their respective direct and indirect executors,
administrators, heirs, assigns, partners, members, shareholders, employees,
agents, directors and officers, as applicable, in each case in their capacity as
such (collectively, the “Indemnitees”), from and against any and all claims,
demands, losses, damages, liabilities, lawsuits and other proceedings,
judgments, awards, costs and expenses (including reasonable attorneys’ fees,
disbursements and court costs)

B-16

--------------------------------------------------------------------------------


(collectively, “Losses”) incurred by reason of any act or omission performed or
omitted by such Indemnitees in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such Indemnitee by this Agreement, provided that the foregoing indemnity shall
not apply to any Losses which arise out of, but only to the extent such Losses
arise out of, the gross negligence, fraud or willful misconduct of such
Indemnitee as determined by the final, nonappealable order of a court of
competent jurisdiction. Provided, however, that subject to Section 11, any
indemnity under this Section 21 by the Company shall be provided out of and to
the extent of Company assets only, and the Members shall not have personal
liability on account thereof; and provided further, that so long as the Master
Agreement remains in effect or any of the Obligations is outstanding, no
indemnity payment from funds of the Company (as distinct from funds from other
sources, such as insurance) of any indemnity under this Section 21 shall be
payable. Notwithstanding anything to the contrary contained herein, the
Company’s obligation to indemnify any party hereunder shall, for so long as
there remains any obligation of the Partnership under the Inducement Agreement,
be fully subordinated to the Obligations and, to the fullest extent permitted by
law, shall not constitute a claim against the Company in the event that
available cash flow is insufficient to pay such obligation.
(b)    To the fullest extent permitted by law, the Indemnitees shall not have
any liability to the Company or any other Person who is bound by this Agreement
for any Losses incurred by reason of any act or omission performed or omitted by
such Indemnitees in good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Indemnitee by this Agreement, except where such Losses are incurred by reason of
such Indemnitee’s gross negligence, fraud or willful misconduct. The Indemnitees
shall be entitled to rely upon the advice of legal counsel, accountants and
other experts, including financial advice of investment bankers, and any act of
or failure to act by an Indemnitee in good faith reliance upon such advice shall
in no event subject an Indemnitee to liability to the Company or any other
Person who is bound by this Agreement.
(c)    To the fullest extent permitted by applicable law, expenses (including
reasonable legal fees) incurred by an Indemnitee defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Company of an undertaking by or on behalf of the Indemnitee
to repay such amount if it shall be determined that the Indemnitee is not
entitled to be indemnified as authorized in this Section 21.
(d)    To the fullest extent permitted by law, an Indemnitee shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to matters the Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities, or
any other facts pertinent to the existence and amount of assets from which
distributions to the Equity Members might properly be paid.
(e)    The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of an Indemnitee to the Company or its
members otherwise

B-17

--------------------------------------------------------------------------------


existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of such Indemnitee to the fullest extent permitted
by law.
(f)    The foregoing provisions of this Section 21 shall survive any termination
of this Agreement.
22.    Governing Law. This Agreement is made pursuant to and shall be governed
by and construed in accordance with the laws of the State of Delaware (without
regard to conflict of laws principles), all rights and remedies being governed
by said laws.
23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one agreement.
24.    Amendments. Subject to Section 7 above, this Agreement may be modified,
altered, supplemented or amended pursuant to a written instrument executed and
delivered by all of the Equity Members.
25.    Severability of Provisions. Each provision of this Agreement shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.
26.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.
27.    Binding Agreement. Notwithstanding any other provision of this Agreement,
this Agreement including, without limitation, Sections 3, 4(b), 5, 6, 7, 14, 15,
19, 21, 24, 28 and 30 constitutes a legal, valid and binding agreement of Sole
Member, and is enforceable against Sole Member by the Independent Member, in
accordance with its terms.
28.    Waiver of Partition; Nature of Interest. Except as otherwise expressly
provided in this Agreement, to the fullest extent permitted by law, each of the
Members hereby irrevocably waives any right or power that such Person might have
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. The Members shall not
have any interest in any specific assets of the Company, and the Members shall
not have the status of a creditor with respect to any distribution pursuant to
Section 13 hereof. The interest of the Sole Member in the Company is personal
property.
29.    Benefits of Agreement; No Third-Party Rights. None of the provisions of
this Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of the Members. Nothing in this Agreement shall be
deemed to create any right in any Person (other than Indemnitees and the NFR
Purchaser) not a party hereto, and this Agreement shall not be construed in any
respect to be a contract in whole or in part for the benefit of any third Person
(other than Indemnitees and the NFR Purchaser).

B-18

--------------------------------------------------------------------------------


30.    Limited Liability Company Interests. The limited liability company
interests in the Company shall not be evidenced by certificates. The limited
liability company interests in the Company shall not constitute “securities”
within the meaning of, or governed by, (i) Article 8 of the Uniform Commercial
Code (including Section 8-102(a)(15) thereof) as in effect from time to time in
the State of Delaware, or (ii) the corresponding provisions of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995
(“Article 8”). Notwithstanding any provision in this Agreement, the Company and
its Members may not otherwise determine or opt in to Article 8 with respect to
the limited liability company interests in the Company.





B-19

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first above written.


SOLE MEMBER:


FIRST STATES GROUP, L.P., a Delaware limited partnership


By: ___________________________________
Name:
Title:


INDEPENDENT MEMBER:


By:
___________________________________

Name:
Title:
 



B-20

--------------------------------------------------------------------------------


SCHEDULE A
Additional Definitions
A.    Definitions
When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:
“Act” has the meaning set forth in the Recitals to this Agreement.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person. An Affiliate of a Person includes, without limitation, (i) any
officer or director of such Person and (ii) any Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with, or
any general partner or managing member in, the foregoing.
“Agreement” means this Amended and Restated Limited Liability Company Operating
Agreement of the Company, together with the schedules and exhibits attached
hereto, as amended, restated or supplemented or otherwise modified from time to
time.
“Amendment Effective Date” means [________________].
“Certificate of Formation” has the meaning set forth in Section 1.
“Control” of any Person means the ownership, directly or indirectly, of more
than 50% of the equity interests in, and the right to more than 50% of the
distributions from, such Person and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto). A party shall not be deemed to not have Control of another Person by
reason of the fact that the other partners, members or other Persons have the
right to participate in decision making, including the right to approve certain
decisions.
“Equity Member” and “Equity Members” have the meanings set forth in the Recitals
to this Agreement.
“GAAP” means U.S. generally accepted accounting principles.
“Guarantors” means, collectively, KBS REIT Properties, LLC, a Delaware limited
liability company, and KBS Debt Holdings LLC, a Delaware limited liability
company, each of which shall be referred to herein as a “Guarantor”.
“Incumbent General Partner” means the Company in the capacity as Incumbent
General Partner under the Limited Partnership Agreement, and includes any Person
admitted as a substitute incumbent general partner of the Partnership pursuant
to the provisions of the Limited Partnership Agreement, each in its capacity as
an incumbent general partner of the Partnership.

B-1

--------------------------------------------------------------------------------


“Indemnitees” has the meaning set forth in Section 21(a).
“Independent Member” has the meaning set forth in Section 4.
“Inducement Agreement” means that certain Inducement and Guaranty Agreement
dated as of the date hereof, by and among the Partnership, the NFR Purchaser and
the Guarantors, as amended or otherwise modified from time to time.
“Limited Partnership Agreement” has the meaning set forth in the Recitals to
this Agreement.
“Losses” has the meaning set forth in Section 21(a).
“Master Agreement” means that certain Master Agreement Regarding Leases made and
entered into as of September 22, 2004 by and between Wachovia Bank, National
Association, and Original Master Landlord, as amended by that certain First
Amendment to Master Agreement dated as of June, 2005, as amended and assigned by
the Original Master Landlord to the Partnership pursuant to that certain Second
Amendment to Master Agreement dated as of April 1, 2008, and as further amended
or otherwise modified from time to time.
“Member” and “Members” have the meanings set forth in the Recitals to this
Agreement.    
“NFR Property” means, collectively, the real and personal property sold and
conveyed by the Partnership to NFR Purchaser pursuant to the NFR Purchase and
Sale Agreement.
“NFR Purchase and Sale Agreement” means, collectively, the Purchase and Sale
Agreement (or Agreements), dated as of November 6, 2012 by and between the
Partnership, as seller, and NFR Purchaser, as purchaser, as amended or otherwise
modified from time to time.
    “NFR Purchaser” means [National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company].
“Obligations” means, collectively, the liabilities and obligations of the
Partnership under or in connection with the Inducement Agreement or any related
document in effect as of any date of determination.
“Officers” has the meaning set forth in Section 9(a).
“Omnibus Agreement” means that certain Omnibus Agreement dated as of the date
hereof, by and among the Partnership, the NFR Purchaser, and the Guarantors, as
amended or otherwise modified from time to time.
“Original Certificate of Formation” has the meaning set forth in the Recitals to
this Agreement.
“Original Independent Member” has the meaning set forth in the Recitals to this
Agreement.

B-2

--------------------------------------------------------------------------------


“Original LLC Operating Agreement” has the meaning set forth in the Recitals to
this Agreement.
“Original Master Landlord” means First States Investors 3300, LLC, a Delaware
limited liability company.
“Other Purchase and Sale Agreements” means, collectively, the sale agreements
set forth in Schedule D attached to the Limited Partnership Agreement.
“Partnership” means First States Investors 3300 B, L.P., a Delaware limited
partnership.
“Permitted Lender” means either (i) a single lender which has extended loans
(including refinancing loans) to NFR Purchaser or its Affiliates secured by a
mortgage lien and security interests on or in any portion of the NFR Property,
or (ii) a single administrative agent acting for one or more lenders which have
extended loans (including refinancing loans) to NFR Purchaser or its Affiliates
secured by a mortgage lien and security interests on or in any portion of the
NFR Property.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Sole Member” has the meaning set forth in the Recitals of this Agreement.
“Special General Partner” has the meaning set forth in the Recitals to this
Agreement, and includes any Person admitted as a substitute special general
partner of the Partnership pursuant to the provisions of the Limited Partnership
Agreement, each in its capacity as a special general partner of the Partnership.
B.    Rules of Construction
Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof’
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Schedule or
Exhibit references not attributed to a particular document shall be references
to such parts of this Agreement.





B-3

--------------------------------------------------------------------------------


SCHEDULE B
Officers


OFFICER
TITLE
 
 
Peter M. Bren
President
 
 
Keith D. Hall
Executive Vice President
 
 
Peter McMillan III
Executive Vice President, Treasurer and Secretary
 
 
Charles J. Schreiber, Jr.
Chief Executive Officer
 
 
David E. Snyder
Chief Financial Officer and Assistant Secretary
 
 
Stacie K. Yamane
Chief Accounting Officer and Assistant Secretary




B-4

--------------------------------------------------------------------------------


EXHIBIT A
CERTIFICATE OF FORMATION





1

--------------------------------------------------------------------------------


Schedule 1
Purchase and Sale Agreement (Right of First Refusal Properties)
Property Name
State
Property Type
Rentable SF
Purchase Price
Purchaser
3401 - Plaza
PA
Office
481,958
$39,343,510
National Financial Realty - WFB East Coast, LLC
3357 - Mortgage Center
NC
Office
450,393
$36,766,776
National Financial Realty - WFB East Coast, LLC
3438 - WVOC-Four Story
VA
Operations
443,181
$27,133,531
National Financial Realty - WFB East Coast, LLC
3362 - West End Center
NC
Office
343,336
$28,027,429
National Financial Realty - WFB East Coast, LLC
3343 - Atlant Ops Cntr
GA
Operations
335,608
$27,396,571
National Financial Realty - WFB East Coast, LLC
3415 - Columbia Grystn
SC
Office
240,976
$19,671,510
National Financial Realty - WFB East Coast, LLC
3365 - Winston Salem
NC
Office
187,743
$15,325,959
National Financial Realty - WFB East Coast, LLC
3354 - Greenville Sals
NC
Office
111,898
$9,134,531
National Financial Realty - WFB East Coast, LLC
3441 - West End Cntr
NC
Operations
85,455
$6,975,918
National Financial Realty - WFB East Coast, LLC
3368 - Haddon Township
NJ
Office
75,937
$4,029,310
National Financial Realty - WFB East Coast, LLC
3391 - Lancaster Square
PA
Office
59,045
$1,835,371
National Financial Realty - WFB East Coast, LLC
3345 - Columbus Main
GA
Office
50,759
$2,018,348
National Financial Realty - WFB East Coast, LLC
3371 - Morristown Offc
NJ
Office
39,955
$1,588,745
National Financial Realty - WFB East Coast, LLC
3413 - Chalstn 16 Brd
SC
Office
39,558
$3,229,224
National Financial Realty - WFB East Coast, LLC
3370 - Main Strt Offic
NJ
Office
35,660
$3,784,327
National Financial Realty - WFB East Coast, LLC
3408 - York Square
PA
Office
27,967
$1,112,062
National Financial Realty - WFB East Coast, LLC
3339 - South Fort Myrs
FL
Office
25,370
$909,933
National Financial Realty - WFB East Coast, LLC
3376 - Red Bank Mn Off
NJ
Office
23,856
$2,531,657
National Financial Realty - WFB East Coast, LLC
3433 - VA Beach Pembrk
VA
Office
22,403
$1,828,816
National Financial Realty - WFB East Coast, LLC
3405 - West Chestr Off
PA
Branch
19,063
$1,556,163
National Financial Realty - WFB East Coast, LLC
3422 - Blacksburg
VA
Branch
10,912
$433,898
National Financial Realty - WFB East Coast, LLC
3423 - Brookneal
VA
Branch
5,339
$435,837
National Financial Realty - WFB East Coast, LLC





